 



Exhibit 10.1
Execution Copy
AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of June 24, 2005,
as amended and restated as of May 26, 2006
among
COVANTA ENERGY CORPORATION,
COVANTA HOLDING CORPORATION,
as a Guarantor,
CERTAIN SUBSIDIARIES OF COVANTA ENERGY CORPORATION,
as Guarantors,
VARIOUS LENDERS,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Sole Lead Arranger, Sole Book Runner, Sole Syndication Agent,
Administrative Agent and Collateral Agent,
JPMORGAN CHASE BANK,
as Co-Documentation Agent, Revolving Issuing Bank and
a Funded LC Issuing Bank,
UBS AG, STAMFORD BRANCH,
as a Funded LC Issuing Bank,
UBS SECURITIES LLC
as Co-Documentation Agent
and
CALYON NEW YORK BRANCH
as Co-Documentation Agent
 
$789,312,500.00 Senior Secured Credit Facilities
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS AND INTERPRETATION
    2  
 
       
1.1. Definitions
    2  
1.2. Accounting Terms
    42  
1.3. Interpretation, etc.
    43  
 
       
SECTION 2. LOANS AND LETTERS OF CREDIT
    43  
 
       
2.1. Tranche C Term Loans and Delayed Draw Term Loans
    43  
2.2. Revolving Loans
    44  
2.3. Swing Line Loans
    45  
2.4. Issuance of Letters of Credit and Purchase of Participations Therein
    48  
2.5. Pro Rata Shares; Availability of Funds
    58  
2.6. Use of Proceeds
    59  
2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes
    59  
2.8. Interest on Loans
    60  
2.9. Conversion/Continuation
    63  
2.10. Default Interest
    63  
2.11. Fees
    64  
2.12. Scheduled Payments
    65  
2.13. Voluntary Prepayments/Commitment Reductions
    66  
2.14. Mandatory Prepayments/Commitment Reductions
    68  
2.15. Application of Prepayments
    71  
2.16. General Provisions Regarding Payments
    72  
2.17. Ratable Sharing
    73  
2.18. Making or Maintaining Eurodollar Rate Loans
    74  
2.19. Increased Costs; Capital Adequacy
    76  
2.20. Taxes; Withholding, etc.
    77  
2.21. Obligation to Mitigate
    80  
2.22. Defaulting Lenders
    80  
2.23. Removal or Replacement of a Lender
    81  
 
       
SECTION 3. CONDITIONS PRECEDENT
    82  
 
       
3.1. Closing Date
    82  
3.2. Conditions to Each Credit Extension
    88  
3.3. Effective Date
    89  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    91  
 
       
4.1. Organization; Requisite Power and Authority; Qualification
    91  
4.2. Capital Stock and Ownership
    91  
4.3. Due Authorization
    91  
4.4. No Conflict
    91  
4.5. Governmental Consents
    92  

i



--------------------------------------------------------------------------------



 



              Page  
4.6. Binding Obligation
    92  
4.7. Historical Financial Statements
    92  
4.8. Projections
    92  
4.9. No Material Adverse Change
    93  
4.10. No Restricted Junior Payments
    93  
4.11. Adverse Proceedings, etc.
    93  
4.12. Payment of Taxes
    93  
4.13. Properties
    93  
4.14. Environmental Matters
    94  
4.15. No Defaults
    94  
4.16. Material Contracts
    94  
4.17. Governmental Regulation
    95  
4.18. Margin Stock
    95  
4.19. Employee Matters
    95  
4.20. Employee Benefit Plans
    95  
4.21. Certain Fees
    96  
4.22. Solvency
    96  
4.23. Related Agreements
    96  
4.24. Disclosure
    96  
4.25. Patriot Act
    97  
4.26. Financing Statements
    97  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    97  
 
       
5.1. Financial Statements and Other Reports
    98  
5.2. Existence
    101  
5.3. Payment of Taxes and Claims
    101  
5.4. Maintenance of Properties
    101  
5.5. Insurance
    102  
5.6. Inspections
    102  
5.7. Lenders Meetings
    102  
5.8. Compliance with Laws
    103  
5.9. Environmental
    103  
5.10. Subsidiaries
    105  
5.11. Additional Material Real Estate Assets
    106  
5.12. Interest Rate Protection
    106  
5.13. Further Assurances
    106  
5.14. Miscellaneous Business Covenants
    107  
5.15. Cash Management Systems
    107  
5.16. Insurance Regulatory Account
    108  
5.17. Plan of Reorganization Account
    108  
 
       
SECTION 6. NEGATIVE COVENANTS
    108  
 
       
6.1. Indebtedness
    108  
6.2. Liens
    115  
6.3. [Intentionally left blank]
    117  

ii



--------------------------------------------------------------------------------



 



              Page  
6.4. No Further Negative Pledges
    118  
6.5. Restricted Junior Payments
    118  
6.6. Restrictions on Subsidiary Distributions
    120  
6.7. Investments
    121  
6.8. Financial Covenants
    123  
6.9. Fundamental Changes; Disposition of Assets; Acquisitions
    130  
6.10. Disposal of Subsidiary Interests
    131  
6.11. Prohibition on Sales and Lease-Backs
    132  
6.12. Transactions with Shareholders and Affiliates
    132  
6.13. Conduct of Business
    132  
6.14. Amendments or Waivers of Certain Related Agreements
    132  
6.15. Amendments or Waivers with respect to MSW Notes, MSW Refinancing Notes,
ARC Notes, ARC Refinancing Notes, New MSW Notes and New ARC Notes
    133  
6.16. Amendments or Waivers of the Second Lien Credit Agreement and Second Lien
Notes Indenture
    133  
6.17. Fiscal Year
    133  
 
       
SECTION 7. GUARANTY
    134  
 
       
7.1. Guaranty of the Obligations
    134  
7.2. Contribution by Guarantors
    134  
7.3. Payment by Guarantors
    134  
7.4. Liability of Guarantors Absolute
    135  
7.5. Waivers by Guarantors
    137  
7.6. Guarantors’ Rights of Subrogation, Contribution, etc.
    137  
7.7. Subordination of Other Obligations
    138  
7.8. Continuing Guaranty
    138  
7.9. Authority of Guarantors or Company
    138  
7.10. Financial Condition of Company
    138  
7.11. Bankruptcy, etc.
    139  
7.12. Discharge of Guaranty Upon Sale of Guarantor
    139  
 
       
SECTION 8. EVENTS OF DEFAULT
    140  
 
       
8.1. Events of Default
    140  
 
       
SECTION 9. AGENTS
    143  
 
       
9.1. Appointment of Agents
    143  
9.2. Powers and Duties
    144  
9.3. General Immunity
    144  
9.4. Agents Entitled to Act as Lender
    146  
9.5. Lenders’ Representations, Warranties and Acknowledgment
    146  
9.6. Right to Indemnity
    146  
9.7. Successor Administrative Agent and Swing Line Lender
    147  
9.8. Collateral Documents and Guaranty
    147  

iii



--------------------------------------------------------------------------------



 



              Page  
SECTION 10. MISCELLANEOUS
    148  
 
       
10.1. Notices
    148  
10.2. Expenses
    149  
10.3. Indemnity
    150  
10.4. Set-Off
    150  
10.5. Amendments and Waivers
    151  
10.6. Successors and Assigns; Participations
    153  
10.7. Independence of Covenants
    157  
10.8. Survival of Representations, Warranties and Agreements
    157  
10.9. No Waiver; Remedies Cumulative
    157  
10.10. Marshalling; Payments Set Aside
    158  
10.11. Severability
    158  
10.12. Obligations Several; Independent Nature of Lenders’ Rights
    158  
10.13. Headings
    158  
10.14. APPLICABLE LAW
    158  
10.15. CONSENT TO JURISDICTION
    158  
10.16. WAIVER OF JURY TRIAL
    159  
10.17. Confidentiality
    160  
10.18. Usury Savings Clause
    160  
10.19. Counterparts
    161  
10.20. Effectiveness
    161  
10.21. Patriot Act
    161  
10.22. Electronic Execution of Assignments
    161  
10.23. Amendment and Restatement
    161  
10.24. Reaffirmation and Grant of Security Interests
    162  

iv



--------------------------------------------------------------------------------



 



             
APPENDICES:
    A-1     Tranche C Term Loan Commitments
 
    A-2     Delayed Draw Term Loan Commitments
 
    B     Notice Addresses
 
           
SCHEDULES:
    1.1(a)     Certain Adjustments to Financial Covenant Definitions
 
    1.1(b)     Closing Date Excluded Subsidiaries
 
    1.1(c)     Existing Letters of Credit
 
    1.1(d)     Closing Date Foreign Subsidiaries
 
    1.1(e)     Detroit Letters of Credit
 
    1.1(f)     Transition Costs
 
    2.4(f)     Allocation of New Credit Linked Deposits
 
    3.1(d)     Certain Closing Date Indebtedness Events
 
    3.1(h)     Closing Date Mortgaged Properties
 
    4.1     Jurisdictions of Organization
 
    4.2     Capital Stock and Ownership
 
    4.13     Real Estate Assets
 
    4.17     Material Contracts
 
    5.15     Cash Management Systems
 
    6.1     Certain Indebtedness
 
    6.2     Certain Liens
 
    6.7     Certain Investments
 
    6.9-A     Certain Permitted Asset Sales
 
    6.9-B     Foreign Subsidiary Restructuring
 
    6.12     Certain Affiliate Transactions
 
           
EXHIBITS:
    A-1     Funding Notice
 
    A-2     Conversion/Continuation Notice
 
    A-3     Issuance Notice
 
    B-1     Term Loan Note
 
    B-2     Revolving Loan Note
 
    B-3     Swing Line Note
 
    C     Compliance Certificate
 
    D-1     Opinion of Skadden, Arps, Slate, Meagher & Flom LLP
 
    D-2     Opinion of LeBoeuf, Lamb, Greene & MacRae LLP
 
    D-3     Opinion of Mr. Timothy Simpson
 
    E     Assignment Agreement
 
    F     Certificate Re Non-bank Status
 
    G-1     Closing Date Certificate
 
    G-2     Effective Date Certificate
 
    G-3     Solvency Certificate
 
    H     Counterpart Agreement
 
    I-1     Pledge and Security Agreement
 
    I-2     Holding Pledge Agreement
 
    J     Mortgage
 
    K     Intercreditor Agreement

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
          This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
June 24, 2005, as amended and restated as of May 26, 2006 is entered into by and
among COVANTA ENERGY CORPORATION, a Delaware corporation (“Company”), COVANTA
HOLDING CORPORATION (formerly known as Danielson Holding Corporation), a
Delaware corporation (“Holding”), CERTAIN SUBSIDIARIES OF COMPANY, as
Guarantors, the Lenders party hereto from time to time, GOLDMAN SACHS CREDIT
PARTNERS L.P. (“GSCP”) as Sole Lead Arranger, Sole Book Runner and Sole
Syndication Agent (in such respective capacities, the “Lead Arranger”, “Book
Runner”, and “Syndication Agent) as Administrative Agent (together with its
permitted successors in such capacity, “Administrative Agent”) and as Collateral
Agent (together with its permitted successor in such capacity, “Collateral
Agent”), JPMORGAN CHASE BANK (“JPMC”), UBS SECURITIES LLC (“UBSS”) and CALYON
NEW YORK BRANCH (“Calyon” together with JPMC and UBSS as Co-Documentation Agents
in such capacities, “Co-Documentation Agents”) and JPMC, as a Revolving Issuing
Bank and a Funded LC Issuing Bank, and UBS AG, STAMFORD BRANCH (“UBS”) as a
Funded LC Issuing Bank.
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, Company, Holding, GSCP, as Joint Lead Arranger, Joint Book Runner,
Administrative Agent and Collateral Agent, certain Subsidiaries of Company as
Guarantors, the agents and lenders party thereto from time to time and certain
other Persons are parties to that certain Credit and Guaranty Agreement, dated
as of June 24, 2005 (the “Existing Credit Agreement”);
     WHEREAS, Company desires that certain of the existing lenders and other
parties hereto agree to amend and restate the Existing Credit Agreement in its
entirety to: (i) establish new Tranche C Term Loans and Delayed Draw Term Loans
to be made hereunder; (ii) refinance the existing Term Loans made under and as
defined in the Existing Credit Agreement (the “Existing Term Loans”) with the
Tranche C Term Loans made hereunder; (iii) establish New Credit Linked Deposits
to be funded hereunder; (iv) refinance the existing Credit Linked Deposits
funded under the Existing Credit Agreement (the “Existing Credit Linked
Deposits”) with the New Credit Linked Deposits funded hereunder; (v) permit the
prepayment of certain Second Lien Loans outstanding under the Second Lien Credit
Agreement and any premium related thereto with the proceeds of the Delayed Draw
Term Loans and (vi) make certain other changes as more fully set forth herein,
which amendment and restatement shall become effective upon the Effective Date
as defined herein;
     WHEREAS, the Requisite Lenders have, on or prior to the Effective Date,
authorized the Administrative Agent to execute this Agreement on behalf of all
Continuing Lenders;
     WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and

 



--------------------------------------------------------------------------------



 



that this Agreement amend and restate in its entirety the Existing Credit
Agreement and re-evidence the Obligations outstanding on the Effective Date as
contemplated hereby; and
     WHEREAS, it is the intent of Credit Parties to confirm that all Obligations
of the Credit Parties under the other Credit Documents, as amended hereby, shall
continue in full force and effect and that, from and after the Effective Date,
all references to the “Credit Agreement” contained therein shall be deemed to
refer to this Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
     1.1. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
          “Acquired Business” means Covanta ARC Holdings Inc., together with its
Subsidiaries.
          “Acquisition” means the acquisition by Holding of the Acquired
Business pursuant to the Stock Purchase Agreement.
          “Acquisition Holding Contribution” as defined in Section 2.14(c).
          “Act” as defined in Section 4.25.
          “Adjusted Company Operating Cash Flow” means, for any Fiscal Quarter
and without duplication, (a) Company Cash Flow for such Fiscal Quarter, minus,
to the extent that each is reflected in such Company Cash Flow, (b), the sum of
(i) cash proceeds from Asset Sales, capital contributions or issuances of
Capital Stock (or any other payments from Holding) or the incurrence of
Indebtedness or any proceeds otherwise attributable to extraordinary gains or
other non-recurring items, plus (ii) Net Insurance/Condemnation Proceeds, plus
(iii) returns of invested capital upon liquidation, sale or other similar
extraordinary return of an Investment, minus (c) any Cash or Cash Equivalents
that are subject to a Lien (other than a Lien created under the Collateral
Documents or the collateral documents relating to the Second Lien Notes
Indenture or the Second Lien Credit Agreement), plus (d) payments (or
intercompany loans) made by Company to or on behalf of its Subsidiaries for
Investments incurred in connection with intercompany loans permitted under
Sections 6.1(d), (e) (other than subsections (i)(A), (i)(B) and (i)(D) thereof)
and (t) or Investments incurred pursuant to Section 6.7(g), Section 6.7(j)(ii)
(but in the case of Section 6.7(j)(ii), other than to the extent made with the
proceeds of an Acquisition Holding Contribution) and Section 6.7(n)(ii), plus
(e) (but only to the extent that since the Closing Date the aggregate of all
amounts added to pursuant to this clause (e) does not exceed by more than
$75,000,000 the aggregate of all amounts deducted pursuant to clause (f) of this
definition) to the extent permitted hereunder any out of pocket expenses, costs
and other similar payments made by Company or its Subsidiaries to third parties
in connection with the construction of any Expansion owned by a Subsidiary of
Company, minus (f) any cash received

2



--------------------------------------------------------------------------------



 



in connection with the construction of any Expansion owned by a Subsidiary of
Company, plus (g) payments made by Company or any of its Subsidiaries for MSW
Put-Related Costs, plus (h) any payment of Company Cash Interest Expense, plus
(i) any payment of principal of Company Total Debt.
          “Adjusted Eurodollar Rate” means, for any Interest Rate Determination
Date with respect to an Interest Period for a Eurodollar Rate Loan or New Credit
Linked Deposit, the rate per annum obtained by dividing (and rounding upward to
the next whole multiple of 1/16 of 1%) (i) (a) the rate per annum (rounded to
the nearest 1/100 of 1%) equal to the offered rate which appears on the page of
the Telerate Screen which displays an average British Bankers Association
Interest Settlement Rate (such page currently being page number 3740 or 3750, as
applicable) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum (rounded to the nearest 1/100 of 1%) equal to the rate
determined by Administrative Agent to be the offered rate on such other page or
other service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to
the offered quotation rate to first class banks in the London interbank market
by Credit Suisse for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loan or New Credit Linked Deposit, for which the
Adjusted Eurodollar Rate is then being determined with maturities comparable to
such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (a) one minus
(b) the Applicable Reserve Requirement.
          “Administrative Agent” as defined in the preamble hereto.
          “Adverse Proceeding” means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Company or any of its Subsidiaries, threatened against or
affecting Company or any of its Subsidiaries or any property of Company or any
of its Subsidiaries.
          “Affected Entities” means the collective reference to Covanta Warren
Energy Resource Corp. L.P., Covanta Warren Holdings I, Inc., Covanta Warren
Holdings II, Inc. (collectively the “Covanta Warren Entities”) and Magellan
Cogeneration Inc. in each case only for so long as such Person continues to be
the subject of a proceeding under applicable bankruptcy or insolvency law.
          “Affected Lender” as defined in Section 2.18(b).
          “Affected Loans” as defined in Section 2.18(b).

3



--------------------------------------------------------------------------------



 



          “Affiliate” means, as applied to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
          “Agent” means each of Syndication Agent, Administrative Agent and
Collateral Agent.
          “Aggregate Amounts Due” as defined in Section 2.17.
          “Aggregate Payments” as defined in Section 7.2.
          “Agreement” means (i) in respect of the period prior to the Effective
Date, the Existing Credit Agreement and (ii) in respect of any period on and
after the Effective Date, this Amended and Restated Credit and Guaranty
Agreement, dated as of May 26, 2006, as it may be amended, supplemented or
otherwise modified from time to time.
          “Applicable Margin’’ means
          (i) with respect to Revolving Loans that are Eurodollar Rate Loans, a
percentage per annum, determined by reference to Company Leverage Ratio in
effect from time to time as set forth below:

            Company   Applicable Margin for Revolving   Leverage   Loans
    Ratio   (Eurodollar Loans)
³ 4.25:1.00
    3.00 %
 
       
< 4.25:1.00
       
³ 3.50:1.00
    2.75 %
 
       
< 3.50:1.00
    2.50 %

(ii) with respect to Swing Line Loans and Revolving Loans that are Base Rate
Loans, an amount equal to the Applicable Margin for Eurodollar Rate Loans as set
forth in clause (i) minus 1.00% per annum; (iii) with respect to the Term Loans
that are Eurodollar Rate Loans, Funded Letters of Credit and New Credit Linked
Deposits, 2.25% per annum and (iv) with respect to Term Loans that are Base Rate
Loans, 1.25% per annum. No change in the Applicable Margin shall be effective
until three Business Days after the date on which Administrative Agent shall
have

4



--------------------------------------------------------------------------------



 



received the applicable financial statements and a Compliance Certificate
pursuant to Section 5.1(d) calculating the Company Leverage Ratio. At any time
Company has not submitted to Administrative Agent the applicable information as
and when required under Section 5.1(d), the Applicable Margin shall be
determined as if the Company Leverage Ratio were in excess of 4.25:1.00 until
such time as each failure is cured. Within one Business Day of receipt of the
applicable information under Section 5.1(d), Administrative Agent shall give
each Lender telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Margin in effect from such date.
          “Applicable Reserve Requirement” means, at any time, for any
Eurodollar Rate Loan or a New Credit Linked Deposit, the maximum rate, expressed
as a decimal, at which reserves (including, without limitation, any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors of the Federal Reserve System or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks with respect to (i) any category of liabilities which includes
deposits by reference to which the applicable Adjusted Eurodollar Rate is to be
determined, or (ii) any category of extensions of credit or other assets which
include Eurodollar Rate Loans. A Eurodollar Rate Loan or a New Credit Linked
Deposit shall be deemed to constitute Eurocurrency liabilities and as such shall
be deemed subject to reserve requirements without benefits of credit for
proration, exceptions or offsets that may be available from time to time to the
applicable Lender. The rate of interest on Eurodollar Rate Loans or a New Credit
Linked Deposit shall be adjusted automatically on and as of the effective date
of any change in the Applicable Reserve Requirement.
          “ARC Indenture” means that certain Indenture, dated as of May 1, 2003,
between American Ref-Fuel Company LLC and Wachovia Bank, National Association as
supplemented by the First Supplemental Indenture, dated as of May 1, 2003
between American Ref-Fuel Company LLC and Wachovia Bank, National Association.
          “ARC LLC” means American Ref-Fuel Company LLC, a Delaware limited
liability company.
          “ARC Notes” means the “Notes” as defined in the ARC Indenture.
          “ARC Refinancing Indenture” means a trust indenture in form and
substance reasonably satisfactory to Administrative Agent pursuant to which any
ARC Refinancing Notes may be issued in accordance with the terms of this
Agreement, as such indenture may be further amended, restated, supplemented,
modified, extended, renewed or replaced from time to time in accordance with
Section 6.15 of this Agreement.
          “ARC Refinancing Notes” as defined in Section 6.1(n).
          “Asset Sale” means a sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, transfer or other
disposition to, or any exchange of property with, any Person (other than Company
or any Guarantor Subsidiary), in one transaction or a

5



--------------------------------------------------------------------------------



 



series of transactions, of all or any part of Company’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible (other than Cash), whether
now owned or hereafter acquired, including, without limitation, the Capital
Stock of any of Company’s Subsidiaries, other than (i) inventory (or other
assets) sold or leased in the ordinary course of business, (excluding any such
sales by operations or divisions discontinued), and (ii) Excluded Asset Sales.
          “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent and Company.
          “Assignment Effective Date” as defined in Section 10.6(b).
          “Authorized Officer” means, as applied to any Person, any individual
holding the position of chief executive officer, general counsel, chief
financial officer, chief accounting officer or treasurer.
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
          “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
          “Beneficiary” means each Agent, Issuing Bank, Lender and Lender
Counterparty.
          “Business Day” means (i) any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of New York or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close and (ii) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
Eurodollar Rate or any Eurodollar Rate Loans or New Credit Linked Deposit, the
term “Business Day” shall mean any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
          “Calyon” as defined in the preamble hereto.
          “Capital Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

6



--------------------------------------------------------------------------------



 



          “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing from the issuer thereof.
          “Cash” means money, currency or a credit balance in any demand or
Deposit Account.
          “Cash Equivalents” means, as at any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
at least 95% of its assets invested continuously in the types of investments
referred to in clauses (i) and (ii) above, and (b) has net assets of not less
than $500,000,000; (vi) any repurchase agreement having a term of 30 days or
less entered into with any commercial banking institution satisfying the
criteria set forth in clause (iv) which is secured by a fully perfected security
interest in any obligation of the type described in clause (i), above, (vii)
securities and investments held by Foreign Subsidiaries pursuant to the
requirements of Project documents to which they are a party, (viii) other
investment-grade instruments and securities held by Foreign Subsidiaries,
(ix) auction rate securities or auction rate preferred stock having a rate reset
frequency of less than ninety (90) days and having, at the time of the
acquisition thereof, a rating of at least A from S&P or from Moody’s and
(x) such other securities and investments held by Excluded Subsidiaries and
Foreign Subsidiaries as Company and Administrative Agent may agree.
          “Cash Flow Coverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) the sum of (A) Adjusted Company Operating Cash Flow (as
calculated pursuant to the proviso below) plus (B) transition costs of the type
and maximum aggregate amount set out on Schedule 1.1(f) incurred in connection
with integration of the Acquired Business in such four Fiscal Quarter period to
(ii) Company Cash Interest Expense, in each case for the four Fiscal Quarters of
Company ending on such date taken as a single accounting period; provided that
Adjusted Company Operating Cash Flow for such four Fiscal Quarter period shall
be calculated by adding (1) Adjusted Company Operating Cash Flow for the Fiscal
Quarter ending on such date to the sum of (2) Adjusted Company Operating Cash
Flow for each of the three Fiscal Quarters immediately prior to the Fiscal
Quarter measured in (1) above, as set forth in the

7



--------------------------------------------------------------------------------



 



Compliance Certificate for each such Fiscal Quarter; provided further that with
respect to any calculation period ending prior to the first anniversary of the
Closing Date, the foregoing shall be subject to adjustment as set forth in
Schedule 1.1(a).
          “Certificate re Non-Bank Status” means a certificate substantially in
the form of Exhibit F.
          “Change of Control” means, at any time, (i) Holding shall cease to
beneficially own and control, directly or indirectly on a fully diluted basis,
all of the economic and voting interests in the Capital Stock of Company;
(ii) the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of Company cease to be occupied by Persons
who either (a) were members of the board of directors of Company on the Closing
Date or (b) were nominated for election by the board of directors of Company, a
majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors;
(iii) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act) other than SZ Investments, LLC, Third Avenue Trust, LLC, D.E.
Shaw Laminar Portfolios, LLC and EGI-FUND (05-07) Investors, L.L.C. or any of
their Affiliates (a) shall have acquired beneficial ownership of 40% on a fully
diluted basis of the voting and/or economic interest in the Capital Stock of
Holding or (b) shall have obtained the power to control the board of directors
(or similar governing body) of Holding; or (iv) any “change of control” or
similar event under (a) the MSW Notes, the MSW Refinancing Notes, the ARC Notes,
the ARC Refinancing Notes, the New MSW Notes or the New ARC Notes that would
require Company to tender for or otherwise give rise to an accelerated repayment
of any such notes (except in the case of the MSW Notes to the extent directly
resulting from the Acquisition) or (b) the Second Lien Credit Agreement or
Second Lien Notes Indenture.
          “Class” means (i) with respect to Lenders, each of the following
classes of Lenders: (a) Lenders having Tranche C Term Loan Exposure, (b) Lenders
having Revolving Exposure (including Swing Line Lender), (c) Lenders having
Funded Letters of Credit Exposure and (d) Lenders having Delayed Draw Term Loan
Exposure and (ii) with respect to Loans, each of the following classes of Loans:
(a) Tranche C Term Loans, (b) Revolving Loans (including Swing Line Loans) and
(c) Delayed Draw Term Loans.
          “Closing Date” means June 24, 2005, the date on which the Existing
Term Loans and the Existing Credit Linked Deposits were made.
          “Closing Date Certificate” means a Closing Date Certificate
substantially in the form of Exhibit G-1.
          “Closing Date Mortgaged Property” as defined in Section 3.1(h).
          “Collateral” means, collectively, all of the real, personal and mixed
property (including Capital Stock) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations.
          “Collateral Agent” as defined in the preamble hereto.

8



--------------------------------------------------------------------------------



 



          “Collateral Documents” means the Pledge and Security Agreement, the
Holding Pledge Agreement, the Control Agreements, the Mortgages, the
Intercreditor Agreement, and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to Collateral Agent, for the benefit of
Lenders, a Lien on any real, personal or mixed property of that Credit Party as
security for the Obligations.
          “Commitment” means any Revolving Commitment, Tranche C Term Loan
Commitment, Delayed Draw Term Loan Commitment or Funded Letter of Credit
Commitment.
          “Commodities Agreement” means any long-term or forward purchase
contract or option contract to buy, sell or exchange commodities or similar
agreement or arrangement to which Company or any of its Subsidiaries is a party
unless, under the terms of such ordinary course, non-speculative purchase
contract, option contract agreement or arrangement Company expects to make or
take delivery of all of the commodities which are the subject thereof.
          “Company” as defined in the preamble hereto.
          “Company Cash Balance” means, for the end of any Fiscal Quarter and
without duplication, an amount determined for Company and its Subsidiaries in
accordance with GAAP equal to (a) cash and cash equivalents reflected on the
consolidated balance sheet of Company and its Subsidiaries, plus (b) Marketable
Securities reflected on the consolidated balance sheet of Company and its
Subsidiaries, minus (c) cash and cash equivalents of Foreign Subsidiaries of
Company, minus (d) Marketable Securities of Foreign Subsidiaries of Company,
minus (e) cash and cash equivalents of Domestic Subsidiaries of Company
constituting part of the Acquired Business, minus (f) Marketable Securities of
Domestic Subsidiaries of Company constituting part of the Acquired Business,
minus (g) cash and cash equivalents of all Other Domestic Subsidiaries, minus
(h) Marketable Securities of all Other Domestic Subsidiaries. For the purposes
of this definition, “cash and cash equivalents” in each of the above references
shall be determined in accordance with GAAP and as set forth on the balance
sheet of Company for the relevant period.
          “Company Cash Flow” means, for any Fiscal Quarter, (a) the Company
Cash Balance for the end of such Fiscal Quarter minus (b) the Company Cash
Balance for the end of the immediately preceding Fiscal Quarter.
          “Company Cash Interest Expense” means, for any period, the sum of
(i) total interest expense that was required to be paid in Cash by Company with
respect to Company Total Debt during such period whether or not paid in such
period, including all commissions, discounts and other fees and charges owed
with respect to net costs under Interest Rate Agreements and (ii) other fees and
charges owed with respect to letters of credit; provided that Company Cash
Interest Expense shall not include Transaction Costs or Related Transaction
Costs.
          “Company Leverage Ratio” means, as of any date of determination, the
ratio of (a) the aggregate amount of Company Total Debt at such date (other than
intercompany Indebtedness that would be eliminated in consolidation) to (b) the
Adjusted Company Operating

9



--------------------------------------------------------------------------------



 



Cash Flow (as calculated pursuant to the proviso below), plus transition costs
of the type and maximum aggregate amount set out on Schedule 1.1(f) incurred in
connection with integration of the Acquired Business for the four Fiscal Quarter
period of Company ending on such date, taken as a single accounting period (or
if such date of determination is not the last day of a Fiscal Quarter, for the
four Fiscal Quarter period ending as of the last day of the most recently
concluded Fiscal Quarter); provided that Adjusted Company Operating Cash Flow
for such four Fiscal Quarter period shall be calculated by adding (i) Adjusted
Company Operating Cash Flow for the Fiscal Quarter ending on such date to the
sum of (ii) Adjusted Company Operating Cash Flow for each of the three Fiscal
Quarters immediately prior to the Fiscal Quarter measured in (i) above, as set
forth in the Compliance Certificate for each such Fiscal Quarter; provided
further that with respect to any calculation period ending prior to the first
anniversary of the Closing Date, the foregoing shall be subject to adjustment as
set forth in Schedule 1.1(a).
          “Company Total Debt” means, as of any date of determination, the
aggregate stated balance sheet amount (but excluding unamortized premiums) of
all Indebtedness of Company of the type identified in clauses (i) through
(iv) of the definition of Indebtedness (other than Indebtedness owed by Company
to its Subsidiaries) determined in accordance with GAAP. For the avoidance of
doubt, Company Total Debt shall not include, without limitation, Performance
Guarantees, Limited Recourse Debt, the MSW Notes, the ARC Notes, the New MSW
Notes, the New ARC Notes, the ARC Refinancing Notes, the MSW Refinancing Notes
and undrawn Letters of Credit.
          “Compliance Certificate” means a Compliance Certificate substantially
in the form of Exhibit C.
          “Consolidated Adjusted EBITDA” means, for any period, an amount
determined for Company and its Subsidiaries on a consolidated basis equal to
(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, (b) Consolidated Interest Expense, (c) provisions
for taxes, (d) total depreciation expense, (e) total amortization expense,
(f) changes in unbilled service receivables, (g) minority interests,
(h) non-Cash compensation expense from the issuance of restricted stock and
stock options, (i) all legal, accounting and other expenses incurred in
connection with the Transactions or the Related Transactions to the extent
deducted in determining Consolidated Net Income for such period and (j) other
non-Cash items reducing Consolidated Net Income (excluding any such non-Cash
item to the extent that it represents an accrual or reserve for potential Cash
items in any future period or amortization of a prepaid Cash item that was paid
in a prior period), minus (ii) other non-Cash items increasing Consolidated Net
Income for such period (excluding any such non-Cash item to the extent it
represents the reversal of an accrual or reserve for potential Cash item in any
prior period); provided that with respect to any calculation period ending prior
to the first anniversary of the Closing Date, the foregoing shall be subject to
adjustment as set forth in Schedule 1.1(a).
          “Consolidated Capital Expenditures” means, for any period, the
aggregate of all expenditures of Company and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “additions to plant, property and equipment” or similar items
reflected in the consolidated statement of cash flows of Company and its
Subsidiaries. The following expenditures shall not constitute

10



--------------------------------------------------------------------------------



 



Consolidated Capital Expenditures: (i) expenditures that are to be reimbursed by
the client (to the extent actually subsequently reimbursed) of a Project under
the principal lease, service or operating agreement relating to such Project
pursuant to a Contractual Obligation on the part of such client to reimburse
such expenditures, (ii) expenditures incurred for the development, construction
or acquisition of Projects after the Closing Date and expenditures on Projects
existing on the Closing Date for the purpose of increasing waste through-put or
power output, in each case, to the extent financed with the proceeds of Limited
Recourse Debt expressly permitted pursuant to Section 6.1(p) or Investments
expressly permitted pursuant to Section 6.7(j), (iii) expenditures made with Net
Asset Sale Proceeds permitted to be retained by Company and its Subsidiaries for
investment in long-term productive assets under Section 2.14(a) and
(iv) expenditures that are made or committed to be made within three hundred
sixty days of receipt of such proceeds from (or reimbursed through) Net
Insurance/Condemnation Proceeds.
          “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Company and
its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding (to the extent otherwise included), however, (x) any
amounts referred to in Section 2.11(f) of this Agreement or Section 2.11 of the
Second Lien Credit Agreement payable on or before the Closing Date, (y) interest
that is capitalized in connection with construction financing and (z) all
Transaction Costs or Related Transaction Costs.
          “Consolidated Net Income” means, for any period, (i) the net income
(or loss) of Company and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP,
minus, to the extent otherwise included and without duplication, (ii) (a) the
income (or loss) of any Person (other than the Acquired Business) accrued prior
to the date it becomes a Subsidiary of Company or is merged into or consolidated
with Company or any of its Subsidiaries or that Person’s assets are acquired by
Company or any of its Subsidiaries, (b) (or plus) any after-tax gains (or
losses) attributable to Asset Sales or returned surplus assets of any Pension
Plan, and (c) (to the extent not included in clauses (a) and (b) above) any net
extraordinary gains or (plus) net extraordinary losses.
          “Continuing Lenders” means the Continuing Term Lenders and the
Continuing Funded Letter of Credit Participants.
          “Continuing Term Lender” means an Existing Term Loan lender under the
Existing Credit Agreement that has delivered a Lender Consent Letter.
          “Continuing Funded Letter of Credit Participant” means a Funded Letter
of Credit Participant under the Existing Credit Agreement that has delivered a
Lender Consent Letter.
          “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking,

11



--------------------------------------------------------------------------------



 



agreement or other instrument to which that Person is a party or by which it or
any of its properties is bound or to which it or any of its properties is
subject.
          “Contributing Guarantors” as defined in Section 7.2.
          “Control Agreements” means each control agreement to be executed and
delivered by Collateral Agent, a securities intermediary or depositary bank and
Company or a Guarantor Subsidiary pursuant to the terms of the Pledge and
Security Agreement with such modifications as Collateral Agent may reasonably
approve.
          “Conversion/Continuation Date” means the effective date of a
continuation or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
          “Conversion/Continuation Notice” means a Conversion/Continuation
Notice substantially in the form of Exhibit A-2.
          “Corporate Services Reimbursement Agreement” means the corporate
services and expense reimbursement agreement entered into by Holding and Company
on March 10, 2004, as such agreement may be amended, restated, supplemented or
otherwise modified from time to time to the extent permitted thereunder and
under Section 6.14.
          “Counterpart Agreement” means a Counterpart Agreement substantially in
the form of Exhibit H delivered by a Subsidiary of Company pursuant to
Section 5.10.
          “Covanta Warren Debt” as defined in the definition of Restricted
Junior Payments.
          “Covanta Warren Entities” as defined in the definition of Affected
Entities.
          “Credit Date” means the date of a Credit Extension.
          “Credit Document” means any of this Agreement, the Notes, if any, the
Collateral Documents, any letter of credit applications or reimbursement
agreements or other documents or certificates requested by an Issuing Bank
executed by Company in favor of an Issuing Bank relating to Letters of Credit,
and all other certificates, instruments or agreements executed and delivered by
a Credit Party for the benefit of any Agent, any Issuing Bank or any Lender in
connection herewith.
          “Credit Extension” means and includes the making (but not the
conversion or continuation) of a Loan, the funding of an Existing Credit Linked
Deposit on the Closing Date, the funding of a New Credit Linked Deposit on the
Effective Date and the issuance, amendment, extension or renewal of a Letter of
Credit.
          “Credit Linked Deposit Account” means one or more operating and/or
investment accounts established by Administrative Agent that shall be used for
the purposes set forth in Section 2.4.

12



--------------------------------------------------------------------------------



 



          “Credit Party” means Company and each Guarantor and any other
Subsidiary of Company which is a party to a Credit Document.
          “Credit Suisse” means Credit Suisse, Cayman Islands branch.
          “Currency Agreement” means any foreign exchange contract, currency
swap agreement, futures contract, option contract, synthetic cap or other
similar agreement or arrangement, each of which is for the purpose of hedging
the foreign currency risk associated with Company’s and its Subsidiaries’
operations and not for speculative purposes.
          “Default” means a condition or event that, after notice or lapse of
time or both, would constitute an Event of Default.
          “Default Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Pro Rata Share of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (other than such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.
          “Default Period” means, with respect to any Defaulting Lender, the
period commencing on the date of the applicable Funding Default and ending on
the earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Company and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Company, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
          “Defaulted Loan” as defined in Section 2.22.
          “Defaulting Lender” as defined in Section 2.22.
          “Delayed Draw Term Loan” means a Delayed Draw Term Loan made by a
Lender to Company pursuant to Section 2.1(b).
          “Delayed Draw Term Loan Commitment” means the commitment of a Lender
to make or otherwise fund a Delayed Draw Term Loan and “Delayed Draw Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Delayed Draw Term Loan Commitment, if any, as of the Effective
Date is set forth on Appendix A-2 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Delayed Draw Term Loan Commitments as of the
Effective Date is $140,000,000.

13



--------------------------------------------------------------------------------



 



          “Delayed Draw Term Loan Commitment Period” means the time period
commencing on the Effective Date through and including the Delayed Draw Term
Loan Commitment Termination Date.
          “Delayed Draw Term Loan Commitment Termination Date” means the
earliest to occur of (i) the date the Delayed Draw Term Loan Commitments are
permanently reduced to zero pursuant to Section 2.13, (ii) the date of the
termination of the Commitments pursuant to Section 8.1, and (iii) July 15, 2006.
          “Delayed Draw Term Loan Credit Date” means any date of funding of
Delayed Draw Term Loans after the Effective Date.
          “Delayed Draw Term Loan Exposure” means, with respect to any Lender,
as of any date of determination, (i) at any time prior to the Delayed Draw Term
Loan Commitment Termination Date, the aggregate outstanding principal amount of
such Lender’s Delayed Draw Term Loans plus the unfunded portion of such Lender’s
Delayed Draw Term Loan Commitment and (ii) at any time on or after the Delayed
Draw Term Loan Commitment Termination Date, the aggregate outstanding principal
amount of such Lender’s Delayed Draw Term Loans.
          “Deposit Account” means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “Detroit Letters of Credit” means any Funded Letter of Credit as
described on Schedule 1.1(e) in an aggregate amount no greater than the amount
set forth thereon, requested by Company to be issued hereunder and having an
expiration date no later than the date which is three years and thirty-five days
from the date of issuance.
          “Development Subsidiary” means, solely for the purpose of excluding
such Subsidiary from Company’s obligation to comply with Section 5.10 with
respect to such Subsidiary, a Subsidiary established by Company or any of its
Subsidiaries for the sole purpose of bidding on a prospective Project; provided
that (i) any equity Investment in such Subsidiary by Company or another
Subsidiary of Company in aggregate when taken together with all other equity
Investments in Development Subsidiaries shall not exceed $1,000,000 at any one
time outstanding; (ii) such Subsidiary shall have no assets other than Cash
pursuant to clause (i) of this definition and intercompany Indebtedness
permitted hereunder and the agreements to which it is party and which are
entered into in the ordinary course of business and are necessary for it to
develop or bid on prospective Projects and (iii) such Subsidiary’s sole business
shall be limited to those actions necessary to develop or bid on prospective
Projects. At such time, if any, as such Subsidiary shall incur any Indebtedness
(other than intercompany Indebtedness permitted hereunder), grant any Liens or
make any Investment or Restricted Junior Payment or carry on any activity after
then that expressly permitted by sub-clause (iii) above, such Subsidiary shall
cease to become a Development Subsidiary.
          “Dollars” and the sign “$” mean the lawful money of the United States
of America.

14



--------------------------------------------------------------------------------



 



          “Domestic Subsidiary” means any Subsidiary of Company organized under
the laws of the United States of America, any State thereof or the District of
Columbia.
          “Effective Date” means May 26, 2006, the date on which the conditions
to effectiveness set forth in Section 3.3 are satisfied and the Tranche C Term
Loans are made.
          “Effective Date Certificate” means an Effective Date Certificate
substantially in the form of Exhibit G-2.
          “Eligible Assignee” means (i) any Lender, any Affiliate of any Lender
and any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans as one of its businesses; provided, that in
the case of any assignee of any Revolving Commitment, such Person extends credit
on a revolving basis as one of its businesses and provided, further, no
Affiliate of Company or Holding shall be an Eligible Assignee.
          “Employee Benefit Plan” means any “employee benefit plan” as defined
in Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Company, any of its Subsidiaries or any of
their respective ERISA Affiliates.
          “Environmental Claim” means any investigation, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive, by any Governmental Authority or any other Person, arising
(i) pursuant to or in connection with any actual or alleged violation of any
Environmental Law; (ii) in connection with any Release or threatened Release of
Hazardous Material; or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.
          “Environmental Laws” means any and all current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities relating to
(i) environmental matters, including those relating to any Release or threatened
Release of Hazardous Materials; (ii) the generation, use, storage,
transportation, treatment, processing, removal, remediation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to Company or any of its Subsidiaries or any Facility.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
          “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section

15



--------------------------------------------------------------------------------



 



414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member. Any former ERISA Affiliate of Company or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Company or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Company or such Subsidiary and with
respect to liabilities arising after such period for which Company or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
          “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Company, any of
its Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability on
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential material liability therefore,
or the receipt by Company, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
or (xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

16



--------------------------------------------------------------------------------



 



          “Eurodollar Rate Loan” means a Loan bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.
          “Event of Default” means each of the conditions or events set forth in
Section 8.1.
          “Excess Cash Flow” means, for any Fiscal Year of Company, an amount
equal to:
(a) Adjusted Company Operating Cash Flow for such Fiscal Year, (calculated by
adding Adjusted Company Operating Cash Flow for four Fiscal Quarters of such
Fiscal Year, as set forth in the Compliance Certificate for each such Fiscal
Quarter); less
(b) (to the extent otherwise reflected in (a) above) the sum (determined without
duplication) of:
(i) payments in respect of Company Cash Interest Expense made by Company during
the Fiscal Year;
(ii) any payment (other than voluntary prepayments, prepayments made pursuant to
Section 2.14(e), the repayment of Existing Term Loans on the Effective Date and
the repayment of the Second Lien Term Loans on the Delayed Draw Term Loan Credit
Date) of principal of Company Total Debt; and
(iii) (A) Investments constituting intercompany loans permitted under
Sections 6.1(d), (e) (other than subsections (i)(A), (i)(B) and (i)(D) thereof)
and (t), and (B) Investments incurred pursuant to Section 6.7(g), Section 6.7(j)
(but only to the extent added back pursuant to the definition of Adjusted
Company Operating Cash Flow) and Section 6.7(n)(ii).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.
          “Excluded Asset Sales” means the collective reference to (i) any sale
or discount, in each case without recourse, of notes or accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof or to resolve disputes that occur in the
ordinary course of business, (ii) any exchange of specific items of equipment
between Company and any of its Subsidiaries or among any Subsidiaries of
Company, so long as the purpose of each such exchange is to acquire replacement
items of equipment which are the functional equivalent of the item of equipment
so exchanged, (iii) disposals of obsolete, worn out or surplus property in the
ordinary course of business, (iv) the sale, lease, license, transfer or other
disposition of equipment, materials and other tangible assets by Company or any
Subsidiary of Company to any Subsidiary of Company; provided, however, that the
aggregate fair market value of all such equipment, materials and other tangible
assets sold, leased, licensed, transferred or otherwise disposed of pursuant to
this clause (iv) does not

17



--------------------------------------------------------------------------------



 



exceed $5,000,000 in any Fiscal Year or $10,000,000 in the aggregate since the
Closing Date, (v) sales of other assets for aggregate consideration of less than
$500,000 with respect to any transaction or series of related transactions and
less than $2,000,000 in the aggregate and (vi) any license (other than an
exclusive license) of intellectual property owned by Company or its Subsidiaries
in the ordinary course of business at fair market value, if any.
          “Excluded Subsidiary” means each (i) Domestic Subsidiary of Company or
of any Subsidiary of Company for which becoming a Credit Party would constitute
a violation of (a) a Contractual Obligation existing on the Closing Date or
thereafter, a bona fide Contractual Obligation (the prohibition contained in
which was not entered into in contemplation of this provision), in favor of a
Person (other than Company or any of its Subsidiaries or Affiliates) for which
the required consents have not been obtained or (b) applicable law affecting
such Subsidiary, provided, that any such Subsidiary of Company or of another
Subsidiary shall cease to be covered under this clause at such time as such
Subsidiary’s becoming a Credit Party would no longer constitute a violation of
such Contractual Obligation or applicable law, whether as a result of obtaining
the required consents or otherwise and (ii) each Domestic Subsidiary of Company
identified on Schedule 1.1(b)-1. The Excluded Subsidiaries, as of the Closing
Date, by virtue of clause (i), above, are listed on Schedule 1.1(b)-2.
          “Existing Credit Agreement” as defined in the recitals.
          “Existing Credit Linked Deposit” as defined in the recitals.
          “Existing First Lien Lenders” means each financial institution that is
a “Lender” as defined in the Existing Credit Agreement.
          “Existing Indebtedness” means the Indebtedness under (i) that certain
Credit Agreement dated as of March 10, 2004 among Covanta Energy Corporation,
Bank of America, N.A., as Administrative Agent, Deutsche Bank Securities, Inc.,
as Documentation Agent, Bank of America, N.A. and Deutsche Bank Securities,
Inc., as Co-Lead Arrangers, (ii) that certain Credit Agreement dated as of March
10, 2004 among Covanta Power International Holdings, Inc. and Deutsche Bank AG,
New York Branch, as Administrative Agent, (iii) that certain Credit Agreement
dated as of March 10, 2004 among Covanta Power International Holdings, Inc. and
Bank of America, N.A., as Administrative Agent, Deutsche Bank Securities, Inc.,
as Documentation Agent, Bank of America, N.A. and Deutsche Bank Securities,
Inc., as Co-Lead Arrangers, (iv) that certain Credit Agreement dated as of
March 10, 2004 among Covanta Energy Corporation and Bank One, N.A., as
Administrative Agent, (v) that certain Indenture, dated as of March 10, 2004,
among Covanta Energy Corporation and the guarantors named therein and U.S. Bank
Trust National Association as Trustee in respect of the 8.25% Senior Secured
Notes due 2011, (vi) the Indenture, dated as of March 10, 2004, between Covanta
Energy Corporation and U.S. Bank Trust National Association as Trustee in
respect of the 7.5% Subordinated Unsecured Notes due 2012 and (vii) the Amended
and Restated Credit Agreement dated as of May 1, 2003 among American Ref-Fuel
Company LLC and Citicorp North America, Inc, as Administrative Agent and
(viii) the Reimbursement Agreements relating to the ARC Equity Contribution
Agreement Letters of Credit with Hypobank.

18



--------------------------------------------------------------------------------



 



          “Existing Funded Letters of Credit” means those letters of credit,
listed on Schedule 1.1(c), outstanding on the Effective Date (i) that are
“Funded Letters of Credit” under the Existing Credit Agreement , (ii) under that
certain Credit Agreement dated as of March 10, 2004 among Covanta Energy
Corporation, JPMorgan Chase Bank, N.A., as successor by merger to Bank One,
N.A., as Administrative Agent, and (ii) under that certain Credit Agreement
dated as of March 10, 2004 among Covanta Energy Corporation, Bank of America,
N.A., as Administrative Agent, Deutsche Bank Securities, Inc., as Documentation
Agent, Bank of America, N.A. and Deutsche Bank Securities, Inc., as Co-Lead
Arrangers.
          “Existing Term Loans” as defined in the recitals.
          “Expansion” means, with respect to any Project related to Company’s
and its Subsidiaries waste disposal business in the United States of America in
existence as of the date hereof, additions or improvements to the existing
facilities of such Projects.
          “Facility” means any real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates of Company, any of its Subsidiaries, or
any such predecessors.
          “Fair Share Contribution Amount” as defined in Section 7.2.
          “Fair Share” as defined in Section 7.2.
          “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average of the quotations received by Administrative Agent from three federal
funds broker of recognized standing selected by Administrative Agent.
          “Financial Plan” as defined in Section 5.1(i).
          “First Priority” means, with respect to any Lien purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien is
the only Lien to which such Collateral is subject, other than any Permitted
Lien.
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
          “Fiscal Year” means the fiscal year of Company and its Subsidiaries
ending on December 31 of each calendar year.

19



--------------------------------------------------------------------------------



 



          “Flood Hazard Property” means any Real Estate Asset subject to a
Mortgage in favor of Collateral Agent, for the benefit of the Lenders, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary. The Foreign Subsidiaries of Company, as of the Closing Date, are
listed on Schedule 1.1(d).
          “Funded LC Issuing Bank” means initially each of JPMC and UBS and
thereafter with respect to any Funded Letter of Credit, any Lender (including
any Person who is a Lender as of the Closing Date but subsequently, after
agreeing to become a Funded LC Issuing Bank, ceases to be a Lender) which, at
the request of Company, and with the consent of Administrative Agent (not to be
unreasonably withheld), agrees in such Lender’s sole discretion to become a
Funded LC Issuing Bank for the purposes of issuing such Funded Letter of Credit,
together with its permitted successors and assigns in such capacity.
          “Funded LC Participation Interests” means the right of any Funded
Letter of Credit Participant to receive any payments contemplated by this
Agreement in respect of such Funded Letter of Credit Participant’s Pro Rata
Share of the New Credit Linked Deposits in accordance with this Agreement.
          “Funded Letter of Credit” as defined in Section 2.4(b).
          “Funded Letter of Credit Commitment” means the commitment of a Lender
to make or otherwise fund a New Credit Linked Deposit and “Funded Letter of
Credit Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Funded Letter of Credit Commitment, if any, is set forth
on Appendix A-2 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Funded Letter of Credit Commitments as of the Effective
Date is $320,000,000.00.
          “Funded Letter of Credit Commitment Period” means the period from the
Closing Date to but excluding the Funded Letter of Credit Termination Date.
          “Funded Letter of Credit Exposure” means with respect to any Lender,
at any time, the sum of (a) the amount of any Unpaid Drawings in respect of
which payments from such Lender’s New Credit Linked Deposit have been made (or
were required to be made) to a Funded LC Issuing Bank pursuant to Section 2.4(f)
at such time and (b) such Lender’s Pro Rata Share of the Funded Letters of
Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid Drawings in respect of which payments from such Lender’s New Credit
Linked Deposit have been made (or were required to be made) to a Funded LC
Issuing Bank pursuant to Section 2.4(f)); provided that at any time when the
Funded Letters of Credit Outstanding is zero, the Funded Letter of Credit
Exposure of any Lender shall be equal to such Lender’s Funded Letter of Credit
Commitment.
          “Funded Letter of Credit Fee” as defined in Section 2.11(b)(i).

20



--------------------------------------------------------------------------------



 



          “Funded Letter of Credit Participant” means each Lender having a
Funded Letter of Credit Commitment (including, for the avoidance of doubt, each
Continuing Funded Letter of Credit Participant).
          “Funded Letter of Credit Participation” as defined in Section 2.4(h).
          “Funded Letter of Credit Termination Date” means the earliest to occur
of (i) the seventh anniversary of the Closing Date; (ii) the date on which the
New Credit Linked Deposits have been reduced to zero pursuant to
Section 2.13(b)(iii); and (iii) the date of the termination of the Funded Letter
of Credit Commitments pursuant to Section 8.1.
          “Funded Letters of Credit Outstanding” means at any time, the sum of,
without duplication, (a) the aggregate Stated Amount of all outstanding Funded
Letters of Credit and (b) the aggregate amount of all Unpaid Drawings in respect
of all Funded Letters of Credit.
          “Funding Default” as defined in Section 2.22.
          “Funding Guarantors” as defined in Section 7.2.
          “Funding Notice” means a notice substantially in the form of
Exhibit A-1.
          “GAAP” means, subject to the limitations on the application thereof
set forth in Section 1.2, United States generally accepted accounting principles
in effect as of the date of determination thereof.
          “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
          “Governmental Authority” means any federal, state, municipal, national
or other government, governmental department, commission, board, bureau, court,
agency or instrumentality, political subdivision or any entity or officer
thereof exercising executive, legislative, judicial, regulatory or
administrative functions of any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
          “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
          “Grantor” as defined in the Pledge and Security Agreement.
          “GSCP” as defined in the preamble hereto.
          “Guaranteed Obligations” as defined in Section 7.1.
          “Guarantor” means Holding and each Domestic Subsidiary of Company
(other than Excluded Subsidiaries).
          “Guarantor Subsidiary” means each Guarantor other than Holding.

21



--------------------------------------------------------------------------------



 



          “Guaranty” means the guaranty of each Guarantor set forth in
Section 7.
          “Hazardous Materials” means any chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority or which may or could pose a hazard to the health and safety of the
owners, occupants or any Persons in the vicinity of any Facility or to the
indoor or outdoor environment.
          “Hedge Agreement” means (i) an Interest Rate Agreement or a Currency
Agreement entered into with a Lender Counterparty in order to satisfy the
requirements of this Agreement or otherwise in the ordinary course of Company’s
or any of its Subsidiaries’ businesses or (ii) a forward agreement or
arrangement designed to hedge against fluctuation in electricity rates
pertaining to electricity produced by a Project, so long as the contractual
arrangements relating to such Project contemplate that Company or its
Subsidiaries shall deliver such electricity to third parties.
          “Highest Lawful Rate” means the maximum lawful interest rate, if any,
that at any time or from time to time may be contracted for, charged, or
received under the laws applicable to any Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
          “Historical Financial Statements” means (x) for the purposes of
Section 1.2 hereof, the audited financial statements of Holding and Company as
at December 31, 2004, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Years
then ended, together with such changes to accounting principles and policies as
Holding and Company may make during their 2005 Fiscal Year in connection with
the consolidating of the Acquired Business, which changes are concurred with by
their independent public accountant and (y) for all other purposes as of the
Closing Date, (i) the audited financial statements of Holding and Company for
the immediately preceding three Fiscal Years, and the audited financial
statements of the Acquired Business for the fiscal year ending December 31, 2004
consisting of balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Years, and (ii) the
unaudited financial statements of Holding, Company and the Acquired Business as
at the most recently ended Fiscal Quarter (if any) ending after the date of the
most recent financial statements referenced in clause (i) hereof, consisting of
a balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three-, six-or nine-month period, as applicable,
ending on such date, and, in the case of clauses (i) and (ii), (with respect to
the financial statements of Holding and Company) certified by the chief
financial officer or chief accounting officer of Company that they fairly
present, in all material respects, the financial condition of Holding and
Company and the Acquired Business at the dates indicated and the results of
their operations and their cash flows for the periods ended. as indicated,
subject to changes resulting from audit and year-end adjustments.
          “Holding” as defined in the preamble hereto.

22



--------------------------------------------------------------------------------



 



          “Holding Pledge Agreement” means the Pledge Agreement executed by
Holding in favor of the Collateral Agent on the Closing Date substantially in
the form of Exhibit I-2, as it may be amended, supplemented or otherwise
modified from time to time.
          “Holding Tax Sharing Agreement” means the tax sharing agreement among
Holding, Company and CPIH dated as of March 10, 2004, as amended by Amendment
No. 1 thereto dated as of the Closing Date, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time to the extent
permitted thereunder and under Section 6.14.
          “Increased-Cost Lenders” as defined in Section 2.23.
          “Indebtedness”, as applied to any Person, means, without duplication,
(i) all indebtedness for borrowed money; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding trade payables incurred in the
ordinary course of business, having a term of less than 12 months and payable in
accordance with customary trade practices), which purchase price is due more
than six months from the date of incurrence of the obligation in respect
thereof; (v) all Indebtedness secured by any Lien on any property or asset owned
or held by that Person regardless of whether the Indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; (vi) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including, without limitation, any Interest Rate
Agreement and Currency Agreement (and Hedge Agreements that protect against
fluctuations in electricity rates), whether entered into for hedging or
speculative purposes; provided, in no event shall obligations under any Interest
Rate Agreement and any Currency Agreement be deemed “Indebtedness” for any
purpose under Section 6.8.
          “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, claims (including Environmental Claims), reasonable out-of-pocket
costs (including the costs of any investigation,

23



--------------------------------------------------------------------------------



 



study, sampling, testing, abatement, cleanup, removal, remediation or other
response action necessary to remove, remediate, clean up or abate any Release or
threatened Release of Hazardous Materials), and reasonable out-of-pocket
expenses of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for Indemnitees in connection with any investigative,
administrative or judicial proceeding commenced or threatened by any Person,
whether or not any such Indemnitee shall be designated as a party or a potential
party thereto, and any fees or expenses incurred by Indemnitees in enforcing
this indemnity), whether direct, indirect or consequential and whether based on
any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on or incurred by any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make the Credit Extensions or the use or intended use of the proceeds thereof,
or any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in the commitment
letter delivered by any Lender to Holding with respect to the transactions
contemplated by the Existing Credit Agreement and the engagement letter between
GSCP and Holding with respect to the transactions contemplated by this
Agreement; or (iii) any Environmental Claim or any Release or threatened Release
of Hazardous Materials arising from any past or present activity, operation,
land ownership, or practice of Company or any of its Subsidiaries, except to the
extent, in any such case, that any liability, obligation, loss, damage, penalty,
claim, costs, expense or disbursement results from the gross negligence, willful
misconduct or bad faith of such Indemnified Person.
          “Indemnitee” as defined in Section 10.3.
          “Installment” as defined in Section 2.12.
          “Installment Date” as defined in Section 2.12.
          “Insurance Deposit Amount” as defined in Section 3.1(o).
          “Insurance Premium Financers” means Persons who are non-Affiliates of
Company that advance insurance premiums for Company and its Subsidiaries
pursuant to Insurance Premium Financing Arrangements.
          “Insurance Premium Financing Arrangements” means, collectively, such
agreements with Insurance Premium Financers pursuant to which such Insurance
Premium Financers advance insurance premiums for Company and its Subsidiaries.
Such Insurance Premium Financing Arrangements (i) shall provide for the benefit
of such Insurance Premium Financers a security interest in no property of
Company or any of its Subsidiaries other than gross unearned premiums for the
insurance policies and related rights, (ii) shall not purport to prohibit any
portion of the Liens created in favor of Collateral Agent (for the benefit of
Secured Parties) pursuant to the Collateral Documents, and (iii) shall not
contain any provision or contemplate any transaction prohibited by this
Agreement and shall otherwise be in form and substance reasonably satisfactory
to Administrative Agent.

24



--------------------------------------------------------------------------------



 



          “Insurance Regulatory Account” as defined in Section 3.1(o).
          “Insurance Subsidiaries” means Danielson Indemnity Company and its
Subsidiaries.
          “Intercompany Master Note” means a promissory note evidencing
Indebtedness of Company and each of its Subsidiaries which (a) to the extent the
Indebtedness evidenced thereby is owed to any Credit Party, is pledged pursuant
to the Collateral Documents, and (b) to the extent the Indebtedness evidenced
thereby is owed by a Subsidiary of Company, is senior Indebtedness of such
Subsidiary (except to the extent that requiring such Indebtedness to be senior
would breach a Contractual Obligation binding on such Subsidiary), except that
any such Indebtedness owed by any Credit Party to any Subsidiary which is not a
Credit Party shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of such note.
          “Intercreditor Agreement” means the Intercreditor Agreement dated as
of the Closing Date, as amended as of the date hereof, substantially in the form
of Exhibit K, as it may be amended, supplemented or otherwise modified from time
to time.
          “Interest Payment Date” means with respect to (i) any Base Rate Loan,
each March 31, June 30, September 30 and December 31 of each year, commencing on
the first such date to occur after the Closing Date and the final maturity date
of such Loan; and (ii) any Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan; provided, in the case of each Interest Period of
longer than three months “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period.
          “Interest Period” means, (i) in connection with a Eurodollar Rate
Loan, an interest period of one-, two-, three- or six-months, as selected by
Company in the applicable Funding Notice or Conversion/Continuation Notice,
(a) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (b) thereafter, commencing on the day on which
the immediately preceding Interest Period expires and (ii) in connection with a
New Credit Linked Deposit, each period, the first commencing on or following the
Closing Date in accordance with Section 2.4(j)(ii) and thereafter commencing on
the day on which the immediately preceding Interest Period expires and ending on
the numerically corresponding day in the calendar month that is three months
thereafter; provided that a single Interest Period shall at all times apply to
all New Credit Linked Deposits; provided, in each case (1) if an Interest Period
would otherwise expire on a day that is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day unless no further Business Day
occurs in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (2) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (3) and (4) of this definition, end on the
last Business Day of a calendar month; (3) no Interest Period with respect to
any portion of Term Loan shall extend beyond the Term Loan Maturity Date, and
(4) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Commitment Termination Date.

25



--------------------------------------------------------------------------------



 



          “Interest Rate Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement, each of which is
for the purpose of hedging the interest rate exposure associated with Company’s
and its Subsidiaries’ operations and not for speculative purposes.
          “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the Closing Date and from time to time thereafter, and any successor
statute.
          “Investment” means (i) any direct or indirect purchase or other
acquisition by Company or any of its Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person (other than a Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Subsidiary of Company from any Person (other
than Company or any Guarantor Subsidiary), of any Capital Stock of such Person;
(iii) any direct or indirect loan, advance (other than advances to employees for
moving, relocation, business, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contribution by Company or any of its Subsidiaries to any other Person (other
than Company or any Guarantor Subsidiary), including all Indebtedness and
accounts receivable from that other Person but only to the extent that the same
are not current assets or did not arise from sales to that other Person in the
ordinary course of business and (iv) Commodities Agreements not constituting
Hedge Agreements. The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment.
          “Issuance Notice” means an Issuance Notice substantially in the form
of Exhibit A-3.
          “Issuing Bank” means each of a Funded LC Issuing Bank and a Revolving
Issuing Bank.
          “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in partnership or other legal form.
          “JPMC” as defined in the preamble hereto.
          “Lead Arranger” as defined in the preamble hereto.
          “Lender” means each financial institution listed on the signature
pages hereto as a Lender, each Continuing Lender and any other Person that
becomes a party hereto pursuant to an Assignment Agreement.
          “Lender Consent Letters” means the lender consent letters authorizing
the Administrative Agent to execute this Agreement on behalf of the Continuing
Lenders.

26



--------------------------------------------------------------------------------



 



          “Lender Counterparty” means Lead Arranger, each Lender or any
Affiliate of a Lender counterparty to a Hedge Agreement (including any Person
who is a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be a Lender) including, without limitation, each such Affiliate that enters into
a joinder agreement with Collateral Agent.
          “Letter of Credit” means a Revolving Letter of Credit or a Funded
Letter of Credit.
          “Lien” means any lien, mortgage, pledge, collateral assignment,
security interest, charge or encumbrance of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, and any lease in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing.
          “Limited Recourse Debt” means, with respect to any Subsidiary of
Company, Indebtedness of such Subsidiary with respect to which the recourse of
the holder or obligee of such Indebtedness is limited to (i) assets associated
with the Project (which in any event shall not include assets held by any
Guarantor Subsidiary other than a Guarantor Subsidiary, if any, whose sole
business is the ownership and/or operation of such Project and substantially all
of whose assets are associated with such Project) in respect of which such
Indebtedness was incurred and/or (ii) such Subsidiary or the equity interests in
such Subsidiary, but in the case of clause (ii) only if such Subsidiary’s sole
business is the ownership and/or operation of such Project and substantially all
of such Subsidiary’s assets are associated with such Project. For purposes of
this Agreement, Indebtedness of a Subsidiary of Company shall not fail to be
Limited Recourse Debt solely by virtue of the fact that the holders of such
Limited Recourse Debt have recourse to Company or another Subsidiary of Company
pursuant to a contingent obligation supporting such Limited Recourse Debt or a
Performance Guaranty, so long as such contingent obligation or Performance
Guaranty is unsecured and permitted under Section 6.1.
          “Loan” means a Tranche C Term Loan, a Revolving Loan, a Swing Line
Loan and a Delayed Draw Term Loan.
          “Margin Stock” as defined in Regulation U of the Board of Governors of
the Federal Reserve System as in effect from time to time.
          “Marketable Securities” means auction rate securities or auction rate
preferred stock having a rate reset frequency of less than ninety (90) days and
having, at the time of the acquisition thereof, a rating of at least A from S&P
or from Moody’s.
          “Material Adverse Effect” means a material adverse effect on (i) the
business, operations, assets, liabilities or financial condition of Holding and
its Subsidiaries taken as a whole; (ii) the ability of the Credit Parties as a
whole to perform their respective Obligations; (iii) the rights, remedies and
benefits available to, or conferred upon, the Secured Parties under any Credit
Document.
          “Material Contract” means any contract or other arrangement to which
Company or any of its Subsidiaries is a party (other than the Credit Documents,
the Second Lien Credit Agreement and Second Lien Notes Indenture, the MSW
Indenture, the MSW Refinancing

27



--------------------------------------------------------------------------------



 



Indenture, the New MSW Indenture, the ARC Indenture, the ARC Refinancing
Indenture, the New ARC Indenture and the principal agreements and instruments
entered into in connection with any refinancing thereof) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.
          “Material Real Estate Asset’’ means any fee-owned Real Estate Asset
having a fair market value in excess of $2,000,000 as of the date of the
acquisition thereof .
          “Material Subsidiary” means, with respect to any Person, any
Subsidiary of such Person now existing or hereafter acquired or formed by such
Person which, on a consolidated basis for such Subsidiary and all of its
Subsidiaries, (i) for the most recent fiscal year of such Person accounted for
more than 2% of the consolidated revenues of such Person and its Subsidiaries,
or (ii) as at the end of such fiscal year, was the owner of more than 2% of the
consolidated assets of such Person and its Subsidiaries.
          “Modifications” as defined in Section 3.3(c)(i).
          “Moody’s” means Moody’s Investor Services, Inc.
          “Mortgage” means a Mortgage, substantially in the form of Exhibit J,
as amended by the Modifications, as it may be further amended, supplemented or
otherwise modified from time to time.
          “MSW I” means MSW Energy Holdings LLC, a Delaware corporation, and MSW
Energy Finance Co., Inc.
          “MSW II” means MSW Energy Holdings II LLC, a Delaware corporation, and
MSW Energy Finance Co. II, Inc.
          “MSW I Indenture” means that certain Indenture in respect of the
Series A and Series B 81/2% Senior Secured Notes due 2010, dated as of June 25,
2003, among MSW Energy Holdings LLC, MSW Energy Finance Co., Inc., the
guarantors named therein and Wells Fargo Bank Minnesota, National Association,
as trustee, as such indenture may be further amended, restated, supplemented,
refinanced, replaced or modified from time to time in accordance with
Section 6.15.
          “MSW II Indenture” means that certain Indenture in respect of the
Series A and Series B 73/8% Senior Secured Notes due 2010, dated as of
November 24, 2003, among MSW Energy Holdings II LLC, MSW Energy Finance Co. II,
Inc., the guarantors named therein and Wells Fargo Bank Minnesota, National
Association, as trustee, as such indenture may be further amended, restated,
supplemented, refinanced, replaced or modified from time to time in accordance
with Section 6.15.
          “MSW I Notes” means the Series A and Series B 81/2% Senior Secured
Notes due 2010 of MSW I.
          “MSW II Notes” means the Series A and Series B 73/8% Senior Secured
Notes due 2010 of MSW II.

28



--------------------------------------------------------------------------------



 



          “MSW Indentures” means the MSW I Indenture and the MSW II Indenture.
          “MSW Notes” means the MSW I Notes and the MSW II Notes.
          “MSW Put-Related Costs” means any principal, premium, accrued
interest, fees, costs and expenses (in each case to the date of redemption in
respect of the notes redeemed) owed by MSW I and/or MSW II to holders of the MSW
Notes in connection with any valid exercise of the mandatory redemption right
arising from the Acquisition.
          “MSW Refinancing Indenture” means a trust indenture in form and
substance reasonably satisfactory to Administrative Agent pursuant to which any
MSW Refinancing Notes may be issued in accordance with the terms of this
Agreement, as such indenture may be further amended, restated, supplemented,
modified, extended, renewed or replaced from time to time in accordance with
Section 6.15 of this Agreement.
          “MSW Refinancing Notes” as defined in Section 6.1(n).
          “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
          “NAIC” means The National Association of Insurance Commissioners, and
any successor thereto.
          “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an
amount equal to: (i) Cash payments (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by Company or any of its
Subsidiaries from such Asset Sale, minus (ii) any bona fide direct costs
incurred in connection with such Asset Sale (or if such costs have not then been
incurred or invoiced, Company’s good faith estimate thereof), including
(a) income or gains taxes payable by the seller as a result of any gain
recognized in connection with such Asset Sale, (b) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans and, to the extent permitted under the
Intercreditor Agreement, the Second Lien Term Loans and the Second Lien Notes)
that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale,
(c) other taxes actually payable (to the extent actually subsequently so paid)
upon or in connection with the closing of such Asset Sale (including any
transfer taxes or taxes on gross receipts), (d) any taxes payable or reasonably
estimated to be payable in connection with any transactions effected (or deemed
effected) to make prepayments (e.g., taxes payable upon repatriation of funds
from Subsidiaries), (e) actual, reasonable and documented out-of-pocket fees and
expenses (including legal fees, fees to advisors and severance costs that are
due (pursuant to a Contractual Obligation, or pursuant to a written employment
policy applicable to terminated employees generally, of Company or any of its
Subsidiaries in effect prior to such Asset Sale or pursuant to applicable law)
and payable to employees of Company and its Subsidiaries that are terminated as
a result thereof) paid to Persons other than Company and its Subsidiaries and
their respective Affiliates in connection with such Asset Sale (including fees
necessary to obtain any required consents of such Persons to such Asset Sale),
(f) a reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s

29



--------------------------------------------------------------------------------



 



indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Company or any of its Subsidiaries in connection with
such Asset Sale and (g) amounts required to be paid to holders of “Allowed
Class 6 Claims” (as such term is defined in the Plan of Reorganization) and
other entitled claimants with respect to the “CPIH Participation Interest” (as
such term is defined in the Plan of Reorganization) in an aggregate amount not
to exceed $4,000,000; provided, however, that Net Asset Sale Proceeds shall be
reduced in an amount equal to the amount of proceeds Subsidiaries of Company are
legally bound or required, pursuant to (i) agreements in effect on the Closing
Date, or which were entered into after the Closing Date with respect to the
financing or acquisition of a Project, and/or (ii) the ARC Indenture, ARC
Refinancing Indenture, New ARC Indenture, the MSW Indentures, MSW Refinancing
Indentures or the New MSW Indentures to use for prepayment thereunder (including
any premium, penalty and interest due in connection with such prepayment).
          “Net Insurance/Condemnation Proceeds” means an amount equal to:
(i) any Cash payments or proceeds received by Company or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
(other than payments for business interruption) occurring after the Closing Date
or (b) as a result of the taking of any assets of Company or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by Company or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of Company or such Subsidiary in respect
thereof, and (b) any bona fide direct costs incurred in connection with any
adjustment or settlement or any such sale as referred to in clause (i)(b) of
this definition, including income taxes payable as a result of any gain
recognized in connection therewith and any actual, reasonable and documented
out-of-pocket fees and expenses (including legal fees, fees to advisors and
severance costs that are due (pursuant to a Contractual Obligation, or pursuant
to a written employment policy applicable to terminated employees generally, of
Company or any of its Subsidiaries in effect prior to such event or pursuant to
applicable law) and payable to employees of Company and its Subsidiaries that
are terminated as a result thereof) paid to Persons other than Company and its
Subsidiaries and their respective Affiliates in connection with such event;
provided, that if any costs, fees or expenses that may be deducted under this
clause (ii) have not been incurred or invoiced at the time of any determination
of Net Insurance/Condemnation Proceeds, Company may deduct its good faith
estimate thereof to the extent actually subsequently so paid; provided, however,
that Net Insurance/Condemnation Proceeds shall be reduced in an amount equal to
the amount of proceeds Subsidiaries of Company are legally bound or required,
pursuant to (i) agreements in effect on the Closing Date, or which were entered
into after the Closing Date with respect to the financing or acquisition of a
Project, and (ii) the ARC Indenture, ARC Refinancing Indenture, New ARC
Indenture, MSW Indentures, MSW Refinancing Indentures or New MSW Indentures to
use for prepayment thereunder (including any premium, penalty and interest due
in connection with such prepayment).
          “New ARC Indenture” means a trust indenture in form and substance
reasonably satisfactory to Administrative Agent pursuant to which any New ARC
Notes may be issued in accordance with the terms of this Agreement, as such
indenture may be further

30



--------------------------------------------------------------------------------



 



amended, restated, supplemented, modified, extended, renewed or replaced from
time to time in accordance with Section 6.15 of this Agreement.
          “New ARC Notes” means the notes issued by ARC LLC in accordance with
Section 6.1(n)(iii).
          “New Credit Linked Deposit” means with respect to each Lender, the
cash deposit, if any, made by such Lender pursuant to Section 2.4(j), as the
same may be (a) reduced from time to time pursuant to Sections 2.4(f) and (h) or
2.13(b)(iii) or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.6.
          “New MSW I Indenture” means a trust indenture in form and substance
reasonably satisfactory to Administrative Agent pursuant to which any New MSW I
Notes may be issued in accordance with the terms of this Agreement, as such
indenture may be further amended, restated, supplemented, modified, extended,
renewed or replaced from time to time in accordance with Section 6.15 of this
Agreement.
          “New MSW I Notes” means the notes issued by MSW I in accordance with
Section 6.1(n)(ii).
          “New MSW II Indenture” means a trust indenture in form and substance
reasonably satisfactory to Administrative Agent pursuant to which any New MSW II
Notes may be issued in accordance with the terms of this Agreement, as such
indenture may be further amended, restated, supplemented, modified, extended,
renewed or replaced from time to time in accordance with Section 6.15 of this
Agreement.
          “New MSW II Notes” means the notes issued by MSW II in accordance with
Section 6.1(n)(ii).
          “New MSW Indentures” means the New MSW I Indenture and the New MSW II
Indenture.
          “New MSW Notes” means the New MSW I Notes and the New MSW II Notes.
          “New Term Loans” as defined in Section 2.4(f).
          “Non-US Lender” means (a) each Lender (or Administrative Agent) and
each Issuing Bank that is a foreign person as defined in Treasury Regulations
section 1.1441-1(c)(2) or (b) each Lender (or Administrative Agent) and each
Issuing Bank that is a wholly-owned domestic entity that is disregarded for
United States federal tax purposes under Treasury Regulations section
301.7701-2(c)(2) as an entity separate from its owner and whose single owner is
a foreign person within the meaning of Treasury Regulations section
1.1441-1(c)(2).
          “Nonpublic Information” means information which has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation D.
          “Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line
Note.

31



--------------------------------------------------------------------------------



 



          “Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.
          “Obligations” means all obligations of every nature of each Credit
Party from time to time owed to the Agents (including former Agents), the
Lenders or any of them, the Issuing Banks and Lender Counterparties, under any
Credit Document or Hedge Agreement (including, without limitation, with respect
to a Hedge Agreement, obligations owed thereunder to any person who was a Lender
or an Affiliate of a Lender at the time such Hedge Agreement was entered into),
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise.
          “Obligee Guarantor” as defined in Section 7.7.
          “Organizational Documents” means (i) with respect to any corporation,
its certificate or articles of incorporation or organization, as amended, and
its by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
          “Other Domestic Subsidiaries” means Domestic Subsidiaries of Company
other than Subsidiaries constituting part of the Acquired Business.
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.
          “Performance Guaranty” means any performance guaranty agreement
entered into by Company or any of its Subsidiaries under which Company or any
such Subsidiary (i) guarantees the performance of a Subsidiary of Company under
a principal lease, service, construction or operating agreement relating to a
Project or (ii) is otherwise obligated to provide support in connection with
Projects.
          “Permitted Acquisition” means any acquisition by Company or any of its
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Capital Stock of, or a business line or unit or
a division of, any Person; provided,
          (i) immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

32



--------------------------------------------------------------------------------



 



          (ii) all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;
          (iii) to the extent a Guarantor Subsidiary is acquired, Company shall
have taken, or caused to be taken, as of the date such Person becomes a
Guarantor Subsidiary of Company, each of the actions set forth in Sections 5.10
and/or 5.11, as applicable, unless, following a request by Company, such actions
are not required by Administrative Agent;
          (iv) Company and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.8 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended;
          (v) Company shall have delivered to Administrative Agent (A) at least
10 Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 6.8 as required under clause (iv) above,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.8; and
          (vi) any Person or assets or division as acquired in accordance
herewith shall be in the same business or lines of business in which Company
and/or its Subsidiaries are engaged as of the Closing Date or in which Company
and/or its Subsidiaries are expressly permitted hereunder to engage in.
          “Permitted Liens” means each of the Liens permitted pursuant to
Section 6.2.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
          “Phase I Environmental Assessment” means, with respect to any
Facility, a report that (i) conforms to the ASTM Standard Practice for
Environmental Site Assessments: Phase I Environmental Site Assessment Process, E
1527-00, or, if reasonably requested by Administrative Agent, the USEPA’s
standards for all appropriate inquiry, (ii) was conducted no more than six
months prior to the date such report is required to be delivered hereunder, by
one or more environmental consulting firms reasonably satisfactory to
Administrative Agent, and (iii) shall expressly specify, or shall be accompanied
by a letter stating, in form and substance reasonably satisfactory to
Administrative Agent, that the report may be relied on by Administrative Agent
and the Lenders or Administrative Agent shall have received a letter so stating
in form and substance reasonably satisfactory to Administrative Agent.
          “Plan of Reorganization” as defined in Section 6.2(t).
          “Plan of Reorganization Account” as defined in Section 3.1(p).

33



--------------------------------------------------------------------------------



 



          “Plan of Reorganization Initial Deposit Amount” as defined in
Section 3.1(p).
          “Platform” as defined in Section 5.1(m).
          “Pledge and Security Agreement” means the Pledge and Security
Agreement executed by Company and each Guarantor Subsidiary on the Closing Date
substantially in the form of Exhibit I-1, as it has been and may be amended,
supplemented or otherwise modified from time to time.
          “Prime Rate” means the rate of interest quoted in The Wall Street
Journal Money Rates Section as the Prime Rate (currently defined as the base
rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Administrative Agent or any other Lender may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
          “Principal Office” means, for each of Administrative Agent, Swing Line
Lender and the Issuing Banks, such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Company, Administrative Agent and each Lender.
          “Project” means any waste-to-energy facility, waste disposal or
collection facility and facilities related or ancillary thereto, electrical
generation plant, cogeneration plant, water treatment facility or other facility
for the generation of electricity or engaged in another line of business in
which Company and its Subsidiaries are permitted to be engaged hereunder for
which a Subsidiary or Subsidiaries of Company was, is or will be (as the case
may be) an owner, operator, manager or builder, provided, however, that a
Project shall cease to be a Project of Company and its Subsidiaries at such time
that Company or any of its Subsidiaries ceases to have any existing or future
rights or obligations (whether direct or indirect, contingent or matured)
associated therewith.
          “Projections” as defined in Section 4.8.
          “Pro Rata Share” means (i) with respect to all payments, computations
and other matters relating to the Tranche C Term Loan of any Lender, the
percentage obtained by dividing (a) the Tranche C Term Loan Exposure of that
Lender by (b) the aggregate Tranche C Term Loan Exposure of all Lenders;
(ii) with respect to all payments, computations and other matters relating to
the Revolving Commitment or Revolving Loans of any Lender or any Revolving
Letters of Credit issued or participations purchased therein by any Lender or
any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by
(b) the aggregate Revolving Exposure of all Lenders; (iii) with respect to all
payments, computations and other matters relating to Funded Letters of Credit or
New Credit Linked Deposit or Funded Letter of Credit Participations of any
Lender, the percentage obtained by dividing (a) the Funded Letter of Credit
Exposure of that Lender by (b) the aggregate Funded Letter of Credit Exposure of
all Lenders; and (iv) with respect to all payments, computations and other
matters relating to the Delayed Draw Term Loan of any Lender, the percentage
obtained by dividing (a) the Delayed Draw Term Loan Exposure of that

34



--------------------------------------------------------------------------------



 



Lender by (b) the aggregate Delayed Draw Term Loan Exposure of all Lenders. For
all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Tranche C
Term Loan Exposure, the Revolving Exposure, the Funded Letter of Credit Exposure
and the Delayed Draw Term Loan Exposure of that Lender, by (B) an amount equal
to the sum of the aggregate Tranche C Term Loan Exposure, the aggregate
Revolving Exposure, the aggregate Funded Letter of Credit Exposure, and the
aggregate Delayed Draw Term Loan Exposure of all Lenders.
          “Put Loans” means any proceeds under the Revolving Loan used to pay
MSW Put-Related Costs in an aggregate amount not to exceed $25,000,000.
          “Put-Related Equity Offering” means the offering of preferred stock
(such securities having no mandatory redemption, repurchase, repayment or
similar requirements prior to the date which occurs six (6) months after the
Termination Date and upon which all dividends or distributions shall be payable
in additional shares of such securities) of Holding to all or any of its
shareholders within 120 days of the Closing Date.
          “Put-Related Equity Offering Agreement” means the subscription
agreement, by and among Holding and certain of its shareholders relating to the
Put-Related Equity Offering, as it may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the provisions of
Section 6.14 hereof.
          “Real Estate Asset” means, at any time of determination, any interest
(fee, leasehold or otherwise) then owned by Company or any Guarantor Subsidiary
in any real property.
          “Refinancing” means the refinancings of approximately $310,000,000 of
the Existing Indebtedness of Company and its Subsidiaries.
          “Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
          “Register” as defined in Section 2.7(b).
          “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “Reimbursement Date” as defined in Section 2.4(e).
          “Related Agreements” means, collectively, (i) the Stock Purchase
Agreement; (ii) the MSW Indentures, the MSW Refinancing Indentures, the ARC
Indenture, the ARC Refinancing Indenture, the New MSW Indentures and the New ARC
Indenture; (iii) the Second Lien Credit Agreement and Second Lien Notes
Indenture and all collateral documents related thereto; (iv) the Rights Offering
Agreement; (v) the Corporate Services Reimbursement Agreement; (vi) Holding Tax
Sharing Agreement; and (vii) the Put-Related Equity Offering Agreement and the
documents evidencing the terms of the preferred stock related thereto.

35



--------------------------------------------------------------------------------



 



          “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Related Transaction Costs” means the fees, costs and expenses payable
by Company or its Subsidiaries in connection with the Related Transactions
within 180 days of the Closing Date.
          “Related Transactions” means each of (i) the issuance of the Second
Lien Notes within 120 days of the Closing Date and the use of the proceeds
thereof to prepay the Second Lien Term Loans, (ii) the issuance of New MSW
Notes, (iii) any refinancings of the MSW Notes in connection with the valid
exercise by holders of the MSW Notes of mandatory redemption rights caused by
the Acquisition (and any refinancing of any bridge loans incurred, or
remarketing of securities undertaken, in connection therewith), (iv) issuance of
New ARC Notes and (v) the Put-Related Equity Offering.
          “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the environment (including
the abandonment or disposal of any barrels, containers or other closed
receptacles containing any Hazardous Material), including the movement of any
Hazardous Material through the air, soil, surface water or groundwater.
          “Replacement Lender” as defined in Section 2.23.
          “Requisite Class Lenders” means, at any time of determination, (i) for
the Class of Lenders having Tranche C Term Loan Exposure, Lenders holding more
than 50% of the aggregate Tranche C Term Loan Exposure of all Lenders; (ii) for
the Class of Lenders having Revolving Exposure, Lenders holding more than 50% of
the aggregate Revolving Exposure of all Lenders, (iii) for the Class of Lenders
having Funded Letter of Credit Exposure, Lenders holding more than 50% of the
aggregate Funded Letter of Credit Exposure of all Lenders; and (iv) for the
Class of Lenders having Delayed Draw Term Loan Exposure, Lenders holding more
than 50% of the aggregate Delayed Draw Term Loan Exposure of all Lenders.
          “Requisite Lenders” means one or more Lenders having or holding
Tranche C Term Loan Exposure, Revolving Exposure, Funded Letter of Credit
Exposure and Delayed Draw Term Loan Exposure and representing more than 50% of
the sum of (i) the aggregate Tranche C Term Loan Exposure of all Lenders,
(ii) the aggregate Revolving Exposure of all Lenders, (iii) the aggregate Funded
Letter of Credit Exposure of all Lenders, and (iv) aggregate Delayed Draw Term
Loan Exposure of all Lenders.
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of stock
of Company now or hereafter outstanding, except a dividend payable solely in
shares of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of Company now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Company now or

36



--------------------------------------------------------------------------------



 



hereafter outstanding; (iv) management or similar fees payable to Holding or any
of its Affiliates (other than Company or Guarantor Subsidiary); (v) any payment
or prepayment of principal of, premium, if any, or interest on, redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to the MSW Notes, the MSW
Refinancing Notes, the New MSW Notes, any Indebtedness outstanding under the
Second Lien Credit Agreement, Second Lien Notes Indenture, ARC Notes, ARC
Refinancing Notes and the New ARC Notes and (vi) any payment or prepayment of
principal of, premium, if any, or redemption, purchase, retirement, defeasance,
sinking fund or similar payment with respect to any Indebtedness for borrowed
money of any Covanta Warren Entity (the “Covanta Warren Debt”).
          “Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Revolving
Letters of Credit and Swing Line Loans hereunder and “Revolving Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Revolving Commitment, if any, is set forth on Appendix A-2 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Revolving
Commitments as of the Effective Date is $100,000,000.
          “Revolving Commitment Period” means the period from the Closing Date
to but excluding the Revolving Commitment Termination Date.
          “Revolving Commitment Termination Date” means the earliest to occur of
(i) the sixth anniversary of the Closing Date, (ii) the date the Revolving
Commitments are permanently reduced to zero pursuant to Section 2.13(b) or 2.14,
and (iii) the date of the termination of the Revolving Commitments pursuant to
Section 8.1.
          “Revolving Exposure” means, with respect to any Lender as of any date
of determination, (i) prior to the termination of the Revolving Commitments,
that Lender’s Revolving Commitment; and (ii) after the termination of the
Revolving Commitments, the sum of (a) the aggregate outstanding principal amount
of the Revolving Loans of that Lender, (b) in the case of any Issuing Bank, the
aggregate Revolving Letter of Credit Usage in respect of all Revolving Letters
of Credit issued by that Lender (net of any participations by Lenders in such
Revolving Letters of Credit), (c) the aggregate amount of all participations by
that Lender in any outstanding Revolving Letters of Credit or any unreimbursed
drawing under any Revolving Letter of Credit, (d) in the case of Swing Line
Lender, the aggregate outstanding principal amount of all Swing Line Loans (net
of any participations therein by other Lenders), and (e) the aggregate amount of
all participations therein by that Lender in any outstanding Swing Line Loans.
          “Revolving Issuing Bank” means with respect to any Revolving Letter of
Credit, any Lender (including any Person who is a Lender as of the Closing Date
but subsequently, after agreeing to become a Revolving Issuing Bank, ceases to
be a Lender) which, at the request of Company, and with the consent of
Administrative Agent (not to be unreasonably withheld), agrees in such Lender’s
sole discretion to become a Revolving Issuing Bank for the purposes of issuing
such Revolving Letter of Credit, together with its permitted successors and
assigns in such capacity. As of the Effective Date, JPMC shall be a Revolving
Issuing Bank.

37



--------------------------------------------------------------------------------



 



          “Revolving Lender” means a Lender having a Revolving Commitment.
          “Revolving Letter of Credit” means a commercial or standby letter of
credit issued or to be issued by an Issuing Bank pursuant to Section 2.4(a) of
this Agreement.
          “Revolving Letter of Credit Participant” as defined in Section 2.4(g).
          “Revolving Letter of Credit Sublimit” means the lesser of (i)
$90,000,000 and (ii) the aggregate unused amount of the Revolving Commitments
then in effect.
          “Revolving Letter of Credit Usage” means, as at any date of
determination, the sum of (i) the aggregate Stated Amount of all outstanding
Revolving Letters of Credit, and (ii) the aggregate amount of all drawings under
Revolving Letters of Credit honored by an Issuing Bank and not theretofore
reimbursed by or on behalf of Company.
          “Revolving Loan” means a Loan made by a Lender to Company pursuant to
Section 2.2(a) and/or 2.22.
          “Revolving Loan Note” means a promissory note in the form of
Exhibit B-2, as it may be amended, supplemented or otherwise modified from time
to time.
          “Rights Offering” means the offering of common stock of Holding to its
shareholders on the Closing Date.
          “Rights Offering Agreement” means the subscription agreement, dated as
of the Closing Date, by and among Holding and certain of its shareholders
relating to the Rights Offering, as it may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the provisions of
Section 6.14 hereof.
          “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw
Hill Corporation.
          “Second Lien Credit Agreement” means the Second Lien Credit and
Guaranty Agreement dated as of the Closing Date, as amended as of the date
hereof, among Company, Holding, GSCP as a joint lead arranger, a joint
bookrunner and co-syndication agent, Credit Suisse, as a joint lead arranger, a
joint bookrunner, co-syndication agent, administrative agent, paying agent and
collateral agent and the other agents and lenders party thereto, as it may be
amended, modified, renewed, refunded, replaced or refinanced from time to time
in accordance with Section 6.16.
          “Second Lien Notes” means the Second Lien Notes to be issued under the
Second Lien Notes Indenture as they may be amended, modified, renewed, refunded,
replaced or refinanced from time to time in accordance with Section 6.16 to the
extent the proceeds of such Second Lien Notes are used solely to promptly prepay
the Second Lien Term Loans in accordance with the provisions of the Second Lien
Credit Agreement.

38



--------------------------------------------------------------------------------



 



          “Second Lien Notes Indenture” means the Indenture in respect of the
Second Lien Notes, between Company and the trustee thereunder as it may be
amended, modified, renewed, refunded, replaced or refinanced from time to time
in accordance with Section 6.16.
          “Second Lien Term Loans” means the Second Lien Term Loans in an
aggregate principal amount of $400,000,000 as of the Effective Date under the
Second Lien Credit Agreement.
          “Secured Parties” has the meaning assigned to that term in the Pledge
and Security Agreement.
          “Securities” means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of Indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
          “Series” as defined in Section 2.4(f).
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Solvency Certificate” means a Solvency Certificate of the chief
financial officer of Holding substantially in the form of Exhibit G-3.
          “Solvent” means, with respect to any Credit Party, that as of the date
of determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s and its Subsidiaries, present assets; (b) such Credit Party’s
capital is not unreasonably small in relation to its business as contemplated on
the Effective Date and reflected in the Projections or with respect to any
transaction contemplated or undertaken after the Effective Date; and (c) such
Person has not incurred and does not intend to incur, or believe that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such Person is “solvent” within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
          “Stated Amount” of any Letter of Credit shall mean the maximum amount
from time to time available to be drawn thereunder, determined without regard to
whether any conditions to drawing could then be met.
          “Stock Purchase Agreement” means that certain Stock Purchase
Agreement, dated as of February 1, 2005, among the Acquired Business, the
sellers party thereto and

39



--------------------------------------------------------------------------------



 



Holding, as it may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the provisions of Section 6.14 hereof.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding; and
provided further, that in no event shall any Affected Entity constitute a
Subsidiary of Company or any of its Subsidiaries for so long as such Person
remains an Affected Entity, except that with respect to the Covanta Warren
Entities at any time after any payment is made pursuant to Section 6.5(h) such
Person shall be a Subsidiary.
          “Swing Line Lender” means GSCP in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.
          “Swing Line Loan” means a Loan made by the Swing Line Lender to
Company pursuant to Section 2.3.
          “Swing Line Note” means a promissory note in the form of Exhibit B-3,
as it may be amended, supplemented or otherwise modified from time to time.
          “Swing Line Sublimit” means the lesser of (i) $10,000,000, and
(ii) the aggregate unused amount of Revolving Commitments then in effect.
          “Syndication Agent” as defined in the preamble hereto.
          “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed; provided, “Tax on the overall net income” of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its lending office) is located or in which
that Person (and/or, in the case of a Lender, its lending office) is deemed to
be doing business on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).
          “Term Loan” means a Tranche C Term Loan, a Delayed Draw Term Loan or a
New Term Loan and “Term Loans” means such loans of all Lenders in the aggregate.

40



--------------------------------------------------------------------------------



 



          “Term Loan Commitment” means a Tranche C Term Loan Commitment or a
Delayed Draw Term Loan Commitment and “Term Loan Commitments” means such
commitments of all Lenders in the aggregate.
          “Term Loan Maturity Date” means the earlier of (i) the seventh
anniversary of the Closing Date, and (ii) the date that all the Term Loans shall
become due and payable in full hereunder, whether by acceleration or otherwise.
          “Term Loan Note” means a promissory note in the form of Exhibit B-1,
as it may be amended, supplemented or otherwise modified from time to time.
          “Termination Date” means the first date on which (i) each Commitment
has expired or been terminated, (ii) the principal amount of all Loans and all
other Obligations then due and payable have been paid in full, (iii) all Letters
of Credit have been cancelled or have expired or have been cash collateralized
or otherwise secured to the satisfaction of the Issuing Bank thereof and
(iv) the Funded LC Issuing Banks have repurchased all outstanding Funded LC
Participation Interests with the remaining New Credit Linked Deposits and
deposited such purchase price with the Administrative Agent to be repaid to the
Funded Letter of Credit Participants according to their Pro Rata Shares of the
New Credit Linked Deposits.
          “Terminated Lender” as defined in Section 2.23.
          “Tranche C Term Loan” means a Tranche C Term Loan made by a Lender to
Company on the Effective Date pursuant to Section 2.1(a) and a New Term Loan
subsequently deemed made pursuant to Section 2.4(f).
          “Tranche C Term Loan Commitment” means the commitment of a Lender to
make or otherwise fund a Tranche C Term Loan and “Tranche C Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Tranche C Term Loan Commitment, if any, is set forth on
Appendix A-1 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Tranche C Term Loan Commitments as of the Effective Date
is $229,312,500.00.
          “Tranche C Term Loan Exposure” means, with respect to any Lender, as
of any date of determination, the outstanding principal amount of the Tranche C
Term Loans of such Lender; provided, at any time prior to the making of the
Tranche C Term Loans, the Tranche C Term Loan Exposure of any Lender shall be
equal to such Lender’s Tranche C Term Loan Commitment.
          “Title Policy” as defined in Section 3.1(h)(iv).
          “Total Credit Linked Deposit” means, at any time, the sum of all New
Credit Linked Deposits at such time, as the same may be reduced from time to
time pursuant to Section 2.4(f) or 2.13(b)(iii).
          “Total Funded Letter of Credit Commitment” means the sum of the Funded
Letter of Credit Commitments of all the Lenders.

41



--------------------------------------------------------------------------------



 



          “Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing an Issuing Bank for any amount drawn
under any Revolving Letter of Credit, but not yet so applied), (ii) the
aggregate principal amount of all outstanding Swing Line Loans, and (iii) the
Revolving Letter of Credit Usage.
          “Transaction Costs” means the fees, costs and expenses payable by
Company in connection with the Transactions within 180 days of the Closing Date.
          “Transactions” means the Acquisition, the Refinancing, the entering
into the Existing Credit Agreement, this Agreement, the Second Lien Credit
Agreement (including the amendment thereto entered into on the Effective Date)
and the Rights Offering.
          “Treasury Regulations” means the final and temporary (but not
proposed) income tax regulations promulgated under the Internal Revenue Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).
          “Type of Loan” means (i) with respect to either Term Loans or
Revolving Loans, a Base Rate Loan or a Eurodollar Rate Loan, and (ii) with
respect to Swing Line Loans, a Base Rate Loan.
          “UBS” as defined in the preamble hereto.
          “UBSS” as defined in the preamble hereto.
          “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
          “Unadjusted Eurodollar Rate Component” means that component of the
interest costs to Company in respect of a Eurodollar Rate Loan that is based
upon the rate obtained pursuant to clause (i) of the definition of Adjusted
Eurodollar Rate.
          “Unpaid Drawing” as defined in Section 2.4(e).
     1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Sections 5.1(b) and
5.1(c) shall be prepared in accordance with GAAP (subject, in the case of
Section 5.1(b), to final year-end adjustments and the absence of footnotes) as
in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(e), if applicable).
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions used in Section 6.8 hereof shall utilize
accounting principles and policies in conformity with those used to prepare the
Historical Financial Statements. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and Company or Administrative Agent shall so request, Administrative
Agent and Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in

42



--------------------------------------------------------------------------------



 



GAAP (subject to the approval of Requisite Lenders), provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and Company shall provide to
Administrative Agent and Lenders reconciliation statements provided for in
Section 5.1(e).
     1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The use herein of the word “issue” or “issuance” with respect to any Letter of
Credit shall be deemed to include any amendment, extension or renewal thereof.
This Agreement restates and replaces, in its entirety, the Existing Credit
Agreement; any reference in any of the other Credit Documents to the Existing
Credit Agreement (however defined) shall mean this Agreement.
SECTION 2. LOANS AND LETTERS OF CREDIT
     2.1. Tranche C Term Loans and Delayed Draw Term Loans.
          (a) Subject to the terms and conditions hereof, (i) each Continuing
Term Lender severally agrees that the Existing Term Loans made by such
Continuing Term Lender under the Existing Credit Agreement shall remain
outstanding on and after the Effective Date as “Tranche C Term Loans” made
pursuant to this Agreement in the same pro rata amount of such Continuing Term
Lender’s Pro Rata Share of the Existing Term Loans and such Existing Term Loans
shall on and after the Effective Date have all of the rights and benefits of
Tranche C Term Loans as set forth in this Agreement and the other Credit
Documents and (ii) each Lender (other than a Continuing Term Lender holding only
Existing Term Loans) severally agrees to lend to Company on the Effective Date,
a Tranche C Term Loan in an amount equal to such Lender’s Tranche C Term Loan
Commitment (or, in the case of any such Lender holding Existing Term Loans, an
additional Tranche C Term Loan in an amount equal to the excess of (A) such
Lender’s Tranche C Term Loan Commitment over (B) the principal amount of its
Existing Term Loans).
          (b) Subject to the terms and conditions hereof, during the Delayed
Draw Term Loan Commitment Period, each Lender holding a Delayed Draw Term Loan
Commitment severally agrees to make Delayed Draw Term Loans, in accordance with
Section 2.1 and subject to the requirements of Section 2.6, to Company in the
aggregate amount up to but not exceeding such Lender’s Delayed Draw Term Loan
Commitment.
Company may make only one borrowing under the Tranche C Term Loan Commitment
which shall be made (or deemed made) on the Effective Date and Company may make
only one

43



--------------------------------------------------------------------------------



 



borrowing under the Delayed Draw Term Loan Commitment. Any amount borrowed under
this Section 2.1 and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to
the Term Loans shall be paid in full no later than the Term Loan Maturity Date.
Each Lender’s Tranche C Term Loan Commitment shall terminate immediately and
without further action on the Effective Date after giving effect to the funding
(or deemed funding) of such Lender’s Tranche C Term Loan Commitment on such
date. Each Lender’s Delayed Draw Term Loan Commitment shall terminate
immediately and without further action on the Delayed Draw Term Loan Commitment
Termination Date.
          (c) Borrowing Mechanics for Term Loans.
          (i) Company shall deliver to Administrative Agent a fully executed
Funding Notice no later than one day prior to the Effective Date or the Delayed
Draw Term Loan Credit Date, as applicable. Promptly upon receipt by
Administrative Agent of such Certificate, Administrative Agent shall notify each
Lender of the proposed borrowing.
          (ii) Each Lender shall make its Tranche C Term Loan and/or its Delayed
Draw Term Loan available to Administrative Agent not later than 12:00 p.m. (New
York City time) on the Effective Date or the Delayed Draw Term Loan Credit Date,
as applicable, by wire transfer of same day funds in Dollars, at the Principal
Office designated by Administrative Agent. Upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the
proceeds of the Tranche C Term Loans available to Company on the Effective Date
and the proceeds of the Delayed Draw Term Loans available to Company on the
Delayed Draw Term Loan Credit Date by causing an amount of same day funds in
Dollars equal to the proceeds of all such Loans received by Administrative Agent
from Lenders to be credited to the account of Company at the Principal Office
designated by Administrative Agent or to such other account as may be designated
in writing to Administrative Agent by Company.
     2.2. Revolving Loans.
          (a) Revolving Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to Company in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Revolving Loans.
          (i) Except pursuant to Section 2.4(d), Revolving Loans that are Base
Rate Loans shall be made in an aggregate minimum amount of $500,000 and integral
multiples of

44



--------------------------------------------------------------------------------



 



$250,000 in excess of that amount, and Revolving Loans that are Eurodollar Rate
Loans shall be in an aggregate minimum amount of $500,000 and integral multiples
of $250,000 in excess of that amount.
          (ii) Whenever Company desires that Lenders make Revolving Loans,
Company shall deliver to Administrative Agent a fully executed and delivered
Funding Notice no later than 10:00 a.m. (New York City time) at least three
Business Days in advance of the proposed Credit Date in the case of a Eurodollar
Rate Loan, and at least one Business Day in advance of the proposed Credit Date
in the case of a Revolving Loan that is a Base Rate Loan. Except as otherwise
provided herein, a Funding Notice for a Revolving Loan that is a Eurodollar Rate
Loan shall be irrevocable on and after the related Interest Rate Determination
Date, and Company shall be bound to make a borrowing in accordance therewith.
          (iii) Notice of receipt of each Funding Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile or electronic transmission
means with reasonable promptness, but (provided Administrative Agent shall have
received such notice by 10:00 a.m. (New York City time)) not later than 2:00
p.m. (New York City time) on the same day as Administrative Agent’s receipt of
such Notice from Company.
          (iv) Each Lender shall make the amount of its Revolving Loan available
to Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Company on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Company as
may be designated in writing to Administrative Agent by Company.
     2.3. Swing Line Loans.
          (a) Swing Line Loans Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, Swing Line Lender hereby
agrees to make Swing Line Loans to Company in the aggregate amount up to but not
exceeding the Swing Line Sublimit; provided, that after giving effect to the
making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.3 may be repaid and reborrowed during the
Revolving Commitment Period. Swing Line Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swing Line Loans and
all other amounts owed hereunder with respect to the Swing Line Loans and the
Revolving Commitments shall be paid in full no later than such date.

45



--------------------------------------------------------------------------------



 



          (b) Borrowing Mechanics for Swing Line Loans.
          (i) Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $250,000 in excess of that amount.
          (ii) Whenever Company desires that Swing Line Lender make a Swing Line
Loan, Company shall deliver to Administrative Agent a Funding Notice no later
than 12:00 p.m. (New York City time) on the proposed Credit Date.
          (iii) Swing Line Lender shall make the amount of its Swing Line Loan
available to Administrative Agent not later than 2:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Company on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Company as may be designated in writing to Administrative Agent by Company.
          (iv) With respect to any Swing Line Loans which have not been
voluntarily prepaid by Company pursuant to Section 2.13, Swing Line Lender may
at any time in its sole and absolute discretion, deliver to Administrative Agent
(with a copy to Company), no later than 11:00 a.m. (New York City time) at least
one Business Day in advance of the proposed Credit Date, a notice (which shall
be deemed to be a Funding Notice given by Company) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Company on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Company) and applied to repay a corresponding portion of the Refunded Swing Line
Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s Pro
Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by Swing Line Lender to Company, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Company and shall be due under the
Revolving Loan Note issued by Company to Swing Line Lender. Company hereby
authorizes Administrative Agent and Swing Line Lender to charge Company’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent of the proceeds of
such Revolving Loans made by Lenders, including the Revolving Loans deemed to be
made by Swing Line Lender, are not sufficient to repay in full the Refunded
Swing Line Loans. If any portion of any such amount paid (or deemed to be paid)
to Swing Line Lender should be recovered by or on behalf of Company from Swing
Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so

46



--------------------------------------------------------------------------------



 



recovered shall be ratably shared among all Lenders in the manner contemplated
by Section 2.17.
          (v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In order to
evidence such participation each Lender holding a Revolving Commitment agrees to
enter into a participation agreement at the request of Swing Line Lender in form
and substance reasonably satisfactory to Swing Line Lender. In the event any
Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.
          (vi) Notwithstanding anything contained herein to the contrary,
(1) each Lender’s obligation to make Revolving Loans for the purpose of repaying
any Refunded Swing Line Loans pursuant to the second preceding paragraph and
each Lender’s obligation to purchase a participation in any unpaid Swing Line
Loans pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, any Credit Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that Swing Line Lender believed in
good faith that all conditions under Section 3.2 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default or
(B) at a time when a Funding Default exists unless Swing Line Lender has entered
into arrangements satisfactory to it and Company to eliminate Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Line Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.

47



--------------------------------------------------------------------------------



 



     2.4. Issuance of Letters of Credit and Purchase of Participations Therein.
          (a) Revolving Letters of Credit. During the Revolving Commitment
Period, subject to the terms and conditions hereof, each Revolving Issuing Bank
agrees to issue Revolving Letters of Credit for the account of Company and for
the benefit of Company or any of its Subsidiaries in the aggregate amount up to
but not exceeding the Revolving Letter of Credit Sublimit; provided, (i) each
Revolving Letter of Credit shall be denominated in Dollars; (ii) the Stated
Amount of each Revolving Letter of Credit shall not be less than $5,000 or such
lesser amount as is acceptable to the applicable Revolving Issuing Bank;
(iii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect; (iv) after giving effect to such issuance, in no event shall the
Revolving Letter of Credit Usage exceed the Revolving Letter of Credit Sublimit
then in effect; (v) in no event shall any standby Revolving Letter of Credit
have an expiration date later than the earlier of (1) the date that is five
(5) Business Days prior to the Revolving Commitment Termination Date and (2) the
date which is one year from the date of issuance of such standby Revolving
Letter of Credit; (vi) in no event shall any commercial Revolving Letter of
Credit (x) have an expiration date later than the earlier of (1) the Revolving
Loan Commitment Termination Date and (2) the date which is 180 days from the
date of issuance of such commercial Revolving Letter of Credit or (y) be issued
if such commercial Revolving Letter of Credit is otherwise unacceptable to the
applicable Revolving Issuing Bank in its reasonable discretion, and
(vii) regarding Revolving Letters of Credit issued by JPMC, the same shall be
subject to the terms of letter of credit documentation executed by Company in
connection therewith (it being agreed and understood that in the event of any
conflict or inconsistency between the provisions of such documentation and the
provisions of this Agreement, the provisions of this Agreement shall govern and
control in all respects). Subject to the foregoing, a Revolving Issuing Bank may
agree that a standby Revolving Letter of Credit will automatically be extended
for one or more successive periods each not to exceed one year each, unless such
Revolving Issuing Bank elects not to extend for any such additional period;
provided, a Revolving Issuing Bank shall not extend any such Revolving Letter of
Credit if it has received written notice from Administrative Agent not to do so
and that an Event of Default has occurred and is continuing at the time such
Revolving Issuing Bank must elect to allow such extension; provided, further, in
the event a Funding Default exists, a Revolving Issuing Bank shall not be
required to issue any Revolving Letter of Credit unless Revolving Issuing Bank
has entered into arrangements reasonably satisfactory to it and Company to
eliminate such Revolving Issuing Bank’s risk with respect to the participation
in Revolving Letters of Credit of the Defaulting Lender, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the Revolving Letter
of Credit Usage.
          (b) Funded Letters of Credit. Subject to and upon the terms and
conditions herein set forth, at any time and from time to time on and after the
Effective Date and during the Funded Letter of Credit Commitment Period, Company
may request that a Funded LC Issuing Bank issue for the account of Company a
commercial or standby letter of credit or letters of credit under the Funded
Letter of Credit Commitment (each, a “Funded Letter of Credit”), provided that
each Funded Letter of Credit shall be used by Company solely to support the
obligations of Company and its Subsidiaries under Projects and other Contractual
Obligations of Company and its Subsidiaries and for other general corporate uses
of Company and its Subsidiaries. Notwithstanding the foregoing, (i) each Funded
Letter of Credit shall be denominated in Dollars; (ii) the Stated Amount of each
Funded Letter of Credit shall not be less

48



--------------------------------------------------------------------------------



 



than $5,000 or such lesser amount as is acceptable to such Funded LC Issuing
Bank issuing the same; (iii) no Funded Letter of Credit shall be issued the
Stated Amount of which, (x) when added to all other Funded Letters of Credit
Outstanding at such time, would exceed the Total Funded Letter of Credit
Commitment or the Total Credit Linked Deposit then in effect (with such Funded
LC Issuing Bank being entitled to rely on a certificate from Company as to this
item) or (y) when added to all other Funded Letters of Credit Outstanding at
such time issued by such Funded LC Issuing Bank, would exceed the amount
corresponding to such Funded LC Issuing Bank that is set forth in
Schedule 1.1(c) (as each amount may be adjusted pursuant to Section 2.4(n)) or
the amount of the New Credit Linked Deposits held by such Funded LC Issuing Bank
at such time; (iv) in no event shall any standby Funded Letter of Credit have an
expiration date later than the earlier of (1) the date that is five (5) Business
Days prior to the Funded Letter of Credit Termination Date and (2) (other than
in respect of Detroit Letters Of Credit, which shall initially and upon each
renewal thereof, each be available for a term of up to three years and
thirty-five days) the date which is one year from the date of issuance of such
standby Funded Letter of Credit; (v) in no event shall any commercial Funded
Letter of Credit (x) have an expiration date later than the earlier of (1) the
Funded Letter of Credit Termination Date and (2) the date which is 180 days from
the date of issuance of such commercial Funded Letter of Credit or (y) be issued
if such commercial Funded Letter of Credit is otherwise unacceptable to such
Funded LC Issuing Bank in its reasonable discretion; (vi) the Letters of Credit
specified on Schedule 1.1(c)(1) shall in accordance with Section 2.4(m) be
deemed Funded Letters of Credit issued by JPMC and the Letters of Credit
specified on Schedule 1.1(c)(2) shall be deemed Funded Letters of Credit issued
by UBS, each in its capacity as a Funded LC Issuing Bank hereunder; and
(vii) regarding Funded Letters of Credit issued by JPMC, the same shall be
subject to the terms of letter of credit documentation executed by Company in
connection therewith (it being agreed and understood that in the event of any
conflict or inconsistency between the provisions of such documentation and the
provisions of this Agreement, the provisions of this Agreement shall govern and
control in all respects). Subject to the foregoing, a Funded LC Issuing Bank may
(but shall not be obligated to) agree that a standby Funded Letter of Credit
will automatically be extended for one or more successive periods not to exceed
one year each (other than in respect of Detroit Letters Of Credit), unless such
Funded LC Issuing Bank elects not to extend for any such additional period;
provided, a Funded LC Issuing Bank shall not extend any such Funded Letter of
Credit if it has received written notice that an Event of Default has occurred
and is continuing at the time such Funded LC Issuing Bank must elect to allow
such extension. The Total Funded Letter of Credit Commitment shall terminate on
the Funded Letter of Credit Termination Date.
          (c) Notice of Issuance. Whenever Company desires the issuance of a
Letter of Credit, it shall deliver to Administrative Agent and to the relevant
Issuing Bank, an Issuance Notice no later than 12:00 p.m. (New York City time)
at least three Business Days (in the case of standby letters of credit) or five
Business Days (in the case of commercial letters of credit), or in each case
such shorter period as may be agreed to by an Issuing Bank in any particular
instance, in advance of the proposed date of issuance. Upon satisfaction or
waiver of the conditions set forth in Section 3.2, an Issuing Bank shall issue
the requested Letter of Credit only in accordance with such Issuing Bank’s
standard operating procedures. Upon the issuance of any Revolving Letter of
Credit or amendment or modification to a Revolving Letter of Credit, the
applicable Issuing Bank shall promptly notify each Revolving Lender of such
issuance, which notice shall be accompanied by a copy of such Revolving Letter
of Credit or amendment or modification to a

49



--------------------------------------------------------------------------------



 



Revolving Letter of Credit and the amount of such Revolving Lender’s respective
participation in such Revolving Letter of Credit pursuant to Section 2.4(g).
Upon the issuance of any Funded Letter of Credit or amendment or modification to
a Funded Letter of Credit, the applicable Funded LC Issuing Bank shall promptly
notify the Administrative Agent of such issuance and the Administrative Agent
shall notify each Funded Letter of Credit Participant of such issuance, which
notice shall be accompanied by a copy of such Funded Letter of Credit or
amendment or modification to a Funded Letter of Credit and the amount of such
Funded Letter of Credit Participant’s respective participation in such Funded
Letter of Credit pursuant to Section 2.4(h).
          (d) Responsibility of Issuing Banks With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, such Issuing Bank shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit. As between
Company and such Issuing Bank, Company assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit issued by such Issuing Bank or
by the respective beneficiaries of such Letters of Credit. In furtherance and
not in limitation of the foregoing, but subject to the first sentence of this
subsection (d), such Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of such Issuing Bank’s
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof, any action taken or omitted by such Issuing Bank under or in connection
with the Letters of Credit or any documents and certificates delivered
thereunder, if taken or omitted in good faith, shall not give rise to any
liability on the part of such Issuing Bank to Company. Notwithstanding anything
to the contrary contained in this Section 2.4(d), Company shall retain any and
all rights it may have against an Issuing Bank for any liability arising solely
out of the gross negligence or willful misconduct of such Issuing Bank.
          (e) Reimbursement by Company of Amounts Drawn or Paid Under Letters of
Credit. (i) In the event an Issuing Bank has determined to honor a drawing under
a Letter of Credit (each such amount so paid until reimbursed, an “Unpaid
Drawing”), it shall promptly notify Company and Administrative Agent, and
Company may reimburse such Issuing Bank on or before the Business Day
immediately following the date on which such notice of such drawing is provided
(the “Reimbursement Date”) in an amount in Dollars and in same day

50



--------------------------------------------------------------------------------



 



funds equal to the amount of such honored drawing; provided, anything contained
herein to the contrary notwithstanding, (i) unless Company shall have notified
Administrative Agent and such Issuing Bank prior to 10:00 a.m. (New York City
time) on or before the Business Day immediately following the date such drawing
is honored that Company intends to reimburse such Issuing Bank for the amount of
such honored drawing with funds other than the proceeds of Revolving Loans with
respect to any Revolving Letter of Credit, Company shall be deemed, in the case
of any Revolving Letters of Credit, to have given a timely Funding Notice to
Administrative Agent requesting Lenders to make Revolving Loans that are Base
Rate Loans on the Reimbursement Date in an amount in Dollars equal to the amount
of such honored drawing, and (ii) provided no Event of Default under
Sections 8.1(a), (f) or (g) shall have occurred and be continuing, Lenders
shall, on the Reimbursement Date, make Revolving Loans that are Base Rate Loans
in the amount of such honored drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse such Revolving Issuing Bank for
the amount of such honored drawing; and provided further, if for any reason
proceeds of Revolving Loans are not received by such Revolving Issuing Bank on
the Reimbursement Date in an amount equal to the amount of such honored drawing,
Company shall reimburse such Revolving Issuing Bank, on demand, in an amount in
same day funds equal to the excess of the amount of such honored drawing over
the aggregate amount of such Revolving Loans, if any, which are so received.
Nothing in this Section 2.4(e) shall be deemed to relieve any Lender from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and Company shall retain any and all rights it may have against any Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.4(e).
          (f) Repayment by Funded Letter of Credit Participants of Amounts Drawn
or Paid Under Funded Letters of Credit. In the event that a Funded LC Issuing
Bank makes any payment under any Funded Letter of Credit and Company shall not
have repaid such amount in full to such Funded LC Issuing Bank pursuant to
Section 2.4(e), such Funded LC Issuing Bank shall notify Administrative Agent
and Administrative Agent shall notify each Funded Letter of Credit Participant
of such failure, and such Funded LC Issuing Bank shall apply from the New Credit
Linked Deposits held by such Funded LC Issuing Bank toward the reimbursement of
such payment each Funded Letter of Credit Participant’s Pro Rata Share of such
unreimbursed payment from the Credit Linked Deposit Account held by such Funded
LC Issuing Bank. In the event a Funded LC Issuing Bank applies the New Credit
Linked Deposits held by such Funded LC Issuing Bank to an unreimbursed
disbursement under a Funded Letter of Credit pursuant to the preceding sentence,
Company shall have the right, one time only following the Closing Date (provided
no Default or Event of Default shall have occurred and be continuing), within 5
Business Days of the Reimbursement Date, to pay over to Administrative Agent in
reimbursement thereof an amount equal to the full amount of such unreimbursed
disbursement, and such payment shall be applied by Administrative Agent in
accordance with clause (ii) of the immediately following sentence. Promptly
following receipt by Administrative Agent of any payment by Company in respect
of any disbursement under a Funded Letter of Credit, Administrative Agent shall
distribute such payment (i) to the Funded LC Issuing Bank that issued such
Funded Letters of Credit or (ii) subject to the immediately preceding sentence,
to the extent payments have been made from the New Credit Linked Deposits, to
the Credit Linked Deposit Account with respect to such Funded Letter of Credit
to be added to the New Credit Linked Deposits held by such Funded LC Issuing
Bank. Company acknowledges that each payment made pursuant to this paragraph in
respect of any unreimbursed payment is required to

51



--------------------------------------------------------------------------------



 



be made for the benefit of the Funded LC Issuing Bank indicated in the
immediately preceding sentence. Provided no Event of Default under Section
8.1(f) or (g) shall have occurred and be continuing, any payment made from the
Credit Linked Deposit Account (except to the extent of a one-time repayment by
Company within 5 Business Days of the Reimbursement Date as expressly permitted
above) pursuant to this paragraph to reimburse a Funded LC Issuing Bank for any
unreimbursed payment shall be deemed an extension of Tranche C Term Loans made
on such date by the Funded Letter of Credit Participants ratably in accordance
with their Pro Rata Share of the Total Credit Linked Deposit, and the amount so
funded shall permanently reduce the Total Credit Linked Deposit; any amount so
funded pursuant to this paragraph shall, on and after the funding date thereof,
be deemed to be Tranche C Term Loans for all purposes hereunder and have the
same terms as other Tranche C Terms Loans hereunder (such deemed Tranche C Term
Loan, a “New Term Loan”). Any New Term Loans deemed made on the same day shall
be designated a separate series (a “Series”) of New Term Loans for all purposes
of this Agreement. In the event that Company is required to reimburse a Funded
LC Issuing Bank for any disbursement under a Funded Letter of Credit issued by
such Funded LC Issuing Bank, for a period of 91 days following such
reimbursement payment by Company, the Funded Letter of Credit Exposures shall be
deemed to include (as if such Funded Letter of Credit were still outstanding)
for purposes of determining availability for the issuance of any new Funded
Letter of Credit during such period, the amount of such reimbursement payment
until the end of such 91-day period.
          (g) Lenders’ Purchase of Participations in Revolving Letters of
Credit. Immediately upon the issuance of each Revolving Letter of Credit, each
Lender having a Revolving Commitment (each, a “Revolving Letter of Credit
Participant”) shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from the applicable Revolving Issuing Bank a participation
in such Revolving Letter of Credit and any drawings honored thereunder in an
amount equal to such Lender’s Pro Rata Share (with respect to the Revolving
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder. In the event that Company shall fail for any reason to
reimburse a Revolving Issuing Bank as provided in Section 2.4(e), such Revolving
Issuing Bank shall promptly notify each Revolving Letter of Credit Participant
of the unreimbursed amount of such honored drawing and of such Revolving Letter
of Credit Participant’s respective participation therein based on such Revolving
Letter of Credit Participant’s Pro Rata Share of the Revolving Commitments. Each
Revolving Letter of Credit Participant shall make available to such Revolving
Issuing Bank an amount equal to its respective participation, in Dollars and in
same day funds, at the office of such Revolving Issuing Bank specified in such
notice, not later than 12:00 p.m. (New York City time) on the first business day
(under the laws of the jurisdiction in which such office of such Revolving
Issuing Bank is located) after the date notified by such Revolving Issuing Bank.
In the event that any Revolving Letter of Credit Participant fails to make
available to such Revolving Issuing Bank on such business day the amount of such
Revolving Letter of Credit Participant’s participation in such Revolving Letter
of Credit as provided in this Section 2.4(g), the applicable Revolving Issuing
Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by such Revolving Issuing Bank for the correction of errors among banks and
thereafter at the Base Rate. Nothing in this Section 2.4(g) shall be deemed to
prejudice the right of any Revolving Letter of Credit Participant to recover
from a Revolving Issuing Bank any amounts made available by such Revolving
Letter of Credit

52



--------------------------------------------------------------------------------



 



Participant to a Revolving Issuing Bank pursuant to this Section in the event
that it is determined that the payment with respect to a Revolving Letter of
Credit in respect of which payment was made by such Revolving Letter of Credit
Participant constituted gross negligence or willful misconduct on the part of
such Revolving Issuing Bank. In the event a Revolving Issuing Bank shall have
been reimbursed by other Revolving Letter of Credit Participants pursuant to
this Section 2.4(g) for all or any portion of any drawing honored by such
Revolving Issuing Bank under a Revolving Letter of Credit, such Revolving
Issuing Bank shall distribute to each Revolving Letter of Credit Participant
which has paid all amounts payable by it under this Section 2.4(g) with respect
to such honored drawing such Revolving Letter of Credit Participant’s Pro Rata
Share of all payments subsequently received by such Revolving Issuing Bank from
Company in reimbursement of such honored drawing when such payments are
received. Any such distribution shall be made to a Revolving Letter of Credit
Participant at its primary address set forth below its name on Appendix B or at
such other address as such Revolving Letter of Credit Participant may request.
          (h) Funded Letter of Credit Participant’s Purchase of Participations
in Funded Letters of Credit. On the Effective Date, without any further action
on the part of the Funded LC Issuing Banks or the Lenders, the Funded LC Issuing
Banks hereby grant to each Funded Letter of Credit Participant, and each such
Funded Letter of Credit Participant shall be deemed irrevocably and
unconditionally to have purchased and received from each Funded LC Issuing Bank
that has issued any Funded Letter of Credit, without recourse or warranty, an
undivided interest and participation (each, a “Funded Letter of Credit
Participation”), in each Funded Letter of Credit that may be issued pursuant to
Section 2.4(b) or deemed issued pursuant to Section 2.4(m) equal to such Funded
Letter of Credit Participant’s Pro Rata Share of the aggregate amount available
to be drawn under each such Funded Letter of Credit and the Funded LC
Participation Interests in respect thereof together with rights to receive
payments under Section 2.4(j)(iv). The aggregate purchase price for the Funded
Letter of Credit Participations of each Funded Letter of Credit Participant
shall equal the amount of the Funded Letter of Credit Commitment of such Funded
Letter of Credit Participant paid to the Administrative Agent on the Effective
Date pursuant to the next sentence, and, unless and until the Funded Letter of
Credit Termination Date has occurred and all Funded Letters of Credit issued by
a Funded LC Issuing Bank have expired without draw, or to the extent of any
draws, have been reimbursed in full, or are cash collateralized by Company
pursuant to Section 2.4(j)(iv), each such New Credit Linked Deposit held by a
Funded LC Issuing Bank shall be the property of such Funded LC Issuing Bank as
the consideration paid by each such Funded Letter of Credit Participant for such
purchase price as it relates to any Funded Letters of Credit issued or deemed
issued by such Funded LC Issuing Bank. Each Funded Letter of Credit Participant
shall pay to Administrative Agent in full on the Effective Date an amount equal
to such Funded Letter of Credit Participant’s Funded Letter of Credit
Commitment, and Administrative Agent shall immediately transfer and allocate
such New Credit Linked Deposits to each Funded LC Issuing Bank in the amounts
set forth on Schedule 2.4(f). Each Funded Letter of Credit Participant hereby
absolutely and unconditionally agrees that if a Funded LC Issuing Bank makes a
disbursement in respect of any Funded Letter of Credit issued by such Funded LC
Issuing Bank which is not reimbursed by Company on the date due pursuant to
Section 2.4(e), or is required to refund any reimbursement payment in respect of
any Funded Letter of Credit issued or deemed issued by such Funded LC Issuing
Bank to Company for any reason, the amount of such disbursement shall be
satisfied, ratably as among the Funded Letter of Credit Participants in
accordance with their Pro Rata

53



--------------------------------------------------------------------------------



 



Share (with the Administrative Agent having the responsibility to determine and
keep record of the Pro Rata Shares of the Funded Letter of Credit Participants
for this purpose and all other purposes hereunder) of the Total Credit Linked
Deposit from the New Credit Linked Deposit on deposit with the Funded LC Issuing
Bank. Without limiting the foregoing, each Funded Letter of Credit Participant
irrevocably authorizes the Administrative Agent and each Funded LC Issuing Bank,
as applicable, to apply amounts of the New Credit Linked Deposits as provided in
this paragraph.
          (i) [Intentionally left blank].
          (j) Credit Linked Deposit Accounts.
          (i) Subject to the terms and conditions hereof, (i) each Continuing
Funded Letter of Credit Participant severally agrees that the Existing Credit
Linked Deposit made by such Continuing Funded Letter of Credit Participant under
the Existing Credit Agreement shall remain outstanding on and after the
Effective Date as a “New Credit Linked Deposit” made pursuant to this Agreement
in the same pro rata amount of such Continuing Funded Letter of Credit
Participant’s pro rata share of the Existing Credit Linked Deposits and such
Existing Credit Linked Deposits shall on and after the Effective Date have all
of the rights and benefits of New Credit Linked Deposits as set forth in this
Agreement and the other Credit Documents and (ii) each Funded Letter of Credit
Participant (other than a Continuing Funded Letter of Credit Participant holding
only Existing Credit Linked Deposits) severally agrees to make, on the Effective
Date, a payment to Administrative Agent in an amount equal to such Funded Letter
of Credit Participant’s Funded Letter of Credit Commitment (or, in the case of
any such Funded Letter of Credit Participant holding Existing Credit Linked
Deposits, an additional New Credit Linked Deposit in an amount equal to the
excess of (A) such Lender’s Funded Letter of Credit Commitment over (B) the
principal amount of its Existing Credit Linked Deposit) and Administrative Agent
shall use such payments to establish a New Credit Linked Deposit Account at each
Funded LC Issuing Bank and deposit with each such Funded LC Issuing Bank an
amount as set forth on Schedule 2.4(f). The New Credit Linked Deposits paid to a
Funded LC Issuing Bank shall be held by such Funded LC Issuing Bank in its
Credit Linked Deposit Account, and no party other than the Funded LC Issuing
Bank shall have a right of withdrawal from the Credit Linked Deposit Account, or
any other right, power or interest in or with respect to the New Credit Linked
Deposits, except as expressly set forth in Sections 2.4(f), (h), (j) and
Section 2.13(b)(iii). Notwithstanding any provision in this Agreement to the
contrary, the sole funding obligation of each Funded Letter of Credit
Participant in respect of its Funded Letter of Credit Commitment and Funded
Letter of Credit Participation shall be satisfied in full upon the payment of
its purchase price on the Effective Date.
          (ii) Each of Company, Administrative Agent, each Funded LC Issuing
Bank and each Funded Letter of Credit Participant hereby acknowledges and agrees
that each Funded Letter of Credit Participant is making its payment (or deemed
payment) on the Effective Date pursuant to Section 2.4(j)(i) to be paid into the
Credit Linked Deposit Account for application in the manner contemplated by
Sections 2.4(f) and (h). Regarding the New Credit Linked Deposits to be held by
JPMC in its capacity as a Funded LC Issuing Bank, JPMC has agreed (except during
periods when such New Credit Linked Deposits, or funds

54



--------------------------------------------------------------------------------



 



applied by or on behalf of JPMC against such New Credit Linked Deposits, are
used to cover Unpaid Drawings under Funded Letters of Credit) to direct the
investment of the New Credit Linked Deposits as follows: (1) Company shall
advise such Funded LC Issuing Bank (in writing copied at the same time to the
Administrative Agent) at least two Business Days prior to the commencement of
each Interest Period of the first and last Business Day of such Interest Period
(it being understood, without the requirement for any further notification, that
the first Business Day of the first Interest Period shall be the Closing Date;
(2) on the first Business Day of each Interest Period, JPMC in its capacity as
Funded LC Issuing Bank shall invest the New Credit Linked Deposits held by it in
a JPMC Certificate of Deposit having a rate that is identified to the
Administrative Agent by JPMC in its capacity as Funded LC Issuing Bank on such
Business Day for the period commencing on the first day of such Interest Period
and ending on the last day of such Interest Period and (3) on the last Business
Day of such Interest Period JPMC in its capacity as a Funded LC Issuing Bank
shall disburse to the Administrative Agent (for further distribution to the
Funded Letter of Credit Participants in accordance with their Pro Rata Shares)
the amount of the earnings for such Interest Period on the New Credit Linked
Deposits held by it at the rate identified pursuant to the foregoing clause (2)
(the “JPMC Relevant Return”). Regarding the New Credit Linked Deposits to be
held by UBS in its capacity as a Funded LC Issuing Bank, UBS has agreed (except
during periods when such New Credit Linked Deposits, or funds applied by or on
behalf of UBS against such New Credit Linked Deposits, are used to cover Unpaid
Drawings under Funded Letters of Credit) to direct the investment of the New
Credit Linked Deposits as follows: (1) Company shall advise such Funded LC
Issuing Bank (in writing copied at the same time to the Administrative Agent) at
least two Business Days prior to the commencement of each Interest Period of the
first and last Business Day of such Interest Period (it being understood,
without the requirement for any further notification, that the first Business
Day of such Interest Period shall be the Closing Date); (2) on the first
Business Day of each Interest Period, UBS in its capacity as Funded LC Issuing
Bank shall invest the New Credit Linked Deposits held by it in a UBS time
deposit (or in respect of the first Interest Period from the Closing Date to
June 27th in overnight time deposits) having a rate that is identified to the
Administrative Agent by UBS in its capacity as Funded LC Issuing Bank on such
Business Day for the period commencing or the first day of such Interest Period
and ending on the last day of such Interest Period and (3) on the last Business
Day of each Interest Period UBS in its capacity as a Funded LC Issuing Bank
shall disburse to the Administrative Agent (for further distribution to the
Funded Letter of Credit Participants in accordance with their Pro Rata Shares)
the amount of the earnings for such Interest Period on the New Credit Linked
Deposits held by it (the “UBS Relevant Return” and together with the JPMC
Relevant Return, the “Relevant Return”). In addition to the foregoing payments
by or on behalf of Administrative Agent, Company agrees to make payments to each
Funded Letter of Credit Participant in accordance with its Pro Rata Share when
payments of the Relevant Return are made as above on the last day of each
Interest Period (and made together with such payments) in an amount equal to the
amount by which the Relevant Return for such Interest Period is less than the
amount which would have been earned on the total aggregate New Credit Linked
Deposits held by all Funded LC Issuing Banks for such Interest Period had such
New Credit Linked Deposits earned a return equal to the Adjusted Eurodollar Rate
for such Interest Period (such Adjusted Eurodollar Rate shall be calculated as
if in respect of a Eurodollar Rate Loan hereunder for such Interest Period). The
Adjusted

55



--------------------------------------------------------------------------------



 



Eurodollar Rate for the New Credit Linked Deposits that have been converted from
Existing Credit Linked Deposits pursuant to Section 2.4(j)(i) on the Effective
Date shall be determined in the same manner and with the same Interest Periods
as the Existing Credit Linked Deposits (for the avoidance of doubt, only the
Applicable Margin component of the interest rate shall change on the Effective
Date). Each Funded Letter of Credit Participant (whether a Continuing Funded
Letter of Credit Participant or a new Funded Letter of Credit Participant) shall
be allocated its pro rata share of the New Credit Linked Deposits set at the
corresponding Adjusted Eurodollar Rate and Interest Periods as the Existing
Credit Linked Deposits.
          (iii) Company shall have no right, title or interest in or to the New
Credit Linked Deposits and no obligations with respect thereto (except for the
reimbursement obligations in respect of Funded Letters of Credit provided in
Sections 2.4(f) and (h)), it being acknowledged and agreed by the parties hereto
that the making of the New Credit Linked Deposits by the Funded Letter of Credit
Participants, the payments to the Funded Letter of Credit Participants
contemplated in Section 2.4(j)(ii), the provisions of this Section 2.4(j)(iii)
and the application of the New Credit Linked Deposits in the manner contemplated
by Sections 2.4(f) and (h) constitute agreements among Administrative Agent, the
Funded LC Issuing Banks and the Funded Letter of Credit Participants with
respect to payments of each Funded Letter of Credit Participant in respect of
its Funded Letter of Credit Participation and do not constitute any loan or
extension of credit to Company.
          (iv) Following the occurrence of any of the events identified in
clauses (i), (ii) or (iii) of the definition of Funded Letter of Credit
Termination Date (but solely in the case of clause (ii), only to the extent at
such time Company shall have paid all outstanding obligations then due and
payable under this Agreement), and subject to Company’s cash collateralization
to the extent of a Funded LC Issuing Bank’s outstanding Funded Letters of
Credit, in an amount (but in no event greater than 105% of the aggregate undrawn
face amount) and manner reasonably satisfactory to the Collateral Agent and the
Funded LC Issuing Bank that issued such Funded Letters of Credit (which cash
collateralization is hereby expressly required of Company on any Funded Letter
of Credit Termination Date), each Funded LC Issuing Bank shall repurchase the
Funded Letter of Credit Participation Interests from the Funded Letter Credit
Participants with the remaining New Credit Linked Deposits held by it at such
time according to each Funded Letter of Credit Participant’s Pro Rata Share
(whereupon such remaining amount that has been so paid shall no longer be
considered the property of the Funded LC Issuing Banks).
          (k) Obligations Absolute. The obligation of Company to reimburse each
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.4(e) and the
obligations of Lenders under Sections 2.4(f) and (h) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Company or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), such Issuing Bank, Lender
or any other Person or, in the case of a Lender, against Company, whether in
connection herewith, the transactions contemplated herein or any unrelated

56



--------------------------------------------------------------------------------



 



transaction (including any underlying transaction between Company or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by
such Issuing Bank under any Letter of Credit against presentation of a draft or
other document which substantially complies with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries; (v) any breach hereof or any other Credit Document by any party
thereto; (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (vii) the fact that an Event of Default or a
Default shall have occurred and be continuing; provided, in each case, that
payment by an Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of such Issuing Bank under
the circumstances in question.
          (l) Indemnification. Without duplication of any obligation of Company
under Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Company hereby agrees to protect, indemnify, pay and save harmless each Issuing
Bank from and against any and all claims, demands, liabilities, damages, losses,
reasonable costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel) which such Issuing Bank may incur or be subject to as
a consequence, direct or indirect, of (i) the issuance of any Letter of Credit
by such Issuing Bank, other than as a result of (1) the gross negligence or
willful misconduct of, such Issuing Bank under the circumstances in question or
(2) the wrongful dishonor by such Issuing Bank of a proper demand for payment
made under any Letter of Credit issued by it, or (ii) the failure of such
Issuing Bank to honor a drawing under any such Letter of Credit as a result of
any Governmental Act.
          (m) Existing Letters of Credit.1 On the Effective Date, (i) each
Existing Funded Letter of Credit, to the extent outstanding, shall automatically
and without further action by the parties thereto be deemed converted to Funded
Letters of Credit issued pursuant to this Section 2.4 for the account of Company
and subject to the provisions hereof, and for this purpose the fees payable with
respect to such Funded Letters of Credit issued hereunder pursuant to Section
2.11(b)(i) and 2.11(c) shall be payable (in substitution for any fees set forth
in the applicable letter of credit reimbursement agreements or applications
relating to such letters of credit, except to the extent that such fees are of
the type payable hereunder pursuant to Section 2.11(c)(iii), in which event such
fees shall be payable without duplication) as if such Funded Letters of Credit
had been issued on the Effective Date and (ii) each of the Issuing Banks listed
on Schedule 1.1(c) with respect to its respective Existing Funded Letter of
Credit shall be deemed to be a Funded LC Issuing Bank hereunder with respect to
its Funded Letters of Credit, but UBS shall not be an Issuing Bank except as to
the Detroit Letters of Credit. UBS and Company agree for the sake of clarity
that the references to the “Credit Agreement” in the Detroit Letters of Credit
are intended to mean the Credit Agreement under which the Detroit Letters of
Credit are deemed issued (as such Credit Agreement may be amended or replaced
from time to time).
 

1   Note: Information regarding LCs outstanding on the proposed Effective Date
to be provided.

57



--------------------------------------------------------------------------------



 



          (n) Upon the prior written consent of JPMC and at least 3 Business
Days’ prior written notice to Administrative Agent and UBS, Company may request
the transfer of all or a portion of the New Credit Linked Deposit held by UBS at
such time from UBS to JPMC (each such institution in its capacity as a Funded LC
Issuing Bank) on the last day of any Interest Period relating to the New Credit
Linked Deposits (the date of such transfer being a “Transfer Date”) in an amount
not to exceed, at such time, the difference between (i) the New Credit Linked
Deposits held by UBS at such time minus (ii) the Funded Letters of Credit
Outstanding at such time in respect of Funded Letters of Credit issued by UBS
(or, if greater, the amount to which such Funded Letters of Credit by their
terms permit the Stated Amount thereof to be increased to) (such difference
being the “UBS Excess Transfer Amount”). No later than 12:00 p.m. (New York City
time) on such Transfer Date, UBS shall transfer to such Credit Linked Deposit
Account as JPMC may designate, an amount equal to the UBS Excess Transfer Amount
in immediately available funds. Upon such transfer (i) the New Credit Linked
Deposit held by JPMC, and (without further action) the amount corresponding to
JPMC on Schedule 1.1(c), shall each be increased in an amount equal to the UBS
Excess Transfer Amount and (ii) the New Credit Linked Deposit held by UBS, and
(without further action) the amount corresponding to UBS on Schedule 1.1(c),
shall be reduced by an amount equal to the UBS Excess Transfer Amount.
     2.5. Pro Rata Shares; Availability of Funds.
          (a) Pro Rata Shares. All Loans and New Credit Linked Deposits shall be
made, and all participations purchased, by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Term Loan Commitment, Funded Letter
of Credit Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan or New Credit Linked Deposit requested hereunder or
purchase a participation required hereby.
          (b) Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Company a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Company and Company shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for

58



--------------------------------------------------------------------------------



 



such Class of Loans. Nothing in this Section 2.5(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Term Loan Commitments and
Revolving Commitments hereunder or to prejudice any rights that Company may have
against any Lender as a result of any default by such Lender hereunder.
     2.6. Use of Proceeds. The proceeds of the Tranche C Term Loans shall be
applied on the Effective Date by Company to (a) repay in full the Existing Term
Loans that are not converting to Tranche C Term Loans on the Effective Date and
(b) be deemed to repay in full the Existing Term Loans that are converting to
Tranche C Term Loans as of the Effective Date that shall remain outstanding on
and after the Effective Date as “Tranche C Term Loans” made pursuant to this
Agreement. The proceeds of the Delayed Draw Term Loans shall be applied on the
Delayed Draw Term Loan Credit Date by Company to prepay up to $140,000,000 in
the aggregate of Second Lien Term Loans and any premium related thereto. The
proceeds of the Revolving Loans and Swing Line Loans made after the Effective
Date shall be applied by Company for working capital and general corporate
purposes of Company and its Subsidiaries, including permitted Consolidated
Capital Expenditures, Permitted Acquisitions and to (in an aggregate amount not
to exceed $25,000,000) pay MSW Put-Related Costs. The proceeds of the Funded
Letters of Credit and Revolving Letters of Credit shall be used by Company to
support Company’s and its Subsidiaries’ obligations under the Projects and other
Contractual Obligations of Company and its Subsidiaries and other general
corporate purposes, but shall in no event be used to make or facilitate any
Investment or Restricted Junior Payment not otherwise permitted hereunder. No
portion of the proceeds of any Credit Extension shall be used in any manner that
causes or might cause such Credit Extension or the application of such proceeds
to violate Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System or any other regulation thereof or to violate the Exchange Act.
     2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.
          (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Company to
such Lender, including the amounts of the Loans and the New Credit Linked
Deposits made by it and each repayment and prepayment in respect thereof. Any
such recordation shall be conclusive and binding on Company, absent manifest
error; provided, that the failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Revolving Commitments or
Company’s Obligations in respect of any applicable Loans or New Credit Linked
Deposits; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.
          (b) Register. Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at the Principal Office a register for the
recordation of the names and addresses of Lenders and the Revolving Commitments,
the Delayed Draw Term Loan Commitments, the Loans and the New Credit Linked
Deposits of each Lender from time to time (the “Register”). The Register, as in
effect at the close of business on the preceding Business Day, shall be
available for inspection by Company or any Lender at any reasonable time and
from time to time upon reasonable prior notice. Administrative Agent shall
record, or shall cause to be recorded, in the Register the Revolving
Commitments, the Delayed Draw Term Loan Commitments, the Loans and the New
Credit Linked Deposits in accordance with the provisions of Section 10.6,

59



--------------------------------------------------------------------------------



 



and each repayment or prepayment in respect of the principal amount of the Loans
or the New Credit Linked Deposits, and any such recordation shall be conclusive
and binding on Company and each Lender, absent manifest error; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Revolving Commitments or Delayed Draw Term Loan
Commitments or Company’s Obligations in respect of any Loan or the New Credit
Linked Deposits. The Administrative Agent shall correct any failures to record
or errors in recording in the Register reasonably promptly after discovery of
such failure or error. Company hereby designates GSCP to serve as Company’s
agent solely for purposes of maintaining the Register as provided in this
Section 2.7, and Company hereby agrees that, to the extent GSCP serves in such
capacity, GSCP and its officers, directors, employees, agents, sub-agents and
affiliates shall constitute “Indemnitees.” The Obligations are registered
obligations and the right, title and interest of any Lender or Issuing Bank
and/or its assignees in and to such Obligations shall be transferable only upon
notation of such transfer in the Register. This Section 2.7(b) shall be
construed so that the Obligations are at all times maintained in “registered
form” within the meaning of sections 163(f), 871(h)(2) and 881(c)(2) of the
Internal Revenue Code and any related Treasury Regulations.
          (c) Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Effective Date, or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Effective Date (or, if such notice is delivered after the Effective Date,
promptly after Company’s receipt of such notice) a Note or Notes to evidence
such Lender’s Tranche C Term Loan, Delayed Draw Term Loan, Revolving Loan or
Swing Line Loan, as the case may be. Each Continuing Term Lender who has a Note
evidencing its Existing Term Loan shall promptly deliver to Company such Note in
exchange for a Term Loan Note evidencing its Tranche C Term Loan.
     2.8. Interest on Loans.
          (a) Except as otherwise set forth herein, each Class of Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
               (1) if a Base Rate Loan, at the Base Rate plus the Applicable
Margin; or
               (2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate
plus the Applicable Margin.
          (b) The basis for determining the rate of interest with respect to any
Loan (except a Swing Line Loan which can be made and maintained as Base Rate
Loans only), and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by Company and notified to Administrative Agent pursuant to
the applicable Funding Notice or Conversion/Continuation Notice, as the case may
be. The Base Rate and the Adjusted Eurodollar Rate for the Tranche C Term Loans
of Continuing Term Lenders that have been converted from Existing Term Loans
pursuant to Section 2.1(a)(i) on the Effective Date shall be determined in

60



--------------------------------------------------------------------------------



 



the same manner and with the same Interest Periods as the Existing Term Loans
(for the avoidance of doubt, only the Applicable Margin component of the
interest rate shall change on the Effective Date). Each Tranche C Term Loan
Lender (whether a Continuing Lender or a new Lender having a Tranche C Term Loan
Commitment) shall be allocated its pro rata share of Tranche C Term Loans set at
the corresponding Base Rate and the Adjusted Eurodollar Rate and Interest
Periods as the Existing Term Loans. Upon expiration of the applicable Interest
Period for such Tranche C Term Loans existing on the Effective Date, each
Eurodollar Rate Loan shall either be converted to a Base Rate Loan or continued
as a Eurodollar Rate Loan at Company’s option pursuant to Section 2.9 hereof. If
on any day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.
          (c) In connection with Eurodollar Rate Loans there shall be no more
than eight (8) Interest Periods outstanding at any time. In the event Company
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan). In the event Company fails to
specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, Company shall be deemed to
have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Company and
each Lender.
          (d) Interest payable pursuant to Section 2.8(a) shall be computed
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of
a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Tranche C Term Loan, the last Interest Payment Date
with respect to such Tranche C Term Loan or, with respect to a Base Rate Loan
being converted from a Eurodollar Rate Loan, the date of conversion of such
Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.
          (e) Except as otherwise set forth herein, interest on each Loan
(i) shall accrue on a daily basis and shall be payable in arrears on each
Interest Payment Date with respect to interest accrued on and to each such
payment date; (ii) shall accrue on a daily basis and shall be payable in arrears
upon any prepayment of that Loan, whether voluntary or mandatory, to the

61



--------------------------------------------------------------------------------



 



extent accrued on the amount being prepaid; and (iii) shall accrue on a daily
basis and shall be payable in arrears at maturity of the Loans, including final
maturity of the Loans; provided, however, with respect to any voluntary
prepayment of a Base Rate Loan, accrued interest shall instead be payable on the
applicable Interest Payment Date.
          (f) Company agrees to pay to each Revolving Issuing Bank, with respect
to drawings honored under any Revolving Letter of Credit issued by such
Revolving Issuing Bank, interest on the amount paid by such Revolving Issuing
Bank in respect of each such honored drawing from the date such drawing is
honored to but excluding the date such amount is reimbursed by or on behalf of
Company (including any such reimbursement out of the proceeds of any Revolving
Loans), at a rate equal to (i) for the period from the date such drawing is
honored to but excluding the applicable Reimbursement Date, the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans, and (ii) thereafter, a rate which is 2% per annum in excess of the rate
of interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans.
          (g) Company agrees to pay to such Funded LC Issuing Bank, with respect
to drawings honored under any Funded Letter of Credit issued by such Funded LC
Issuing Bank, interest on the amount paid by such Funded LC Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Company or
from New Credit Linked Deposits at a rate equal to the rate of interest
otherwise payable hereunder with respect to Term Loans that are Base Rate Loans.
          (h) Interest payable pursuant to Sections 2.8(f) or (g) shall be
computed on the basis of a 365/366-day year for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full. Promptly upon receipt by an Issuing Bank
of any payment of interest pursuant to Section 2.8(f) or (g), such Issuing Bank
shall distribute to each Letter of Credit Participant, out of the interest
received by such Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which such Issuing Bank is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Revolving Loans), the amount that such Letter of Credit
Participant would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period if no drawing had been honored under such Letter of Credit. In the
event an Issuing Bank shall have been reimbursed by Letter of Credit
Participants for all or any portion of such honored drawing, such Issuing Bank
shall distribute to each Letter of Credit Participant which has paid all amounts
payable by it under Section 2.4(h) with respect to such honored drawing such
Letter of Credit Participant’s Pro Rata Share of any interest received by such
Issuing Bank in respect of that portion of such honored drawing so reimbursed by
Letter of Credit Participants for the period from the date on which such Issuing
Bank was so reimbursed by Letter of Credit Participants to but excluding the
date on which such portion of such honored drawing is reimbursed by Company.

62



--------------------------------------------------------------------------------



 



     2.9. Conversion/Continuation.
          (a) Subject to Section 2.18 and (with respect to continuations of, or
conversions into, Eurodollar Rate Loans) so long as no Default or Event of
Default shall have occurred and then be continuing, Company shall have the
option:
          (i) to convert at any time all or any part of any Term Loan or
Revolving Loan equal to $500,000 and integral multiples of $250,000 in excess of
that amount from one Type of Loan to another Type of Loan; provided, a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless Company shall pay all
amounts due under Section 2.18 in connection with any such conversion; or
          (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$500,000 and integral multiples of $250,000 in excess of that amount as a
Eurodollar Rate Loan.
          (b) Company shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Company shall be bound to effect a conversion or continuation in accordance
therewith.
     2.10. Default Interest. The principal amount of all Loans not paid when due
and, to the extent permitted by applicable law, any interest payments on the
Loans or any fees or other amounts owed hereunder but not paid when due, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2% per annum in excess of the highest interest rate otherwise
payable hereunder with respect to the applicable Loans (or, in the case of any
such fees and other amounts, at a rate which is 2% per annum in excess of the
highest interest rate otherwise then payable hereunder for Base Rate Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the highest interest rate otherwise then payable hereunder
for Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.10 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

63



--------------------------------------------------------------------------------



 



     2.11. Fees.
          (a) Company agrees to pay to Administrative Agent for the ratable
benefit of each Lender having Revolving Exposure:
          (i) commitment fees equal to (1) the average of the daily difference
between (a) the Revolving Commitments, and (b) the Total Utilization of
Revolving Commitments (disregarding item (ii) of the definition thereof), times
(2) 0.50% per annum; and
          (ii) letter of credit fees equal to (1) the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans, times (2) the average aggregate
daily maximum amount available to be drawn under all such Revolving Letters of
Credit (regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
          (b) Company agrees to pay to Administrative Agent for the ratable
benefit of each Lender having Funded Letter of Credit Exposure, a fee in respect
of such Lender’s Pro Rata Share of the New Credit Linked Deposits (the “Funded
Letter of Credit Fee”), for the period from and including the Effective Date to
but excluding the date on which final payment made to such Lender pursuant to
Section 2.4(j)(iv), computed at the per annum rate for each date equal to
(x) the Applicable Margin for New Credit Linked Deposits then in effect for
Funded Letters of Credit times (y) the average daily amount of such New Credit
Linked Deposit.
          (c) Company agrees to pay directly to each Issuing Bank, for its own
account, the following fees:
          (i) a fronting fee equal to 0.125%, per annum, times the average
aggregate daily maximum amount available to be drawn under all Revolving Letters
of Credit issued by such Issuing Bank (determined as of the close of business on
any date of determination);
          (ii) a fronting fee equal to 0.125%, per annum, times the average
aggregate daily maximum amount available to be drawn under all Funded Letters of
Credit issued by such Issuing Bank (determined as of the close of business on
any date of determination); and
          (iii) such documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
such Issuing Bank’s standard schedule for such charges and as in effect (and
delivered to Company) at the time of such issuance, amendment, transfer or
payment, as the case may be.
          (d) Company agrees to pay to Administrative Agent for the ratable
benefit of each Lender having a Delayed Draw Term Loan Commitment commitment
fees equal to the Delayed Draw Term Loan Commitment times 0.50% per annum; and
          (e) All fees referred to in Sections 2.11(a), (b) and (c) shall be
paid to Administrative Agent at its Principal Office and upon receipt,
Administrative Agent shall promptly distribute to each Lender its Pro Rata Share
thereof.

64



--------------------------------------------------------------------------------



 



          (f) All fees referred to in Sections 2.11(a), (b), (c) and (d) shall
be calculated on the basis of a 360-day year and the actual number of days
elapsed and shall be payable quarterly in arrears on March 31, June 30,
September 30 and December 31 of each year during the Revolving Commitment
Period, the Funded Letter of Credit Commitment Period or the Delayed Draw Term
Loan Commitment Period, as applicable, commencing on the first such date to
occur after the Effective Date, and on the Revolving Commitment Termination
Date, the Funded Letter of Credit Termination Date or Delayed Draw Term Loan
Commitment Termination Date, as applicable, and with respect to Section 2.11(b)
on the date of return to any Funded Letter of Credit Participant of any of such
Funded Letter of Credit Participant’s New Credit Linked Deposits in respect of
the amount so returned, as applicable.
          (g) In addition to any of the foregoing fees, Company agrees to pay to
Agents such other fees in the amounts and at the times separately agreed upon.
     2.12. Scheduled Payments. The principal amounts of the Term Loans (other
than New Term Loans, the repayment of which shall be governed by the proviso
below) shall be repaid in consecutive quarterly installments (each, an
“Installment”) in the aggregate amounts set forth below on the last day of each
Fiscal Quarter (each, an “Installment Date”), commencing September 30, 2006:

                            Installments of     Installments of       Tranche C
    Delayed Draw Installment Dates          Term Loans     Term Loans
September 30, 2006
    $ 573,281.25       $ 350,000.00  
December 31, 2006
    $ 573,281.25       $ 350,000.00  
March 31, 2007
    $ 573,281.25       $ 350,000.00  
June 30, 2007
    $ 573,281.25       $ 350,000.00  
September 30, 2007
    $ 573,281.25       $ 350,000.00  
December 31, 2007
    $ 573,281.25       $ 350,000.00  
March 31, 2008
    $ 573,281.25       $ 350,000.00  
June 30, 2008
    $ 573,281.25       $ 350,000.00  
September 30, 2008
    $ 573,281.25       $ 350,000.00  
December 31, 2008
    $ 573,281.25       $ 350,000.00  
March 31, 2009
    $ 573,281.25       $ 350,000.00  
June 30, 2009
    $ 573,281.25       $ 350,000.00  
September 30, 2009
    $ 573,281.25       $ 350,000.00  
December 31, 2009
    $ 573,281.25       $ 350,000.00  
March 31, 2010
    $ 573,281.25       $ 350,000.00  
June 30, 2010
    $ 573,281.25       $ 350,000.00  
September 30, 2010
    $ 573,281.25       $ 350,000.00  
December 31, 2010
    $ 573,281.25       $ 350,000.00  
March 31, 2011
    $ 573,281.25       $ 350,000.00  
June 30, 2011
    $ 573,281.25       $ 350,000.00  

65



--------------------------------------------------------------------------------



 



                          Installments of     Installments of       Tranche C  
Delayed Draw Installment Dates        Term Loans   Term Loans
September 30, 2011
    $ 54,461,718.71     $ 33,250,000.00  
December 31, 2011
    $ 54,461,718.71     $ 33,250,000.00  
March 31, 2012
    $ 54,461,718.71     $ 33,250,000.00  
June 30, 2012
    $ 54,461,718.71     $ 33,250,000.00  

;provided, that in the event any New Term Loans are deemed made, such New Term
Loans shall be repaid on each Installment Date occurring on or after the date on
which such New Term Loans are deemed made pursuant to Section 2.4(f) in an
amount equal to (i) the aggregate principal amount of such New Term Loans, times
(ii) the ratio (expressed as a percentage) of (y) the amount of all other Term
Loans being repaid on such date and (z) the total aggregate principal amount of
all other Term Loans outstanding on such deemed date of making of such New Term
Loans.
Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loan in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) and the
Term Loan, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Term Loan Maturity Date.
     2.13. Voluntary Prepayments/Commitment Reductions.
          (a) Voluntary Prepayments.
          (i) Any time and from time to time:
          (1) with respect to Base Rate Loans, Company may prepay any such Loans
on any Business Day in whole or in part, in an aggregate minimum amount of
$500,000 and integral multiples of $250,000 in excess of that amount;
          (2) with respect to Eurodollar Rate Loans, Company may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$500,000 and integral multiples of $250,000 in excess of that amount; and
          (3) with respect to Swing Line Loans, Company may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$500,000, and in integral multiples of $250,000 in excess of that amount.
          (ii) All such prepayments shall be made:
          (1) upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans;

66



--------------------------------------------------------------------------------



 



          (2) upon not less than three Business Days’ prior written or
telephonic notice in the case of Eurodollar Rate Loans; and
          (3) upon written or telephonic notice on the date of prepayment, in
the case of Swing Line Loans;
in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).
          (b) Voluntary Commitment Reductions.
          (i) Company may, upon not less than one Business Day’s prior written
or telephonic notice promptly confirmed in writing to Administrative Agent
(which original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Delayed Draw Term Loan Commitments and at any time from
time to time terminate in whole or permanently reduce in part, without premium
or penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, any such partial
reduction of the Delayed Draw Term Loan Commitments or the Revolving Commitments
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$1,000,000 in excess of that amount.
          (ii) Company’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Delayed Draw
Term Loan Commitments or the Revolving Commitments shall be effective on the
date specified in Company’s notice and shall reduce the Revolving Commitment or
Delayed Draw Term Loan Commitments, as applicable, of each Lender
proportionately to its Pro Rata Share thereof.
          (iii) Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to Administrative Agent at
Administrative Agent’s Principal Office (which notice Administrative Agent shall
promptly transmit to each of the Funded LC Issuing Banks and each of the
Lenders), Company shall have the right, without premium or penalty, on any day,
permanently to reduce the New Credit Linked Deposits in whole or in part,
provided that (i) any partial reduction pursuant to this Section 2.13(b)(iii)
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$1,000,000 in excess of that amount, and shall be allocated among the New Credit
Linked Deposits held by the Funded LC Issuing Banks on a pro rata basis and
(ii) after giving effect to such

67



--------------------------------------------------------------------------------



 



reduction and to any cancellation or cash collateralization of Funded Letters of
Credit made on the date thereof in accordance with this Agreement, the aggregate
amount of the Lenders’ Funded Letter of Credit Exposures (after giving effect to
any required increase in the Stated Amount of any Funded Letters of Credit)
shall not exceed the Total Credit Linked Deposit. In the event the New Credit
Linked Deposits shall be reduced as provided in the immediately preceding
sentence, each Funded LC Issuing Bank shall repurchase the Funded LC
Participation Interests in respect of such reduced New Credit Linked Deposits
held by the Funded Letter of Credit Participants with the New Credit Linked
Deposits held by such Funded LC Issuing Bank in an amount that corresponds to
the portion of such reduction allocable to such Funded LC Issuing Bank (such
repurchase price to be deposited by such Funded LC Issuing Bank with
Administrative Agent) and Administrative Agent shall repay such amount to the
Funded Letter of Credit Participants ratably in accordance with their Pro Rata
Shares of the Total Credit Linked Deposit (as determined immediately prior to
such reduction).
     2.14. Mandatory Prepayments/Commitment Reductions.
          (a) Asset Sales. No later than the fifth Business Day following the
date of receipt by Company or any of its Subsidiaries of any Net Asset Sale
Proceeds (or, in the event such Net Asset Sale Proceeds are subject to
distribution limitations contained in the ARC Indenture, any ARC Refinancing
Indenture, any New ARC Indenture, either MSW Indenture, any MSW Refinancing
Indenture, any New MSW Indenture or any Project document or any instrument or
agreement governing the terms of any permitted refinancing thereof, no later
than the fifth Business Day after the last of such distribution limitations (as
the same relates to such Net Asset Sale Proceeds) expires), Company shall prepay
the Loans and/or the Revolving Commitments shall be permanently reduced as set
forth in Section 2.15(b) in an aggregate amount equal to 100% of such Net Asset
Sale Proceeds; provided, (i) so long as no Default or Event of Default shall
have occurred and be continuing on the date of the related Asset Sale, and
(ii) to the extent that aggregate of such Net Asset Sale Proceeds from the
Closing Date through the applicable date of determination do not exceed
$5,000,000 in any Fiscal Year or $10,000,000 in the aggregate since the Closing
Date (excluding, but only for the purposes of calculating such cap and not the
reinvestment provision itself, Net Asset Sale Proceeds from the sale or other
disposition of those assets identified on Schedule 6.9-A), Company shall have
the option, directly or through one or more of its Subsidiaries, to invest such
Net Asset Sale Proceeds within three hundred sixty days of receipt thereof in
long-term productive assets of the general type used in the business of Company
and its Subsidiaries; provided further, pending any such investment all such Net
Asset Sale Proceeds shall be applied to prepay Revolving Loans to the extent
outstanding (without a reduction in Revolving Commitments).
          (b) Insurance/Condemnation Proceeds. No later than the fifth Business
Day following the date of receipt by Company or any of its Subsidiaries, or
Collateral Agent or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds (or, in the event such Net
Insurance/Condemnation Proceeds are subject to distribution limitations
contained in the ARC Indenture, any ARC Refinancing Indenture, New ARC
Indenture, either MSW Indenture, any MSW Refinancing Indenture and New MSW
Indenture or any Project document or any instrument or agreement governing the
terms of any permitted refinancing thereof, no later than the fifth Business Day
after the last of such distribution limitations (as the

68



--------------------------------------------------------------------------------



 



same relates to such Net Insurance/Condemnation Proceeds) expires), Company
shall prepay the Loans and/or the Revolving Commitments shall be permanently
reduced as set forth in Section 2.15(b) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided, so long as no Default or Event of
Default shall have occurred and be continuing on the date of such receipt,
Company shall have the option, directly or through one or more of its
Subsidiaries to invest or commit to reinvest such Net Insurance/Condemnation
Proceeds within three hundred sixty days of receipt thereof in long term
productive assets of the general type used in the business of Company and its
Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof (or to reimburse Company and its
Subsidiaries for costs incurred in respect of such loss); provided further,
pending any such investment all such Net Insurance/Condemnation Proceeds, as the
case may be, shall be applied to prepay Revolving Loans to the extent
outstanding (without a reduction in Revolving Commitments).
          (c) Issuance of Equity Securities. On the fifth Business Day following
date of receipt by Company of any Cash proceeds from a capital contribution to,
or the issuance of any Capital Stock of, Company or any of its Subsidiaries
(other than (i) the Rights Offering and any equity contribution or investment
made by Holding in Company with the proceeds thereof, (ii) the Put-Related
Equity Offering and any equity contribution or investment made by Holding in
Company with the proceeds thereof, (iii) an equity contribution from Holding to
Company to occur within 120 days of the Closing Date in an aggregate amount not
to exceed $25,000,000, the proceeds of which are on-lent pursuant to
Section 6.1(e) or invested pursuant Section 6.7(n)(iii) to pay MSW Put-Related
Costs, (iv) proceeds received by a Subsidiary of Company from Company or another
Subsidiary of Company, (v) pursuant to any employee and/or director stock or
stock option compensation plan and (vi) cash equity contributions from Holding
to Company, the proceeds of which are used by Company or its Subsidiaries to
fund Permitted Acquisitions (such contribution being an “Acquisition Holding
Contribution”)), Company shall prepay the Loans and/or the Revolving Commitments
shall be permanently reduced as set forth in Section 2.15(b) in an aggregate
amount equal to 50% of such proceeds, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses provided, that if any such
commissions, costs or expenses have not been incurred or invoiced at such time,
Company may deduct its good faith estimate thereof to extent subsequently paid;
provided, further, that the amount of such proceeds required to be prepaid shall
be reduced in an amount equal to the amount of proceeds Subsidiaries of Company
are legally bound, or required, pursuant to the ARC Indenture, the ARC
Refinancing Indenture, any New ARC Indenture, the MSW Indentures, MSW
Refinancing Indenture, MSW Refinancing Notes, any New MSW Indenture or any
refinancings thereof to use for prepayments thereunder.
          (d) Issuance of Debt. No later than the fifth Business Day following
the date of receipt by Company or any of its Subsidiaries of any Cash proceeds
from the incurrence of any Indebtedness for borrowed money of Company or any of
its Subsidiaries (other than with respect to any Indebtedness permitted to be
incurred pursuant to Section 6.1), Company shall prepay the Loans and/or the
Revolving Commitments shall be permanently reduced as set forth in
Section 2.15(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses; provided,
that if any such commissions, costs or expenses

69



--------------------------------------------------------------------------------



 



have not been incurred or invoiced at such time, Company may deduct its good
faith estimate thereof to the extent subsequently paid.
          (e) Excess Cash Flow. In the event that there shall be Excess Cash
Flow for any Fiscal Year (commencing with Fiscal Year 2005, but for Fiscal Year
2005 calculated solely for the period from July 1, 2005 to the end of such
Fiscal Year), Company shall, no later than ninety days after the end of such
Fiscal Year, prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.15(b) in an aggregate amount equal
to 50% of such Excess Cash Flow; provided, during any period in which the
Company Leverage Ratio (determined for any such period by reference to the most
recent Compliance Certificate delivered pursuant to Section 5.1(d) calculating
the Company Leverage Ratio) shall be 4.00:1.00 or less, Company shall only be
required to make the prepayments and/or reductions otherwise required hereby in
an amount equal to 25% of such Excess Cash Flow. In calculating amounts owing
under this clause (e), credit shall be given for any voluntary prepayments of
the Loans (excluding repayments of Revolving Loans or Swing Line Loans except to
the extent the Revolving Commitments are permanently reduced in connection with
such repayments) and, to the extent expressly permitted by the Intercreditor
Agreement, the Second Lien Term Loans made during the applicable Fiscal Year.
          (f) Revolving Loans and Swing Loans. Company shall from time to time
prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.
          (g) Prepayment Certificate. Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections 2.14(a)
through 2.14(e), Company shall deliver to Administrative Agent a certificate of
an Authorized Officer demonstrating the calculation of the amount of the
applicable net proceeds or Excess Cash Flow, as the case may be. In the event
that Company shall subsequently determine that the actual amount received
exceeded the amount set forth in such certificate, Company shall promptly make
an additional prepayment of the Loans and/or the Revolving Commitments shall be
permanently reduced in an amount equal to such excess, and Company shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.
          (h) Second Lien Debt Override. Notwithstanding anything to the
contrary contained in this Section 2.14, Company shall not be required to repay
any of the Loans with proceeds, from any source, that are required to be applied
to a reduction of the loans under the Second Lien Credit Agreement and/or the
Second Lien Notes both under the terms thereof and the Intercreditor Agreement.
          (i) Effective Date. Notwithstanding the foregoing, upon its receipt of
the proceeds of the Tranche C Term Loans, Company shall be deemed pursuant to
Section 2.1(a) to apply a portion of such proceeds sufficient to (i) prepay in
full the Existing Term Loans, (ii) pay all accrued and unpaid interest and fees,
if any, on all Existing Term Loans and Existing Credit Linked Deposits held by
Existing First Lien Lenders that are not Continuing Term Lenders and (iii) pay
to each Existing First Lien Lender that is not a Continuing Lender all amounts
then due

70



--------------------------------------------------------------------------------



 



and owing as a result of the prepayment of such Lender’s Existing Term Loans and
(v) pay all other Obligations then due and owing to (A) the Existing First Lien
Lenders, in their capacity as such, under the Existing First Lien Credit
Agreement.
     2.15. Application of Prepayments.
          (a) Application of Voluntary Prepayments by Type of Loans. Subject to
Section 4.1 of the Intercreditor Agreement, any prepayment of any Loan pursuant
to Section 2.13(a) shall be applied as specified by Company in the applicable
notice of prepayment; provided, in the event Company fails to specify the Loans
to which any such prepayment shall be applied, such prepayment shall be applied
as follows:
          first, to repay outstanding Swing Line Loans to the full extent
thereof;
          second, to repay outstanding Revolving Loans to the full extent
thereof; and
          third, to reduce the Tranche C Term Loans, any Delayed Draw Term Loans
and any New Term Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof).
          Any prepayment of any Term Loan pursuant to Section 2.13(a) shall be
further applied to reduce the next four scheduled Installments of principal on
such Term Loan and thereafter on a pro rata basis to the remaining scheduled
Installments of principal on the Term Loans.
          (b) Application of Mandatory Prepayments by Type of Loans. Subject to
Section 4.1(a) of the Intercreditor Agreement and Section 2.14(h) hereof, any
amount required to be paid pursuant to Sections 2.14(a) through 2.14(e) shall be
applied as follows:
          first, prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and shall be further applied
to prepay Term Loans on a pro rata basis to the remaining scheduled Installments
of principal of Term Loans;
          second, to prepay the Swing Line Loans to the full extent thereof and
to permanently reduce the Revolving Commitments by the amount of such
prepayment;
          third, to prepay the Revolving Loans to the full extent thereof and to
further permanently reduce the Revolving Commitments by the amount of such
prepayment;
          fourth, to prepay outstanding reimbursement obligations with respect
to Revolving Letters of Credit and to further permanently reduce the Revolving
Commitments by the amount of such prepayment;

71



--------------------------------------------------------------------------------



 



          fifth, to cash collateralize Revolving Letters of Credit and to
further permanently reduce the Revolving Commitments by the amount of such cash
collateralization; and
          sixth, to further permanently reduce the Delayed Draw Term Loan
Commitments to the full extent thereof.
          seventh, to further permanently reduce the Revolving Commitments to
the full extent thereof.
          (c) Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans. Considering each Class of Loans being prepaid separately,
any prepayment thereof shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by Company
pursuant to Section 2.18(c).
     2.16. General Provisions Regarding Payments.
          (a) All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Company on the next succeeding Business Day.
          (b) All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans) shall be accompanied by payment
of accrued interest on the principal amount being repaid or prepaid.
          (c) Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.
          (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
          (e) Subject to the provisos set forth in the definition of “Interest
Period” as they may apply to Revolving Loans, whenever any payment to be made
hereunder with respect to any Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

72



--------------------------------------------------------------------------------



 



          (f) Company hereby authorizes Administrative Agent to charge Company’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).
          (g) Administrative Agent shall deem any payment by or on behalf of
Company hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to Company and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.
          (h) If an Event of Default shall have occurred and not otherwise been
cured or waived, and the maturity of the Obligations shall have been accelerated
pursuant to Section 8.1, all payments or proceeds received by Agents hereunder
in respect of any of the Obligations, shall be applied in accordance with the
application arrangements described in Section 7.2 of the Pledge and Security
Agreement.
     2.17. Ratable Sharing. Lenders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Company expressly consents to the foregoing arrangement and agrees
that

73



--------------------------------------------------------------------------------



 



any holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by Company to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.
     2.18. Making or Maintaining Eurodollar Rate Loans.
          (a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined in good faith (which determination
shall be final and conclusive and binding upon all parties hereto), on any
Interest Rate Determination Date with respect to any Eurodollar Rate Loans, that
by reason of circumstances affecting the London interbank market adequate and
fair means do not exist for ascertaining the interest rate applicable to such
Loans on the basis provided for in the definition of Adjusted Eurodollar Rate,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Company and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Company
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Company
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by Company.
          (b) Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date any Lender shall have determined in good faith (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with Company and Administrative Agent)
that the making, maintaining or continuation of its Eurodollar Rate Loans
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), or (ii) has become impracticable, as a result of
contingencies occurring after the Closing Date which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile or by telephone confirmed
in writing) to Company and Administrative Agent of such determination (which
notice Administrative Agent shall promptly transmit to each other Lender).
Thereafter (1) the obligation of the Affected Lender to make Loans as, or to
convert Loans to, Eurodollar Rate Loans shall be suspended until such notice
shall be withdrawn by the Affected Lender, (2) to the extent such determination
by the Affected Lender relates to a Eurodollar Rate Loan then being requested by
Company pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Affected Lender shall make such Loan as (or continue such Loan as or convert
such Loan to, as the case may be) a Base Rate Loan, (3) the Affected Lender’s
obligation to maintain its outstanding Eurodollar Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
relevant Interest Periods, then in effect with respect to the Affected Loans or
when required by law, and (4) the Affected Loans shall automatically convert
into Base Rate Loans on the date of such termination. Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by Company pursuant
to a Funding Notice or a Conversion/Continuation Notice, Company shall have the
option, subject to the

74



--------------------------------------------------------------------------------



 



provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). If Company does not rescind
such Funding Notice or Conversion/Continuation Notice, the Affected Lender’s
Pro-Rata Share of such Loan shall constitute a Base Rate Loan. Except as
provided in the immediately preceding sentence, nothing in this Section 2.18(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.
          (c) Compensation for Breakage or Non-Commencement of Interest Periods.
Company shall compensate each Lender and each Funded LC Issuing Bank, upon
written request by such Lender or such Funded LC Issuing Bank, as the case may
be (which request shall set forth the basis for requesting such amounts), for
all reasonable losses, expenses and liabilities (including (x) the difference
between any interest paid by such Lender to lenders of funds borrowed by it to
make or carry its Eurodollar Rate Loans or make its New Credit Linked Deposits
and the Adjusted Eurodollar Rate such Lender would receive in connection with
the liquidation or re-employment of such funds and (y) any expense or liability
sustained by such Lender in connection with the liquidation or re-employment of
such funds) which such Lender or such Funded LC Issuing Bank may sustain: (i) if
for any reason (other than a default by any such Lender or Funded LC Issuing
Bank) a borrowing of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Funding Notice or a telephonic request for borrowing, or a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; (iii) if any prepayment of any of its Eurodollar Rate Loans is not made on
any date specified in a notice of prepayment given by Company; (iv) if any New
Credit Linked Deposit is reduced prior to the last day of the Interest Period
applicable thereto (including as a result of an Event of Default) or any New
Credit Linked Deposit is not reduced on the date specified in any notice
delivered pursuant hereto or (v) if any New Credit Linked Deposit held by such
Funded LC Issuing Bank is reduced in order to reimburse such Funded LC Issuing
Bank pursuant to Sections 2.4(f) or 2.4(h); provided, Company shall not be
obligated to compensate any Lender or Funded LC Issuing Bank for any such
losses, expenses or liabilities attributable to any such circumstance occurring
prior to the date that is 90 days prior to the date on which such Lender or
Funded LC Issuing Bank requested such compensation from Company.
          (d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
          (e) Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under Section 2.18(c) shall be
made as though such Lender had actually funded each of its relevant Eurodollar
Rate Loans through the purchase of a Eurodollar deposit bearing interest at the
rate obtained pursuant to clause (i) of the definition of Adjusted Eurodollar
Rate in an amount equal to the amount of such Eurodollar Rate Loan and having a

75



--------------------------------------------------------------------------------



 



maturity comparable to the relevant Interest Period and through the transfer of
such Eurodollar deposit from an offshore office of such Lender to a domestic
office of such Lender in the United States of America; provided, however, each
Lender may fund each of its Eurodollar Rate Loans in any manner it sees fit and
the foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under Section 2.18(c).
     2.19. Increased Costs; Capital Adequacy.
          (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
each Issuing Bank for purposes of this Section 2.19(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
governmental authority, in each case that becomes effective after the Closing
Date, or compliance by such Lender with any guideline, request or directive
issued or made after the Closing Date by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than any Tax on the overall net income of such Lender) with respect
to this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans or New Credit Linked Deposits that are
reflected in the definition of Adjusted Eurodollar Rate, or (iii) imposes any
other condition (other than with respect to a Tax matter) on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
London interbank market; and the result of any of the foregoing is to increase
the cost to such Lender of agreeing to make, making or maintaining Loans or New
Credit Linked Deposits hereunder or to reduce any amount received or receivable
by such Lender (or its applicable lending office) with respect thereto; then
(A) as necessary, the New Credit Linked Deposits shall be invested so as to earn
a return equal to the greater of the Federal Funds Effective Rate and a rate
determined by Administrative Agent in accordance with banking industry rules in
interbank compensation and (B) in any such case, Company shall promptly pay to
such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder; provided, Company shall not be obligated to pay such Lender any
compensation attributable to any period prior to the date that is 180 days prior
to the date on which such Lender gave notice to Company of the circumstances
entitling such Lender to compensation. Such Lender shall deliver to Company
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional

76



--------------------------------------------------------------------------------



 



amounts owed to such Lender under this Section 2.19(a) and in the calculation
thereof, which statement shall be conclusive and binding upon all parties hereto
absent manifest error.
          (b) Capital Adequacy Adjustment. In the event that any Lender (which
term shall include each Issuing Bank for purposes of this Section 2.19(b)) shall
have determined that the adoption, effectiveness, phase-in or change in
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans, Revolving
Commitments, Delayed Draw Term Loan Commitments, Letters of Credit or New Credit
Linked Deposits, or participations therein or other obligations hereunder with
respect to the Loans or the Letters of Credit to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, change in applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five Business Days after receipt by Company from such Lender of the statement
referred to in the next sentence, Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction; provided, Company shall
not be obligated to pay such Lender any compensation attributable to any period
prior to the date that is 180 days prior to the date on which such Lender gave
notice to Company of the circumstances entitling such Lender to compensation.
Such Lender shall deliver to Company (with a copy to Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.19(b) and in the
calculation thereof, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
     2.20. Taxes; Withholding, etc.
          (a) Payments to Be Free and Clear. All sums payable by any Credit
Party hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender (which term shall include each Issuing Bank for purposes of this
Section 2.20(a)) imposed, levied, collected, withheld or assessed by or within
the United States of America or any political subdivision in or of the United
States of America or any other jurisdiction from or to which a payment is made
by or on behalf of any Credit Party.
          (b) Withholding of Taxes. If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent or any
Lender (which term shall include each Issuing Bank for purposes of this
Section 2.20(b)) under any of the Credit Documents: (i) Company shall notify
Administrative Agent of any such requirement or any change in any such
requirement reasonably promptly after Company becomes aware of it; (ii) Company
shall

77



--------------------------------------------------------------------------------



 



pay or cause to be paid any such Tax before the date on which penalties attach
thereto; (iii) the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
days after paying any sum from which it is required by law to make any deduction
or withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Company shall deliver to
Administrative Agent evidence reasonably satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority; provided, no such additional amount
shall be required to be paid to Administrative Agent or any Lender under clause
(iii) above except to the extent that any change in any applicable law, treaty
or governmental rule, regulation, or order or, or any change in the
interpretation, administration or application thereof, after the Closing Date
(in the case of each Lender listed on the signature pages hereof on the Closing
Date) or after the effective date of the Assignment Agreement pursuant to which
such Lender became a Lender (in the case of each other Lender) in any such
requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the Closing Date or at the date of such
Assignment Agreement, as the case may be, in respect of payments to
Administrative Agent or such Lender.
          (c) Evidence of Exemption From U.S. Withholding Tax. Each Non-US
Lender shall deliver to Administrative Agent and Company, on or prior to the
Effective Date (in the case of each Lender (which term shall include each
Issuing Bank for purposes of this Section 2.20(c)) party hereto on the Effective
Date) or on or prior to the date of the Assignment Agreement pursuant to which
it becomes a Lender (in the case of each other Lender), and at such other times
as may be necessary in the determination of Company or Administrative Agent
(each in the reasonable exercise of its discretion), (i) two original copies of
Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY (including therewith any
withholding certificates and withholding statements required under applicable
Treasury Regulations) (or any successor forms), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and the applicable Treasury Regulations and reasonably
requested by Company to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of principal, interest, fees or other amounts payable under any
of the Credit Documents, or (ii) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code and cannot deliver
Internal Revenue Service Form W-8ECI pursuant to clause (i) above, a Certificate
re Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN (or any successor form), properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and the applicable Treasury Regulations and reasonably requested by Company
to establish that such Lender is not subject to deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
interest payable under any of the Credit Documents. Each Lender required to
deliver any forms, certificates or other evidence with respect to United States
federal income tax withholding matters pursuant to this Section 2.20(c) hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or

78



--------------------------------------------------------------------------------



 



other evidence obsolete or inaccurate in any material respect, that such Lender
shall promptly deliver to Administrative Agent and Company two new original
copies of Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY (including
therewith any withholding certificates and withholding statements required under
applicable Treasury Regulations), or a Certificate re Non-Bank Status and two
original copies of Internal Revenue Service Form W-8BEN (or any successor form),
as the case may be, properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code and the
applicable Treasury Regulations and reasonably requested by Company to confirm
or establish that such Lender is not subject to deduction or withholding of
United States federal income tax with respect to payments to such Lender under
the Credit Documents, or notify Administrative Agent and Company of its
inability to deliver any such forms, certificates or other evidence. Each Lender
that is organized under the laws of the United States or any State or political
subdivision thereof and that is not an “exempt recipient” (as defined in
Treasury Regulations section 1.6049-4(c)) with respect to which no backup
withholding is required shall, on or prior to the Closing Date (in the case of
each Lender listed on the signature pages hereof on the Closing Date), or on or
prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender) provide Administrative Agent and
Company with two original copies of Internal Revenue Service Form W-9
(certifying that such Person is entitled to an exemption from United States
backup withholding tax) or any successor form, and each such Lender shall
thereafter provide Administrative Agent and Company with such supplements and
amendments thereto and such additional forms, certificates, statements or
documents as may from time to time be required by applicable law. Company shall
not be required to pay any additional amount to any Lender under
Section 2.20(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in this Section 2.20(c), or (2) to
notify Administrative Agent and Company of its inability to deliver any such
forms, certificates or other evidence, as the case may be; provided, if such
Lender shall have satisfied the requirements of the first sentence or third
sentence, as applicable, of this Section 2.20(c) on the Closing Date or on the
date of the Assignment Agreement pursuant to which it became a Lender, as
applicable, nothing in this last sentence of this Section 2.20(c) shall relieve
Company of its obligation to pay any additional amounts pursuant to
Section 2.20(b)(iii) in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Lender is no
longer legally entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.
          (d) If any Lender (which term shall include each Issuing Bank for
purposes of this Section 2.20(d)) or Administrative Agent shall become aware
that it is entitled to receive a refund in respect of Taxes paid by Company or
as to which it has received additional amounts under Section 2.20(b)(iii), it
shall promptly notify Company of the availability of such refund and shall,
within ninety days after receipt of a request by Company, apply for such refund
at Company’s expense. If any Lender or Administrative Agent actually receives a
refund in respect of any Taxes paid by Company or as to which it has received
additional amounts under Section 2.20(b)(iii), it shall promptly notify Company
of such refund and shall, within ninety days after receipt of a request by
Company (or promptly upon receipt, if Company has requested application for such
refund pursuant hereto), repay such refund to Company (to the extent of amounts
that have been paid by Company under Section 2.20(b)(iii) with respect to such
refund plus interest that is received by such Lender or Administrative Agent as
part of the refund), net

79



--------------------------------------------------------------------------------



 



of all reasonable out-of-pocket expenses of such Lender or Administrative Agent
and without additional interest thereon; provided, that Company, upon the
request of such Lender or Administrative Agent, agrees to return such refund to
such Lender or Administrative Agent in the event such Lender or Administrative
Agent is required to repay such refund. Nothing contained in this
Section 2.20(d) shall require any Lender or Administrative Agent to make
available any of its tax returns (or any other information relating to its taxes
that it deems to be confidential).
     2.21. Obligation to Mitigate. Each Lender (which term shall include each
Issuing Bank for purposes of this Section 2.21) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may in good faith deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.18, 2.19 or 2.20 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Revolving Commitments, Delayed Draw Term Loan Commitments, Loans or
Letters of Credit through such other office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such
Revolving Commitments, Delayed Draw Term Loan Commitments, Loans or Letters of
Credit or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.21 unless
Company agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described in clause (i) above. A
certificate as to the amount of any such expenses payable by Company pursuant to
this Section 2.21 (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender to Company (with a copy to Administrative
Agent) shall be conclusive absent manifest error.
     2.22. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan, its portion
of any unreimbursed payment under Section 2.3(b)(iv) or 2.4(e), to fund its New
Credit Linked Deposit, or to fund any Delayed Draw Term Loan (in each case, a
“Defaulted Loan”), then (a) during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Credit Documents; (b) to the extent
permitted by applicable law, until such time as the Default Excess with respect
to such Defaulting Lender shall have been reduced to zero, (i) any voluntary
prepayment of the Revolving Loans or Delayed Draw Term Loans shall, if Company
so directs at the time of making such voluntary prepayment, be applied to the
Revolving Loans or the Delayed Draw Term Loans, as applicable, of other Lenders
as if such Defaulting Lender had no Revolving Loans or the Delayed Draw Term
Loans, as applicable, outstanding and the Revolving Exposure of such Defaulting
Lender were zero, and (ii) any mandatory prepayment of

80



--------------------------------------------------------------------------------



 



the Revolving Loans or the Delayed Draw Term Loans, as applicable, shall, if
Company so directs at the time of making such mandatory prepayment, be applied
to the Revolving Loans or the Delayed Draw Term Loans, as applicable, of other
Lenders (but not to the Revolving Loans or the Delayed Draw Term Loans, as
applicable, of such Defaulting Lender) as if such Defaulting Lender had funded
all Defaulted Loans of such Defaulting Lender, it being understood and agreed
that Company shall be entitled to retain any portion of any mandatory prepayment
of the Revolving Loans or the Delayed Draw Term Loans, as applicable, that is
not paid to such Defaulting Lender solely as a result of the operation of the
provisions of this clause (b); (c)(i) such Defaulting Lender’s Revolving
Commitment, Delayed Draw Term Loan Commitment, outstanding Revolving Loans and
outstanding Delayed Draw Term Loans and such Defaulting Lender’s Pro Rata Share
of the Revolving Letter of Credit Usage shall be excluded for purposes of
calculating the Revolving Commitment and such Defaulting Lender’s Pro Rata Share
of the Delayed Draw Term Loan Commitment fee payable to Lenders in respect of
any day during any Default Period with respect to such Defaulting Lender, and
such Defaulting Lender shall not be entitled to receive any Revolving Commitment
fee or Delayed Draw Term Loan Commitment fee pursuant to Section 2.11 with
respect to such Defaulting Lender’s Revolving Commitment or Delayed Draw Term
Loan Commitment, as applicable, in respect of any Default Period with respect to
such Defaulting Lender and (ii) such Defaulting Lender shall not be entitled to
receive any Funded Letter of Credit Fees pursuant to Section 2.11 with respect
to such Lenders’ New Credit Linked Deposit in respect of any Default Period with
respect to such Default under; and (d) the Total Utilization of Revolving
Commitments as at any date of determination shall be calculated as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender. No
Revolving Commitment, Delayed Draw Term Loan Commitment or New Credit Linked
Deposit of any Lender shall be increased or otherwise affected, and, except as
otherwise expressly provided in this Section 2.22, performance by Company of its
obligations hereunder and the other Credit Documents shall not be excused or
otherwise modified as a result of any Funding Default or the operation of this
Section 2.22. The rights and remedies against a Defaulting Lender under this
Section 2.22 are in addition to other rights and remedies which Company may have
against such Defaulting Lender with respect to any Funding Default and which
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default.
     2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Company’s request for such withdrawal; or (b)
(i) any Lender shall become a Defaulting Lender (or any Lender at the direction
or request or any regulatory agency or authority shall default in its obligation
to fund, for the purposes of this Section 2.23 only, such Lender also a
“Defaulting Lender”), (ii) the Default Period for such Defaulting Lender shall
remain in effect, and (iii) such Defaulting Lender shall fail to cure the
default as a result of which it has become a Defaulting Lender within five
Business Days after Company’s request that it cure such default; or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained, but
the consent of one or

81



--------------------------------------------------------------------------------



 



more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such
Increased-Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), Company may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign all or any part of its outstanding Loans, its Revolving Commitments, its
Delayed Draw Term Loan Commitments and its New Credit Linked Deposits, if any,
in full to one or more Eligible Assignees (each a “Replacement Lender”) in
accordance with the provisions of Section 10.6 and Terminated Lender shall pay
any fees payable thereunder in connection with such assignment; provided, (1) on
the date of such assignment, the Replacement Lender shall pay to Terminated
Lender an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Loans and New Credit Linked
Deposits of the Terminated Lender, (B) an amount equal to all unreimbursed
drawings that have been funded by such Terminated Lender, together with all then
unpaid interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, Company shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20; and
(3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender;
provided, Company may not make such election with respect to any Terminated
Lender that is also an Issuing Bank unless, prior to the effectiveness of such
election, Company shall have caused each outstanding Letter of Credit issued
thereby to be cancelled, fully cash collateralized or supported by a
“back-to-back” Letter of Credit reasonably satisfactory to such Terminated
Lender. In connection with any such replacement, if the replaced Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance reflecting such replacement within a period of time deemed reasonable
by the Administrative Agent, then such replaced Lender shall be deemed to have
executed and delivered such Assignment and Acceptance. Upon the prepayment of
all amounts owing to any Terminated Lender and the termination of such
Terminated Lender’s Revolving Commitments, Delayed Draw Term Loan Commitments
and New Credit Linked Deposits, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.
SECTION 3. CONDITIONS PRECEDENT
     3.1. Closing Date. The obligation of any Lender to make a Credit Extension
on the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:
          (a) Credit Documents. Administrative Agent shall have received
sufficient copies of each Credit Document originally executed and delivered by
Holding, Company and each of its Subsidiaries, as applicable, for each Lender.
          (b) Organizational Documents; Incumbency. Administrative Agent shall
have received (i) sufficient copies of each Organizational Document of Holding,
Company and each

82



--------------------------------------------------------------------------------



 



Guarantor Subsidiary, as applicable, and, to the extent applicable, certified as
of a recent date by the appropriate governmental official, for each Lender, each
dated the Closing Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party; (iii) resolutions of the board of directors or
similar governing body of Holding, Company and each Guarantor Subsidiary
approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents and the Related Agreements to which it
is a party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority (A) of the
jurisdiction of incorporation, organization or formation of Holding, Company and
each Guarantor Subsidiary, (B), with respect to Company, of each jurisdiction in
which it is qualified as a foreign corporation or other entity to do business
and (C), with respect to Holding and each Guarantor Subsidiary, of each
jurisdiction in which each such entity has its principal assets, each dated a
recent date prior to the Closing Date; and (v) such other documents as
Administrative Agent may reasonably request.
          (c) Organizational and Capital Structure. The organizational structure
and capital structure of Holding, Company and its Subsidiaries, both before and
after giving effect to the Transactions, shall be as set forth on Schedule 4.1.
          (d) Consummation of Transactions.
          (i) Company shall have received the gross proceeds from the borrowings
of the Second Lien Term Loan in an aggregate amount in cash of not less than
$400,000,000;
          (ii) Company shall have delivered to Administrative Agent complete,
correct and conformed copies of the Second Lien Credit Agreement.
          (iii) Administrative Agent shall have received a fully executed or
conformed copy of each Related Agreement (except the Second Lien Notes
Indenture, the MSW Refinancing Indentures, the New MSW Indentures, the ARC
Refinancing Indenture, the New ARC Indenture and the Put-Related Equity Offering
Agreement and all collateral documents related to each) executed on or prior to
the Closing Date and each such Related Agreement shall be in full force and
effect.
          (iv) Since the date of execution thereof, there shall have been no
amendment, restatement, or other modification or waiver of the terms and
conditions of the Stock Purchase Agreement which, in the reasonable opinion of
Administrative Agent, is in any manner materially adverse to the Lenders without
the prior written consent of Administrative Agent (which consent shall not be
unreasonably withheld).
          (v) Holding shall have completed the Rights Offering and Company shall
have received at least $399,000,000 from (i) the cash contribution to Company by
Holding of the proceeds of the Rights Offering, (ii) the cash contribution to
Company by Holding of unrestricted cash on hand at Holding and/or (iii) no more
than $25,000,000 in cash from pro forma consolidated cash on hand at Company.

83



--------------------------------------------------------------------------------



 



          (vi) There shall not exist, after giving effect to the Transactions,
any default or potential event of default under the Second Lien Credit
Agreement, or any Credit Document or (except to the extent expressly described
as Schedule 3.1(d)) any material Indebtedness of Holding and its Subsidiaries
including, without limitation, the MSW Indentures and the ARC Indenture.
          (e) Existing Indebtedness. On the Closing Date, Company and its
Subsidiaries shall have (i) repaid in full all Existing Indebtedness,
(ii) terminated any commitments to lend or make other extensions of credit under
Existing Indebtedness, (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Existing Indebtedness or
other obligations of Company and its Subsidiaries thereunder being repaid on the
Closing Date or otherwise made arrangements reasonably satisfactory to
Administrative Agent with respect thereto, and (iv) made arrangements reasonably
satisfactory to Administrative Agent with respect to the cancellation of any
letters of credit outstanding thereunder or the deemed issuance of such letters
of credit as Funded Letters of Credit under Section 2.4(m) or the issuance of
Letters of Credit to support the obligations of Company and its Subsidiaries
with respect thereto.
          (f) Transaction Costs. On or prior to the Closing Date, Company shall
have delivered to Administrative Agent Company’s estimate of the Transactions
Costs.
          (g) Governmental Authorizations and Consents. Each Credit Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary in connection with the transactions contemplated
by the Credit Documents and the Related Agreements to be entered into on or
prior to the Closing Date and each of the foregoing shall be in full force and
effect and in form and substance reasonably satisfactory to Administrative
Agent. All applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the Transactions or the
financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.
          (h) Real Estate Assets. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in certain Real Estate Assets, Collateral Agent shall have received from Company
and each applicable Guarantor Subsidiary:
          (i) fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
each Real Estate Asset listed in Schedule 3.1(h) (each, a “Closing Date
Mortgaged Property’’);
          (ii) an opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) in each state in which a Closing Date
Mortgaged Property is located with respect to the enforceability of the
Mortgages to be recorded in such state and such other matters as Collateral
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Collateral Agent;

84



--------------------------------------------------------------------------------



 



          (iii) (a) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to each Closing Date Mortgaged
Property (each, a “Title Policy”), in amounts not less than the fair market
value of each Closing Date Mortgaged Property or such other amount reasonably
required by Collateral Agent, together with a title report issued by a title
company with respect thereto, dated not more than thirty days prior to the
Closing Date and copies of all recorded documents listed as exceptions to title
or otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to Collateral
Agent that Company or such Guarantor Subsidiary has paid to the title company or
to the appropriate governmental authorities all expenses and premiums of the
title company and all other sums required in connection with the issuance of
each Title Policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgages for each Closing Date Mortgaged Property in the appropriate real
estate records;
          (iv) evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to Collateral Agent; and
          (v) ALTA surveys of all Closing Date Mortgaged Properties, certified
to Collateral Agent with a form of certification reasonably satisfactory to
Collateral Agent and dated not more than thirty days prior to the Closing Date
(each a “Survey”).
          (i) Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, Collateral Agent
shall have received:
          (i) evidence satisfactory to Collateral Agent of the compliance by
Holding with the Holding Pledge Agreement and by Company or each Guarantor
Subsidiary of their obligations under the Pledge and Security Agreement and the
other Collateral Documents (including, without limitation, their obligations to
execute and/or deliver UCC financing statements, originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein);
          (ii) (A) the results of a recent search, by a Person reasonably
satisfactory to Collateral Agent, of the UCC filing offices in the jurisdictions
specified by Company, together with copies of all such filings disclosed by such
search, and (B) UCC termination statements (or similar documents) duly
authorized by all applicable Persons for filing in all applicable jurisdictions
as may be necessary to terminate any effective UCC financing statements (or
equivalent filings) disclosed in such search (other than any such financing
statements in respect of Permitted Liens);
          (iii) opinions of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) with respect to the creation and perfection of
the security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each

85



--------------------------------------------------------------------------------



 



jurisdiction in which Company or any Guarantor Subsidiary is located as
Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Collateral Agent; and
          (iv) evidence that Company or each Guarantor Subsidiary shall have
taken or caused to be taken any other action, executed and delivered or caused
to be executed and delivered any other agreement, document and instrument
(including without limitation, any intercompany notes evidencing Indebtedness
permitted to be incurred pursuant to Section 6.1(b) including, without
limitation, the Intercompany Master Note) and made or caused to be made any
other filing and recording (other than as set forth herein) reasonably required
by Collateral Agent to create or perfect a First Priority Lien on the personal
property Collateral, in each case except for matters contemplated in
Section 5.18 of the Existing Credit Agreement.
          (j) Environmental Reports. Administrative Agent shall have received
reports and other information, in form and substance satisfactory to
Administrative Agent, regarding environmental matters relating to the
Facilities.
          (k) Financial Statements; Projections. Administrative Agent shall have
received from Holding, Company and Acquired Business (i) the Historical
Financial Statements, (ii) pro forma consolidated balance sheets of Holding,
Company and Acquired Business as at December 31, 2004, and reflecting the
consummation of the Transactions, the related financings, which pro forma
financial statements shall be in form and substance reasonably satisfactory to
Administrative Agent, and (iii) the Projections.
          (l) Evidence of Insurance. Collateral Agent shall have received a
certificate from Company’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with endorsements naming the
Collateral Agent, for the benefit of Lenders, as additional insured and loss
payee thereunder to the extent required under Section 5.5.
          (m) Opinions of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of (i) Skadden, Arps, Slate, Meagher & Flom LLP,
counsel for Credit Parties, (ii) LeBoeuf, Lamb, Greene & MacRae LLP, and
(iii) Timothy Simpson as general counsel to Company, in the form of Exhibit D-1,
Exhibit D-2 and Exhibit D-3, respectively, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and each Credit Party hereby instructs such counsel to deliver such opinions to
Agents and Lenders).
          (n) Chief Financial Officer Certificate. Company shall have delivered
to Administrative Agent and Lenders an originally executed chief financial
officer certificate certifying that the pro forma Consolidated Adjusted EBITDA
of Company and its Subsidiaries for the twelve-month period ended December 31,
2004 and for the latest twelve-month period for which financial statements are
available (which pro forma ratio shall be calculated reflecting the Transactions
on a pro forma basis and reflecting the methodology set forth in Exhibit 1 to
the commitment letter delivered by GSCP and Credit Suisse to Holding with
respect to the transactions contemplated by this Agreement) is not less than
$485,000,000.

86



--------------------------------------------------------------------------------



 



          (o) Holding Restricted Account. Administrative Agent shall be
satisfied that Holding has funded a segregated account in an amount not less
than $6,471,000 (the “Insurance Deposit Amount”) for the sole purpose of funding
any regulatory capital or other requirements relating to the Insurance
Subsidiaries of Holding (the “Insurance Regulatory Account”).
          (p) Plan of Reorganization Restricted Account. Administrative Agent
shall be satisfied that Company has established and funded a segregated account
in an amount not less than $4,000,000 (the “Plan of Reorganization Initial
Deposit Amount”) for the sole purpose of satisfying the “Class 4 Claims” (as
such term is defined in the Plan of Reorganization) (the “Plan of Reorganization
Account”), and shall have paid to U.S. Bank Trust National Association as
Trustee under the Indenture dated as of March 10, 2004, between Company and U.S.
Bank Trust National Association in respect of the 7.5% Subordinated Unsecured
Notes due 2012 an amount sufficient to discharge all obligations under all notes
issued under such indenture.
          (q) Fees. Company shall have paid to Co-Syndication Agents, Joint Lead
Arrangers, Administrative Agent and Co-Documentation Agents under the Existing
Credit Agreement, the fees payable on the Closing Date referred to in
Section 2.11(f).
          (r) Solvency Certificate. On the Closing Date, Administrative Agent
shall have received a Solvency Certificate from Holding dated the Closing Date
and addressed to Administrative Agent and Lenders, and in the form of
Exhibit G-3 hereto demonstrating that after giving effect to the consummation of
the Acquisition, the Refinancing, the Rights Offering and the borrowings under
this Agreement and the Second Lien Credit Agreement, Holding and its
Subsidiaries on a consolidated basis are Solvent.
          (s) Closing Date Certificate. Holding and Company shall have delivered
to Administrative Agent an originally executed Closing Date Certificate,
together with all attachments thereto.
          (t) Credit Rating. The credit facilities provided for under this
Agreement shall have been assigned a credit rating by each of S&P and Moody’s.
          (u) Closing Date. Lenders shall have made the Term Loans (as defined
in the Existing Credit Agreement) to Company.
          (v) No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority, singly or in the aggregate, that seeks to prohibit the
Transactions, the financing thereof or any of the other transactions
contemplated by the Credit Documents or that has had or could reasonably be
expected to have a Material Adverse Effect.
          (w) Completion of Proceedings. All partnership, corporate and other
similar proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be reasonably
satisfactory in form and substance to Administrative Agent, and Administrative
Agent shall have received all such counterpart originals or certified copies of
such documents as Administrative Agent may reasonably request.

87



--------------------------------------------------------------------------------



 



Each Lender, by delivering its signature page to the Existing Credit Agreement
and funding a Loan or funding a Credit Linked Deposit (as defined in the
Existing Credit Agreement) on the Closing Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Requisite Lenders or
Lenders, as applicable on the Closing Date.
     3.2. Conditions to Each Credit Extension.
          (a) Conditions Precedent. The obligation of each Lender to make any
Loan on any Credit Date or fund its New Credit Linked Deposit on the Effective
Date, or any Issuing Bank to issue any Letter of Credit, on any Credit Date,
including the Effective Date, are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:
          (i) Administrative Agent shall have received a fully executed and
delivered Funding Notice or Issuance Notice, as the case may be;
          (ii) after making the Credit Extensions requested on such Credit Date,
the Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
          (iii) as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;
          (iv) as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default;
          (v) on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as the
Issuing Bank may reasonably require in connection with the issuance of such
Letter of Credit; and
          (vi) on the Delayed Draw Term Loan Credit Date, Company and its
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 6.8 on a pro forma basis after giving effect to the incurrence of the
Delayed Draw Term Loans as of the last day of the Fiscal Quarter most recently
ended.
          (b) Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Company may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or

88



--------------------------------------------------------------------------------



 



issuance. Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Company or for
otherwise acting in good faith.
     3.3. Effective Date. The amendments set forth herein shall be effective as
of the date on which each of the following conditions shall have been satisfied
(or waived in accordance with Section 10.5 of the Existing Credit Agreement):
          (a) Credit Documents. Administrative Agent shall have received
sufficient copies of signature pages to this Agreement from (i) each Credit
Party, (ii) the Administrative Agent on behalf of each Tranche C Term Loan
Lender and Delayed Draw Term Loan Lender and each Continuing Lender that has
executed and delivered a Lender Consent Letter; and (iii) the Administrative
Agent on behalf of Requisite Lenders (as defined in the Existing Credit
Agreement), which have executed and delivered Lender Consent Letters.
          (b) Organizational Documents; Incumbency. Administrative Agent shall
have received (i) sufficient copies of each Organizational Document of Holding,
Company and each Guarantor Subsidiary, as applicable, and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official, for each Lender, each dated the Effective Date or a recent date prior
thereto, provided that in lieu of delivering each Organizational Document,
Company may deliver a certificate of an Authorized Officer or its secretary or
an assistant secretary certifying that there have been no material amendments to
those Organizational Documents previously delivered to GSCP, as Administrative
Agent, in connection with the Existing Credit Agreement; (ii) signature and
incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party; (iii) resolutions of the board of directors or
similar governing body of Company and each Guarantor Subsidiary approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents and the Related Agreements to which it is a party or by
which it or its assets may be bound as of the Effective Date, certified as of
the Effective Date by its secretary or an assistant secretary as being in full
force and effect without modification or amendment; (iv) a good standing
certificate from the applicable Governmental Authority of the jurisdiction of
incorporation, organization or formation of Holding, Company and each Guarantor
Subsidiary; and (v) such other documents as Administrative Agent may reasonably
request.
          (c) Real Estate Assets. In order to reaffirm in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in certain Real Estate Assets, Collateral Agent shall have received from Company
and each applicable Guarantor Subsidiary:
          (i) fully executed and notarized modifications (“Modifications”) to
all Mortgages (as defined in the Existing Credit Agreement) delivered in
connection with the Existing Credit Agreement, in proper form for recording in
all appropriate places in all applicable jurisdictions, encumbering each Closing
Date Mortgaged Property;
          (ii) (A) endorsements to each Title Policy (as defined in the Existing
Credit Agreement) or unconditional commitments therefor issued by one or more
title companies reasonably satisfactory to Collateral Agent with respect to the
Modifications filed against

89



--------------------------------------------------------------------------------



 



each Closing Date Mortgaged Property, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to Collateral
Agent that Company or such Guarantor Subsidiary has paid to the title company or
to the appropriate governmental authorities all expenses and premiums of the
title company and all other sums required in connection with the issuance of
each endorsement to any such Title Policy and all recording and stamp taxes
(including mortgage recording and intangible taxes) payable in connection with
recording the Modifications for each Closing Date Mortgaged Property in the
appropriate real estate records; and
          (iii) evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to Collateral Agent.
          (d) Opinions of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of (i) Skadden, Arps, Slate, Meagher & Flom LLP,
counsel for Credit Parties and (ii) and Timothy Simpson as general counsel to
Company, in the form of Exhibit D1 and Exhibit D-2, respectively, dated as of
the Effective Date and otherwise in form and substance reasonably satisfactory
to Administrative Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders).
          (e) Fees. Company shall have paid to Syndication Agent, Lead Arranger
and Administrative Agent, the fees payable on the Effective Date referred to in
Section 2.11(g).
          (f) Solvency Certificate. On the Effective Date, Administrative Agent
shall have received a Solvency Certificate from Holding dated the Effective Date
and addressed to Administrative Agent and Lenders, and in the form of
Exhibit G-3 hereto demonstrating that after giving effect to the consummation of
the transactions contemplated herein, Holding and its Subsidiaries on a
consolidated basis are Solvent.
          (g) Effective Date Certificate. Holding and Company shall have
delivered to Administrative Agent an originally executed Effective Date
Certificate.
          (h) Effective Date. Lenders shall have been deemed to have been made
the Tranche C Term Loans to Company.
          (i) Non-Continuing Lenders. The Administrative Agent shall have
received written verification acceptable to it that the Existing First Lien
Lenders under the Existing Credit Agreement that are not Continuing Lenders have
been, or will be, paid in full all amounts required to be paid to them pursuant
to Section 2.14(i).
          (j) Simultaneous Amendments. Substantially simultaneously herewith, an
amendment to the Second Lien Credit Agreement and a consent to the Intercreditor
Agreement, in each case in a form acceptable to the Administrative Agent, shall
have become effective.

90



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders and Issuing Banks to enter into this Agreement
and to make each Credit Extension to be made thereby, Company represents and
warrants to each Lender and each Issuing Bank, on the Closing Date, on the
Effective Date and on each Credit Date, that the following statements are true
and correct (it being understood and agreed that the representations and
warranties made on the Closing Date are deemed to be made concurrently with the
consummation of the Transactions contemplated hereby):
     4.1. Organization; Requisite Power and Authority; Qualification. Each of
Holding, Company and its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.1, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents, if any, to which
it is a party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
     4.2. Capital Stock and Ownership. The Capital Stock of each of Company and
its Subsidiaries the shares of which are pledged under the Pledge and Security
Agreement has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which, Company or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Capital Stock of Company or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Company or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Company or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Company or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Holding, Company and each of its Subsidiaries in their
respective Subsidiaries as of the Effective Date. Each Domestic Subsidiary of
Company which is not identified on Schedule 1.1(b)-1 or Schedule 1.1(b)-2 is a
Guarantor as of the Effective Date.
     4.3. Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
     4.4. No Conflict. The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holding, Company or any of its Subsidiaries, any of the
Organizational Documents of Holding, Company or any of its Subsidiaries, or any
order, judgment (other than de minimis judgments) or decree of any court or
other agency of government binding on Holding, Company or any of its
Subsidiaries; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under

91



--------------------------------------------------------------------------------



 



any Contractual Obligation of Holding, Company or any of its Subsidiaries;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Holding, Company or any of its Subsidiaries (other than
any Liens created under any of the Credit Documents in favor of Collateral
Agent, on behalf of Secured Parties, and Liens securing the obligations under
the Second Lien Credit Agreement and the Second Lien Notes Indenture pursuant to
Section 6.2(o)); or (d) require any material approval of stockholders, members
or partners or any approval or material consent of any Person under any material
Contractual Obligation of Holding, Company or any of its Subsidiaries, except
for such approvals or consents which will be obtained on or before the Closing
Date or the Effective Date, as applicable, and disclosed to Administrative
Agent.
     4.5. Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except as contemplated
in Section 3.1 or as otherwise set forth in the Related Agreements, and except
for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Collateral Agent and to the agent under the Second Lien
Credit Agreement and Second Lien Notes Indenture for filing and/or recordation,
as of the Closing Date.
     4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles (whether
enforcement is sought in equity or at law).
     4.7. Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments and the absence of foot notes. As of the Closing
Date, none of Holding, Company or any of Company’s Subsidiaries has any
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, assets, liabilities or financial condition
of Holding, Company and its Subsidiaries taken as a whole.
     4.8. Projections. On and as of the Closing Date, the Projections of Company
and its Subsidiaries for the period Fiscal Year 2005 through and including
Fiscal Year 2012 (the “Projections”) are based on good faith estimates and
assumptions made by the management of Company believed by management to have
been reasonable at the time made; provided, the Projections are not to be viewed
as facts and that actual results during the period or periods

92



--------------------------------------------------------------------------------



 



covered by the Projections may differ from such Projections and that the
differences may be material.
     4.9. No Material Adverse Change. Since December 31, 2004, no event,
circumstance or change has occurred that has caused a Material Adverse Effect.
     4.10. No Restricted Junior Payments. Since December 31, 2004, and prior to
the Closing Date neither Company nor any of its Subsidiaries has directly or
indirectly declared, ordered, paid or made, or set apart any sum or property
for, any Restricted Junior Payment of the type identified in clauses (i) through
(iv) of the definition thereof in excess of $10,000,000 or agreed to do so.
     4.11. Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Company nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3,
all income and other material tax returns and reports of Holding and its
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes shown on such tax returns to be due and payable and all material
assessments, fees and other governmental charges upon Holding and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Holding knows of no material tax assessment that has been proposed in writing
against Holding or any of its Subsidiaries as of the Closing Date which is not
being actively contested by Holding or such Subsidiary in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.
     4.13. Properties.
          (a) Title. Each of Company and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leased personal property), and
(iii) good title to or rights in (in the case of all other personal property),
all of their respective properties and assets reflected in their respective
Historical Financial Statements referred to in Section 4.7 and in the most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.9. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.
          (b) Real Estate. As of the Closing Date, Schedule 4.13 contains a
true, accurate and complete list of (i) all Real Estate Assets, and (ii) all
leases, subleases or assignments of

93



--------------------------------------------------------------------------------



 



leases (together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each Real Estate Asset of Company or any of
its Guarantor Subsidiaries, regardless of whether Company or such Guarantor
Subsidiary is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment.
     4.14. Environmental Matters. Neither Company nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Release or threatened Release of Hazardous Materials that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Neither Company nor any of its Subsidiaries has received any letter or request
for information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law,
except, with respect to matters that either have been fully resolved or matters
that individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. To Company’s and its Subsidiaries’ knowledge, there are
and have been, no conditions or occurrences, including any Release, threatened
Release, use, generation, storage, treatment, transportation, processing,
disposal, removal or remediation of Hazardous Materials, which could reasonably
be expected to form the basis of an Environmental Claim against Company or any
of its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither Holding nor any Subsidiary
has been issued or required to obtain a permit for the treatment, storage or
disposal of hazardous waste for any of its currently owned or operated
Facilities, pursuant to the federal Resource Conservation and Recovery Act, 42
U.S.C. § 6901, et. seq. and its implementing regulations (“RCRA”), or any
equivalent State law, nor are any such Facilities regulated as “interim status”
facilities required to undergo corrective action pursuant to RCRA, except in
either case to the extent that such Facilities’ obligations pursuant to RCRA,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Compliance with all current requirements of
Environmental Law or, to Company’s and its Subsidiaries’ knowledge reasonably
likely future requirements arising from (i) existing environmental regulations
or (ii) environmental regulations that have been formally proposed but have not
been finalized could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     4.15. No Defaults. Neither Company nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
     4.16. Material Contracts. Schedule 4.16 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and
except as described thereon, and to the knowledge of Company as of the Closing
Date all such Material Contracts are in full force and effect and no defaults
currently exist thereunder by Company and/or its Subsidiaries party thereto.

94



--------------------------------------------------------------------------------



 



     4.17. Governmental Regulation. Neither Company nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Company nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940.
     4.18. Margin Stock. Neither Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans or the New Credit Linked Deposits made to such Credit
Party will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates, or is inconsistent with, the provisions of
Regulation U or X of said Board of Governors.
     4.19. Employee Matters. Neither Company nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Company or any of its Subsidiaries, or to the best knowledge of Company,
threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against Company or any of its
Subsidiaries or to the best knowledge of Company, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving
Company or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, and (c) to the best knowledge of Company, no union
representation question existing with respect to the employees of Company or any
of its Subsidiaries and, to the best knowledge of Company, no union organization
activity that is taking place, except (with respect to any matter specified in
clause (a), (b) or (c) above, either individually or in the aggregate) such as
is not reasonably likely to have a Material Adverse Effect.
     4.20. Employee Benefit Plans. Company, each of its Subsidiaries and each of
their respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan which the failure to perform would result in a Material
Adverse Effect. Each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and, to the knowledge of Company, nothing
has occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by Company, any of its Subsidiaries or any of
their ERISA Affiliates. No ERISA Event has occurred or is reasonably expected to
occur. The present value of the aggregate benefit liabilities under each Pension
Plan sponsored, maintained or contributed to by Holding, any of its Subsidiaries
or any of their ERISA Affiliates, (determined as of the end of the

95



--------------------------------------------------------------------------------



 



most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan by
more than $2,000,000. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of Holding, its Subsidiaries and their respective ERISA Affiliates for
a complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA is not greater than $5,000,000. Company,
each of its Subsidiaries and each of their ERISA Affiliates have complied with
the requirements of Section 515 of ERISA with respect to each Multiemployer Plan
and are not in material “default” (as defined in Section 4219(c)(5) of ERISA)
with respect to payments to a Multiemployer Plan.
     4.21. Certain Fees. Except as disclosed to Administrative Agent, no
broker’s or finder’s fee or commission will be payable with respect hereto or
any of the transactions contemplated hereby.
     4.22. Solvency. Each Credit Party and its Subsidiaries on a consolidated
basis, are Solvent on the Effective Date, and Company and its Subsidiaries on a
consolidated basis will, upon the date of each Credit Extension, be Solvent.
     4.23. Related Agreements.
          (a) Delivery. Company has delivered to Administrative Agent complete
and correct copies of each Related Agreement and of all exhibits and schedules
thereto as of the date hereof as in effect on the date hereof.
          (b) Representations and Warranties. Except to the extent otherwise
expressly set forth herein or in the schedules hereto, and subject to the
qualifications set forth therein, each of the representations and warranties
given by any Credit Party in the Stock Purchase Agreement and in any other
Related Agreement entered into on the Closing Date is true and correct in all
material respects as of the Closing Date (or as of any earlier date to which
such representation and warranty specifically relates).
          (c) Governmental Approvals. As of the Closing Date, Governmental
Authorizations and all other authorizations, approvals and consents of any other
Person required by the Related Agreements in effect on such date or to
consummate the Transactions have been obtained and are in full force and effect.
          (d) Conditions Precedent. On the Closing Date, (i) all of the
conditions to effecting or consummating the Transactions set forth in the
Related Agreements in effect on such date have been duly satisfied or, with the
consent of Administrative Agent, waived, and (ii) the Transactions being
consummated on or prior to the Closing Date have been consummated in accordance
with the Related Agreements in effect on such date and all applicable laws.
     4.24. Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of any Credit Party for
use in connection with the transactions

96



--------------------------------------------------------------------------------



 



contemplated hereby contains, when taken as a whole with other representations,
warranties, documents, certificates and statements, any untrue statement of a
material fact or omits to state a material fact (known to the Credit Parties, in
the case of any document not furnished by either of them) necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Credit Parties to be reasonable at the
time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and that such differences may be material. There are no facts known to the
Credit Parties (other than matters of a general economic nature) as of the
Effective Date that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.
     4.25. Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part of the
proceeds of the Loans or New Credit Linked Deposits will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
     4.26. Financing Statements. Other than the financing statements filed in
favor of the Collateral Agent, no effective UCC financing statement, fixture
filing or other instrument similar in effect under any applicable law which is
effective to perfect a security interest under the UCC as in effect on the
Closing Date in all or any part of the Collateral is on file in any filing or
recording office on the Closing Date or has been authorized by such Grantor at
any time thereafter except for (x) financing statements or other instruments
similar in effect for which proper termination statements or releases have been
delivered to the Collateral Agent for filing and (y) financing statements or
other instruments similar in effect filed in connection with Permitted Liens.
SECTION 5. AFFIRMATIVE COVENANTS
     Each of Company and each Guarantor Subsidiary covenants and agrees that
until the Termination Date each of Company and each Guarantor Subsidiary shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section.

97



--------------------------------------------------------------------------------



 



     5.1. Financial Statements and Other Reports. Company will deliver to
Administrative Agent and Lenders (which delivery to Lenders may be satisfied by
the posting of relevant documents to Intralinks or other similar service
reasonably satisfactory to Administrative Agent):
          (a) Monthly Reports. As soon as available, and in any event within
30 days after the end of each month ending after the Closing Date (commencing in
respect of August 2005) (or, for any month which is the end of a Fiscal Quarter
or a Fiscal Year, no later than the date on which the financial statements for
any such Fiscal Quarter or Fiscal Year are due pursuant to Section 5.1(b) or
(c), as applicable), the unaudited consolidated balance sheet of Company and its
Subsidiaries as at the end of such month and the related unaudited consolidated
statements of income and cash flows of Company and its Subsidiaries for such
month and for the period from the beginning of the then current Fiscal Year to
the end of such month (in each case, without footnotes), setting forth in each
case in comparative form the corresponding figures from the Financial Plan for
the current Fiscal Year (commencing in respect of January 2006); provided that
any cash flow reports delivered pursuant to this Section 5.1(a) shall be in a
form consistent with the form presented to the Lenders prior to the Closing Date
with such non-material changes thereto as Company shall adopt in connection with
its internal board and management reporting and such other changes as to which
the Administrative Agent may consent;
          (b) Quarterly Financial Statements. As soon as available, and in any
event within forty-five (45) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year, the unaudited consolidated balance sheets
of Company and its Subsidiaries as at the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and cash flows of Company
and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter, (in
each case, without footnotes) setting forth in each case, commencing with the
2006 Fiscal Year, in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year all in reasonable detail,
together with a copy of Holding’s Form 10-Q for such period;
          (c) Annual Financial Statements. As soon as available, and in any
event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated balance sheets of Company and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income and cash
flows of Company and its Subsidiaries for such Fiscal Year, setting forth in
each case, commencing with the 2006 Fiscal Year, in comparative form the
corresponding figures for the previous Fiscal Year in reasonable detail,
together with a copy of Holding’s Form 10-K for such period; and (ii) with
respect to such consolidated financial statements a report thereon of Ernst &
Young LLP or other independent certified public accountants of recognized
national standing selected by Company, and reasonably satisfactory to
Administrative Agent (which report shall be unqualified as to going concern and
scope of audit) a written statement by the independent certified public
accountants stating that in connection with their audit, nothing came to their
attention that caused them to believe that Company failed to comply with the
terms and provisions of Section 6.8, insofar as they relate to accounting
matters, or, if such a failure to comply has come to their attention, specifying
the nature and, if readily discernable from the information gathered during the
audit, period of existence thereof (it being understood that their audit is not
directed primarily toward obtaining knowledge of non-compliance and that such
accountants shall not be liable by reason of any failure to obtain knowledge of
any such non-compliance that would not be disclosed in the course of their
audit);

98



--------------------------------------------------------------------------------



 



          (d) Compliance Certificate. Together with each delivery of financial
statements of Company and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;
          (e) Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Company and its Subsidiaries delivered
pursuant to Section 5.1(b) or 5.1(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statement after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;
          (f) Notice of Default. Promptly upon any Authorized Officer of Company
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Company with respect
thereto; (ii) that any Person has given any notice to Company or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.1(b); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officers specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action Company
has taken, is taking and proposes to take with respect thereto;
          (g) Notice of Litigation. Promptly upon any Authorized Officer of
Company obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by Company to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either (i) or (ii) could be reasonably expected to have a Material
Adverse Effect, or seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other
non-privileged information as may be reasonably available to Company to enable
Lenders and their counsel to evaluate such matters;
          (h) ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Company, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Company, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

99



--------------------------------------------------------------------------------



 



          (i) Financial Plan. As soon as practicable and in any event no later
than 30 days after the beginning of each Fiscal Year, the following projections
(the “Financial Plan”) a consolidated plan and financial forecast consisting of
(i) a forecasted consolidated balance sheet and forecasted consolidated
statements of income and cash flows of Company and its Subsidiaries for the then
current Fiscal Year, together with an explanation of the assumptions on which
such forecasts are based, (ii) a forecasted consolidated statement of income and
(in a form consistent with the form presented to the Lenders prior to the
Closing Date with such non-material changes thereto as Company shall adopt in
connection with its internal board and management reporting and such other
changes as to which the Administrative Agent may consent) cash flows of Company
and its Subsidiaries for each month of such Fiscal Year, and (iii) forecasted
consolidated annual statements of income and cash flows of Company and its
Subsidiaries for each Fiscal Year (or portion thereof) after the current Fiscal
Year through the final maturity date of the Loans, which information shall be
accompanied by a certificate from the chief financial officer of Company
certifying that the projections contained therein are based upon good faith
estimates and assumptions believed by Company to be reasonable at the time made;
          (j) Insurance Report. As soon as practicable and in any event by the
thirtieth day of each Fiscal Year, a report in form and substance reasonably
satisfactory to Administrative Agent outlining all material insurance coverage
maintained for such Fiscal Year by Company and its Subsidiaries; and
          (k) MSW Put-Related Costs Certificate. As soon as practicable and in
no event later than two (2) Business Days prior to payment in full of the MSW
Put-Related Costs, a certificate in form and substance reasonably satisfactory
to Administrative Agent certifying as to the total amount of the principal,
interest and premiums comprised in the MSW Put-Related Costs and a good faith
estimate of the reasonable costs and expenses directly incurred in connection
therewith.
          (l) Other Information. (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Holding to its security holders acting in
such capacity or by any Subsidiary of Holding to its security holders other than
Holding or another Subsidiary of Holding (other than Project specific
information delivered to holders of Limited Recourse Debt or other Project
participants), (ii) all regular and periodic reports and all registration
statements (other than on Form S-8 or similar forms) and prospectuses, if any,
filed by Holding or any of its Subsidiaries (other than Project specific
information) with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, (iii) all press
releases and other statements made available generally by Holding or any of its
Subsidiaries to the public concerning material developments in the business of
Holding or any of its Subsidiaries, and (B) such other information and data
promptly upon request with respect to Holding or any of its Subsidiaries
(including, without limitation, with respect to compliance with Sections 5.15
and 6.1) as from time to time may be reasonably requested by Administrative
Agent or any Lender.
          (m) Certification of Public Information. Concurrently with the
delivery of any document or notice required to be delivered pursuant to this
Section 5.1 or otherwise delivered to any Agent, Holding shall indicate in
writing whether such document or notice contains

100



--------------------------------------------------------------------------------



 




Nonpublic Information. Any document or notice required to be delivered pursuant
to this Section 5.1 or is otherwise delivered to any Agent shall be deemed to
contain Nonpublic Information unless Holding specifies otherwise. Holding and
each Lender acknowledges that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to Holding, its Subsidiaries or their securities) and, if documents
or notices required to be delivered pursuant to this Section 5.1 or otherwise
are being distributed through IntraLinks/IntraAgency or another relevant website
(the “Platform”), any document or notice which contains Nonpublic Information
(or is deemed to contain Nonpublic Information) shall not be posted on that
portion of the Platform designated for such public side Lenders.
     5.2. Existence. Except as otherwise permitted under Section 6.9, each of
Holding, Company and its Subsidiaries will at all times preserve and keep in
full force and effect its existence and all rights and franchises, licenses and
permits material to its business; provided, neither Company nor any Subsidiary
of Company shall be required to preserve (a) any such existence of any
Subsidiary of Company if such Persons board of directors (or similar governing
body) shall determine that the preservation thereof is no longer desirable in
the conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person or to Lenders or (b) any
such rights franchises, licenses or permits except to the extent that failure to
do so could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.
     5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to pay all income and other material Taxes imposed upon
it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for
material sums that have become due and payable and that by law have or may
become a Lien (other than a Permitted Lien) upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided, no such Tax or claim need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral (other than a de minimis portion
of the Collateral) to satisfy such Tax or claim. No Credit Party will, nor will
it permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Holding or any of its
Subsidiaries).
     5.4. Maintenance of Properties. Each of Company and its Subsidiaries will,
and will cause each of their Subsidiaries to maintain or cause to be maintained
in good repair, working order and condition, ordinary wear and tear excepted,
all material properties used or useful in the business of Company and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof except that Company and its
Subsidiaries shall not be required to perform the foregoing obligations (i) with
respect to Subsidiaries or assets to which Persons other than Company and its
Subsidiaries have recourse under Limited Recourse Debt owed to such Persons
where the amount of such Limited Recourse Debt exceeds the fair market value of
such property (ii) to the extent that failure to perform such

101



--------------------------------------------------------------------------------



 



obligations, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.
     5.5. Insurance. Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons except, in the case of Projects owned by Foreign Subsidiaries, to the
extent not commercially available at a reasonable cost. Without limiting the
generality of the foregoing, Company will maintain or cause to be maintained
(a) flood insurance with respect to each Flood Hazard Property that is located
in a community that participates in the National Flood Insurance Program, in
each case in compliance with any applicable regulations of the Board of
Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance (other than business interruption insurance) shall with
respect to Company and each Guarantor Subsidiary (i) in the case of liability
insurance name Collateral Agent, on behalf of Lenders as an additional insured
thereunder as its interests may appear, (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to Collateral Agent, that names Collateral
Agent, on behalf of Lenders as the loss payee thereunder, and (iii) provides for
at least thirty days’ prior written notice to Collateral Agent of any
cancellation or non-renewal of such policy except as the result of non-payment
of premiums, in which case ten days’ prior written notice will be provided.
     5.6. Inspections. Each of Company and its Subsidiaries will, and will cause
each of their Subsidiaries to permit any authorized representatives designated
by (i) Administrative Agent (prior to an Event of Default at Administrative
Agent’s expense to the extent Administrative Agent visits more than once per
year) or (ii) any Lender (at such Lender’s expense) to visit and inspect any of
the properties of any of Company and its Subsidiaries and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants
(provided, that Company may, if it so chooses, be present and participate in any
such discussion), in each case all upon reasonable notice and at such reasonable
times during normal business hours and as often as may reasonably be requested.
     5.7. Lenders Meetings. Company will, upon the request of Administrative
Agent or Requisite Lenders, participate in a meeting of Administrative Agent and
Lenders once during each Fiscal Year to be held at Company’s corporate offices
(or at such other location as may be agreed to by Company and Administrative
Agent) at such time as may be agreed to by Company and Administrative Agent.

102



--------------------------------------------------------------------------------



 



     5.8. Compliance with Laws. Each Credit Party will comply, and shall use all
reasonable efforts to cause each of its Subsidiaries and all other Persons, if
any, on or occupying any Facilities to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
     5.9. Environmental.
          (a) Environmental Disclosure. Company will deliver to Administrative
Agent and Lenders:
          (i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Company or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to environmental matters at any Facility or to any Environmental
Claims that could be reasonably expected to give rise to liability or expenses
of Company or any of its Subsidiaries in excess of $2,000,000;
          (ii) promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release required to be reported to any federal,
state or local governmental or regulatory agency under applicable Environmental
Laws that could reasonably be expected to result in Environmental Claims or
other liability or expenses of Company or any of its Subsidiaries in excess of
$2,000,000, (2) any remedial action taken by Company or any other Person in
response to (A) any Release or threatened Release of Hazardous Materials, which
has a reasonable possibility of resulting in one or more Environmental Claims
that could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, or (B) any Environmental Claims that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, and (3) Company’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material legal restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws;
          (iii) as soon as practicable following the sending or receipt thereof
by Holding or any of its Subsidiaries, a copy of any and all written
communications with respect to either (1) any Environmental Claims that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (2) any Release required to be reported to any federal, state
or local governmental or regulatory agency that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;
          (iv) prompt written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by Company or any of its
Subsidiaries that could reasonably be expected to (A) expose Company or any of
its Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Company or any of its Subsidiaries to maintain in full
force and effect all material Governmental Authorizations

103



--------------------------------------------------------------------------------



 



required under any Environmental Laws for their respective operations and
(2) any proposed action to be taken by Company or any of its Subsidiaries to
modify current operations in a manner that could reasonably be expected to
subject Company or any of its Subsidiaries to any additional material
obligations or requirements under any Environmental Laws; and
          (v) with reasonable promptness, such other material and relevant
documents and information as from time to time may be reasonably requested by
Administrative Agent in relation to any matters disclosed pursuant to this
Section 5.9(a).
          (b) Hazardous Materials Activities, Etc. Each of Company and its
Subsidiaries shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws by such Company or its Subsidiaries that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) make an appropriate response to any Environmental Claim
against such Company or any of its Subsidiaries and discharge any obligations it
may have to any Person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
          (c) Right of Access and Inspection. With respect to any event
described in Section 5.9(a), or if an Event of Default has occurred and is
continuing, or if Administrative Agent reasonably believes that Company or any
Subsidiary has breached any representation, warranty or covenant related to
environmental matters (including those contained in Sections 4.11, 4.14, 5.8 or
5.9):
          (i) Administrative Agent and its representatives shall have the right,
but not the obligation or duty, to enter the Facilities at reasonable times for
the purposes of observing the Facilities. Such access shall include, at the
reasonable request of Administrative Agent, access to relevant documents and
employees of Company and its Subsidiaries and to their outside representatives,
to the extent necessary to obtain necessary information related to the event at
issue. If an Event of Default has occurred and is continuing, the Credit Parties
shall conduct such tests and investigations on the Facilities or relevant
portion thereof, as reasonably requested by Administrative Agent, including the
preparation of a Phase I Environmental Assessment or such other sampling or
analysis as determined to be necessary under the circumstances by a qualified
environmental engineer or consultant. If an Event of Default has occurred and is
continuing, and if a Credit Party does not undertake such tests and
investigations in a reasonably timely manner following the request of
Administrative Agent, Administrative Agent may hire an independent engineer, at
the Credit Parties’ expense, to conduct such tests and investigations.
Administrative Agent will make all reasonable efforts to conduct any such tests
and investigations so as to avoid interfering with the operation of the Facility
          (ii) Any observations, tests or investigations of the Facilities by or
on behalf of Administrative Agent shall be solely for the purpose of protecting
the Lenders’ security interests and rights under the Credit Documents. The
exercise of Administrative Agent’s rights under this Subsection (c) shall not
constitute a waiver of any default of any Credit Party or impose any liability
on Administrative Agent or any of the Lenders. In no event will any observation,
test or investigation by or on behalf of Administrative Agent be a

104



--------------------------------------------------------------------------------



 



representation that Hazardous Materials are or are not present in, on or under
any of the Facilities, or that there has been or will be compliance with any
Environmental Law and Administrative Agent shall not be deemed to have made any
representation or warranty to any party regarding the truth, accuracy or
completeness of any report or findings with regard thereto. Neither any Credit
Party nor any other party is entitled to rely on any observation, test or
investigation by or on behalf of Administrative Agent. Administrative Agent and
the Lenders owe no duty of care to protect any Credit Party or any other party
against, or to inform any Credit Party or any other party of, any Hazardous
Materials or any other adverse condition affecting any of the Facilities.
Administrative Agent may, in its sole discretion, disclose to the applicable
Credit Party, or to any other party if so required by law, any report or
findings made as a result of, or in connection with, its observations, tests or
investigations. If a request is made of Administrative Agent to disclose any
such report or finding to any third party, then Administrative Agent shall
endeavor to give the applicable Credit Party prior notice of such disclosure and
afford such Credit Party the opportunity to object or defend against such
disclosure at its own and sole cost; provided, that the failure of
Administrative Agent to give any such notice or afford such Credit Party the
opportunity to object or defend against such disclosure shall not result in any
liability to Administrative Agent. Each Credit Party acknowledges that it may be
obligated to notify relevant Governmental Authorities regarding the results of
any observation, test or investigation disclosed to such Credit Party, and that
such reporting requirements are site and fact-specific and are to be evaluated
by such Credit Party without advice or assistance from Administrative Agent.
          (d) If counsel to Company or any of its Subsidiaries reasonably
determines (1) that provision to Administrative Agent of a document otherwise
required to be provided pursuant to this Section 5.9 (or any other provision of
this Agreement or any other Credit Document relating to environmental matters)
would jeopardize an applicable attorney-client or work product privilege
pertaining to such document, then Company or its Subsidiary shall not be
obligated to deliver such document to Administrative Agent but shall provide
Administrative Agent with a notice identifying the author and recipient of such
document and generally describing the contents of the document. Upon request of
Administrative Agent, Company and its Subsidiaries shall take all reasonable
steps necessary to provide Administrative Agent with the factual information
contained in any such privileged document.
     5.10. Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Company (other than an Excluded Subsidiary or a Development
Subsidiary) or any Domestic Subsidiary of Company ceases to be an Excluded
Subsidiary or a Development Subsidiary, then in each case, Company shall, within
twenty days of such event (a) cause such Domestic Subsidiary to become a
Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering to Administrative Agent and Collateral Agent a
Counterpart Agreement, and (b) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
and certificates as are similar to those described in Sections 3.1(b), 3.1(h)
(to the extent applicable), 3.1(i), and 3.1(m). In the event that any Person
becomes a Foreign Subsidiary of Company, and the ownership interests of such
Foreign Subsidiary are directly owned by Company or by any Domestic Subsidiary
thereof (other than an Excluded Subsidiary), Company shall or shall cause such
Domestic Subsidiary to, deliver all such documents, instruments, agreements, and
certificates as

105



--------------------------------------------------------------------------------



 



are similar to those described in Sections 3.1(b), and Company shall take, or
shall cause such Domestic Subsidiary to take, all of the actions referred to in
Section 3.1(i)(i) necessary to grant and to perfect a First Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties, under the Pledge
and Security Agreement in 65% of such ownership interests. With respect to each
such Subsidiary, Company shall promptly send to Administrative Agent written
notice setting forth with respect to such Person (i) the date on which such
Person became a Subsidiary of Company, and (ii) all of the data required to be
set forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Company;
provided, such written notice shall be deemed to supplement Schedule 4.1 and 4.2
for all purposes hereof.
     5.11. Additional Material Real Estate Assets. In the event that Company or
any Guarantor Subsidiary acquires a Material Real Estate Asset and such interest
has not otherwise been made subject to the Lien of the Collateral Documents in
favor of Collateral Agent, for the benefit of Secured Parties, then Company or
such Guarantor Subsidiary, as soon as practicable after acquiring such Material
Real Estate Asset, shall take all such actions and execute and deliver, or cause
to be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates similar to those described in
Sections 3.1(h), 3.1(i) and 3.1(j) and a Phase I Environmental Assessment with
respect to each such Material Real Estate Asset that Collateral Agent shall
reasonably request to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, First Priority Lien in such Material Real Estate Assets. In addition to
the foregoing, Company shall, at the request of Requisite Lenders, deliver, from
time to time, to Administrative Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which Collateral Agent has been
granted a lien
     5.12. Interest Rate Protection. No later than the earlier of (i) 90 days
following the date of the issuance of the Second Lien Notes and (ii) 270 days
following the Closing Date and at all times thereafter, Company shall maintain,
or caused to be maintained, in effect one or more Interest Rate Agreements for a
term of not less than three (3) years and otherwise in form and substance
reasonably satisfactory to Administrative Agent, which Interest Rate Agreements
shall effectively limit the Unadjusted Eurodollar Rate Component of the interest
costs to Company with respect to an aggregate notional principal amount of not
less than 50% of the aggregate principal amount of the Tranche C Term Loans,
Delayed Draw Term Loans and the Second Lien Term Loans, to a rate reasonably
acceptable to Administrative Agent.
     5.13. Further Assurances. At any time or from time to time at the request
of Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things, as Administrative Agent or Collateral Agent may reasonably request
in order to effect fully the purposes of the Credit Documents that do not
involve material expansion of any Credit Party’s obligations or duties under the
Credit Documents from those originally mutually intended or contemplated. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by the Collateral (subject to limitations contained
in the Credit Documents).

106



--------------------------------------------------------------------------------



 



     5.14. Miscellaneous Business Covenants. Unless otherwise consented to by
Agents or Requisite Lenders:
          (a) Non-Consolidation. Company will and will cause each of its
Subsidiaries to: (i) maintain entity records and books of account separate from
those of any other entity which is an Affiliate of such entity; (ii) not
commingle its funds (other than consistent with Company’s cash management
requirements as permitted hereunder) or assets with those of any other entity
which is an Affiliate of such entity; and (iii) provide that its board of
directors or other analogous governing body will hold all appropriate meetings
to authorize and approve such entity’s actions, which meetings will be separate
from those of other entities.
          (b) Filing of Agreement. No later than the earlier of the next filing
of a quarterly report on Form 10Q or annual report on Form 10K, provided that
Holding or any of its Subsidiaries is otherwise required to file periodic
reports with the Securities and Exchange Commission, Holding or such
Subsidiaries shall file a copy of this Agreement and the schedules hereto as a
material contract with the Securities and Exchange Commission.
     5.15. Cash Management Systems. Company and its Subsidiaries’ cash
management systems on the Closing Date are outlined on Schedule 5.15. Company
and its Subsidiaries may make such modifications to its cash management system
as it may deem appropriate (subject to the requirements of this Section 5.15)
provided that to the extent any such modification would (i) affect attributes of
the cash management system described in paragraphs 5, 6, 7, 8, 11, 12, 13, 14,
15 and 19 of Part A of Schedule 5.15 and paragraphs 3, 4 and 5 of Part B of
Schedule 5.15 or (ii) otherwise be material and adverse to the Secured Parties,
such modifications shall have been approved by Administrative Agent. Company and
each of its Guarantor Subsidiaries shall at all times after the Closing Date
ensure that all Cash and Cash Equivalents held by it are subject to a valid and
perfected First Priority security interest in favor of the Collateral Agent for
the benefit of the Secured Parties; provided that (i) Cash and Cash Equivalents
maintained in the deposit accounts and investment accounts identified on
Schedule 2.2 of the Pledge and Security Agreement in respect of “Class 4 Claims”
(as such term is defined in the Plan of Reorganization) and or in payroll,
trusts and similar accounts (ii) other Cash and Cash Equivalents of up to
$2,000,000 in the aggregate at any one time for Company and all Guarantor
Subsidiaries shall not in either case be required to be maintained in deposit
accounts or investments accounts subject to Control Agreements; provided further
that Company and each of its Guarantor Subsidiaries shall at all times
thereafter ensure that no funds accumulate at any Excluded Subsidiary, except
(a) in the case of any Excluded Subsidiary owning an interest in a Project,
funds required to be accumulated pursuant to restrictions in effect on the date
hereof or in respect of Indebtedness permitted under Section 6.1(l), imposed
under the documentation for the financing or operation of such Project and
required for such financing or operation, (b) as required by any applicable
requirement of law, (c) as required by Contractual Obligations in effect as of
the date hereof or entered into after the date hereof in accordance with the
provisions of this Agreement, (d) until the date that is six months after the
Closing Date and in an amount (net of amounts held against uncleared drafts or
wire payments) not to exceed $35,000,000, funds on deposit on the Closing Date
in accounts in the name of Subsidiaries of Company constituting part of the
Acquired Business, or (e) in an amount (net of amounts held against uncleared
drafts or wire payments and in addition to amounts referred to in clause
(d) above) not

107



--------------------------------------------------------------------------------



 



to exceed $5,000,000, funds in accounts in the name of Subsidiaries of Company
constituting part of the Acquired Business.
     5.16. Insurance Regulatory Account. Until the later of the fourth
anniversary of the Closing Date and such time as the net operating loss of
Holding and its Subsidiaries is less than $50,000,000, Holding shall maintain
Cash and Cash Equivalents of not less than the Insurance Deposit Amount (less
amounts applied from such account to the capitalization of the Insurance
Subsidiaries) in the Insurance Regulatory Account.
     5.17. Plan of Reorganization Account. Until all “Class 4 Claims” (as such
term is defined in the Plan of Reorganization) have been satisfied and
discharged as evidenced by a certificate delivered to Administrative Agent by
Company, Company shall maintain in the Plan of Reorganization Account Cash of
not less than the Plan of Reorganization Initial Deposit Amount minus the amount
of any “Class 4 Claims” (as such term is defined in the Plan of Reorganization)
which have been satisfied and discharged. Company shall maintain such account
and shall not make distributions from such account other than to make payments
of amounts due with regard to Class 4 Claims in accordance with the Plan of
Reorganization until all Class 4 Claims have been satisfied and discharged.
SECTION 6. NEGATIVE COVENANTS
     Each of Company and Guarantor Subsidiaries covenants and agrees that, until
the Termination Date, Company and its Guarantor Subsidiaries shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this
Section 6.
     6.1. Indebtedness. Neither Company nor any Guarantor Subsidiary shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:
          (a) the Obligations;
          (b) Indebtedness of any Guarantor Subsidiary to Company or to any
other Guarantor Subsidiary, or of Company to any Guarantor Subsidiary; provided,
(x) all such Indebtedness shall be evidenced by the Intercompany Master Note and
(y) any payment by any such Guarantor Subsidiary under any guaranty of the
Obligations shall result in a pro tanto reduction of the amount of any
Indebtedness owed by such Guarantor Subsidiary to Company or to any of its
Guarantor Subsidiaries for whose benefit such payment is made;
          (c) Subject to continued compliance with Sections 5.15 and 5.1(k)(B)
Indebtedness of any Subsidiary of Company other than the Guarantor Subsidiaries
to Company or any Guarantor Subsidiary so long as the proceeds of such
Indebtedness are applied to current requirements in respect of working capital,
maintenance capital expenditures, operation or payroll in the ordinary course of
business of such Subsidiary incurring such Indebtedness or to make payments of
debt service in connection with the Alexandria, Virginia and Fairfax, Virginia

108



--------------------------------------------------------------------------------



 




facilities to the extent that such obligor with respect to such debt service
does not otherwise have funds available to make such payments and lease payments
in connection with the Delaware County, Pennsylvania facility, in each case to
the extent that the obligor with respect to such debt service or lease payments
is required to make such payments and payment of such debt service or lease
payments would not be prohibited under Section 6.5; provided, that following the
occurrence of and continuance of an Event of Default (without prejudicing or
impairing any of the Secured Parties’ rights, privileges, powers and remedies
with respect thereto, which rights, privileges, powers and remedies are reserved
in full) no such Indebtedness may be incurred to make maintenance capital
expenditures other than those that, if not made, would materially compromise the
ability of a Subsidiary to operate and maintain one or more of the Projects in
compliance with law, all such intercompany Indebtedness shall be evidenced by
the Intercompany Master Note;
          (d) (i) Indebtedness of Subsidiaries of Company to Company or any
Guarantor Subsidiary, the proceeds of which are used solely to fund one or more
Permitted Acquisitions, and (ii) Indebtedness of Foreign Subsidiaries of Company
to Company in an amount not to exceed (A) $3,000,000 incurred in any Fiscal Year
(with any unused amounts accumulating on a cumulative basis to each subsequent
Fiscal Year) or (B) $15,000,000 in the aggregate at any one time outstanding
which is incurred after the Closing Date (plus the principal amount of any
Indebtedness repaid by a Foreign Subsidiary to Company or any Guarantor
Subsidiary after the Closing Date), provided, that (1) the proceeds of such
Indebtedness incurred in reliance on this clause (ii) are used to finance the
development, construction or capital improvements to renewable energy or
waste-to-energy Projects, and (2) no more than $2,000,000 of such Indebtedness
incurred in any Fiscal Year in reliance on this clause (ii) may be incurred with
respect to Projects located in jurisdictions outside of the United Kingdom or
Europe, and provided, further, with regard to all Indebtedness incurred in
reliance on this subsection (d) (1) no such Indebtedness may be incurred at any
time that Company and its Subsidiaries are not in compliance with Section 6.8,
(2) no such Indebtedness may be incurred to make capital expenditures if after
giving effect to such expenditures Company and its Subsidiaries would not be in
pro forma compliance with Section 6.8(d) and (3) all such intercompany
Indebtedness shall be evidenced by the Intercompany Master Note;
          (e) (i) Indebtedness of MSW I and/or MSW II to Company with respect to
the on-lending of (A) Put Loans in an aggregate principal amount not to exceed
$25,000,000, (B) the proceeds of the Put-Related Equity Offering (less the
amount of any Investment made pursuant to Section 6.7(n)(i)), (C) Cash and Cash
Equivalents from Company’s operations, provided that after giving effect to the
incurrence of such Indebtedness and any Investment made pursuant to
Section 6.7(n)(ii), unrestricted Cash and Cash Equivalents of Company and the
Acquired Business shall not be less than $50,000,000 (provided that for the
purposes of calculating such amount, no more than $5,000,000 of Marketable
Securities shall be included in such calculation) and/or (D) an equity
contribution from Holding to Company to occur within 120 days of the Closing
Date in an aggregate amount not to exceed $25,000,000 (less the amount of any
equity Investment made pursuant to Section 6.7(n)(iii)), provided that the
amounts on-lent to MSW I and/or MSW II pursuant to clauses (A) through
(D) immediately above shall be used to pay MSW Put-Related Costs and when added
to the equity Investments made pursuant to Section 6.7(n) shall not exceed in
the aggregate the amount set forth on the certificate delivered pursuant to
Section 5.1(k), (ii) Indebtedness of MSW I and/or MSW II to ARC LLC with respect
to the

109



--------------------------------------------------------------------------------



 




on-lending of the proceeds of the New ARC Notes by ARC LLC to fund MSW
Put-Related Costs, (iii) Indebtedness of MSW I and/or MSW II to ARC LLC with
respect to the on-lending of the proceeds of the ARC Refinancing Notes by ARC
LLC to redeem, refinance, replace, renew or extend the MSW Notes in accordance
with clause (n)(i) below, (iv) Indebtedness of ARC LLC to MSW I and/or MSW II
with respect to the on-lending of the proceeds of the MSW Refinancing Notes by
MSW I and/or MSW II to redeem, refinance, replace, renew or extend the ARC Notes
in accordance with clause (n)(i) below, and (v) additional Indebtedness of
Excluded Subsidiaries to Company or any Guarantor Subsidiary in an amount not to
exceed (A) $10,000,000 incurred in any Fiscal Year (with any unused amounts
accumulating on a cumulative basis to each subsequent Fiscal Year) or (B)
$30,000,000 in the aggregate at any one time outstanding which is incurred after
the Closing Date, provided, that in each case (1) no such Indebtedness may be
incurred at any time such that Company and its Subsidiaries would not be in
compliance with Section 6.8, (2) no such Indebtedness may be incurred to make
capital expenditures if after giving effect to such expenditures Company and its
Subsidiaries would not be in pro forma compliance with Section 6.8(d), and
(3) all such intercompany Indebtedness shall be evidenced by the Intercompany
Master Note, and provided further that notwithstanding anything to contrary in
this Agreement, no Credit Party shall cancel any Indebtedness owed to it by any
Subsidiary of Company (other than among Credit Parties) except (a) in connection
with the Foreign Subsidiary restructuring disclosed on Schedule 6.9-B, (b) to
the extent such cancellation directly results in material savings (taking into
consideration any tax savings) to Company and its Subsidiaries on a group-wide
basis and is not done in contemplation of any event which would give rise to an
Event of Default under Sections 8.1(f) or 8.1(g), or (c) for adequate
consideration and in the ordinary course of business;
          (f) Indebtedness of any Excluded Subsidiary to another Excluded
Subsidiary which is its direct or indirect parent or Subsidiary and Indebtedness
for any Foreign Subsidiary to another Foreign Subsidiary;
          (g) Indebtedness incurred by Company or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations incurred in connection with Permitted Acquisitions;
          (h) Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal, bid, payment (other than
payment of Indebtedness) or similar obligations (including any bonds or Letters
of Credit issued with respect thereto and all reimbursement and indemnity
agreements entered into in connection therewith) incurred in the ordinary course
of business;
          (i) Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts;
          (j) performance guaranties in the ordinary course of business and
consistent with historic practices of the obligations of suppliers, customers,
franchisees and licensees of Company and its Subsidiaries;
          (k) Indebtedness of any Subsidiary of Company to Company or any other
Subsidiary of Company, so long as the proceeds are used to fund capital
expenditures relating to

110



--------------------------------------------------------------------------------



 




the modifications to Projects, to the extent required by applicable legal
requirements; provided that if and to the extent that such additional capital
expenditures are estimated by Company to exceed $40,000,000 in the aggregate
during the term of this Agreement, and are not otherwise reimbursable by third
parties, Company shall provide such estimate to Administrative Agent for its
review, and shall not incur such capital expenditures in excess of $10,000,000
in connection with any such modification until Administrative Agent has had an
opportunity to review and provide its comments, except to the extent failure to
incur such capital expenditures would in Company’s reasonable judgment either
(i) materially compromise its present ability to continue to operate and
maintain one or more of its Projects in compliance with law or (ii) expose it or
its Affiliates to material liability;
          (l) Indebtedness described in Schedule 6.1, but not any extensions,
renewals or replacements of such Indebtedness except (i) renewals, refinancings,
replacements and extensions expressly provided for in, or contemplated by, the
agreements relating to any such Indebtedness (or the related Projects) as the
same are in effect on the date of this Agreement and (ii) refinancings,
renewals, replacements and extensions of any such Indebtedness in whole or in
part at the then prevailing market rates if the non-economic terms and
conditions thereof are not less favorable to the obligor thereon or to the
Lenders than the Indebtedness being renewed, refinanced, replaced or extended,
taken as a whole (considering the economic benefits and disadvantages to Company
and its Subsidiaries from such refinancing, replacement, renewal or extension,
as well as the economic benefits and disadvantages to Company and its
Subsidiaries of the Project to which such Indebtedness relates); provided, that
the average life to maturity of such Indebtedness is greater than or equal to
that of the Indebtedness being refinanced, replaced, renewed or extended (unless
the client with respect thereto undertakes to service such principal through the
lease, service or operating agreement of the applicable Project), and provided
further, that such Indebtedness permitted under the immediately preceding clause
(i) or (ii) above shall not (A) include Indebtedness of an obligor that was not
an obligor with respect to the Indebtedness being extended, renewed, replaced or
refinanced, (B) exceed the principal amount of the Indebtedness being renewed,
extended, replaced or refinanced plus any reasonable and customary transaction
costs and fees and any premium on the Indebtedness required to be paid in
connection with such repayment unless the increase in the principal amount of
such Indebtedness is permitted under another subsection of this Section 6.1
(provided that such limitation shall not apply with respect to Indebtedness that
a client of a Project undertakes to service through the lease, service or
operating agreement of the applicable Project) or (C) be incurred, created or
assumed if any Default or Event of Default has occurred and is continuing or
would result therefrom;
          (m) (i) Indebtedness of Company or its Subsidiaries with respect to
Capital Leases entered into after the Closing Date and (ii) purchase money
Indebtedness of Subsidiaries of Company (excluding any Indebtedness acquired in
connection with a Permitted Acquisition) in an aggregate amount in the case of
(i) and (ii) together not to exceed $15,000,000 at any time; provided that any
purchase money Indebtedness (A) shall be secured only by the asset acquired in
connection with the incurrence of such Indebtedness, and (B) shall constitute
not less than 85% of the aggregate consideration paid with respect to such
asset;
          (n) (i) any debt securities issued by MSW I, MSW II and/or ARC LLC in
a combined aggregate principal amount not to exceed $665,000,000 plus any
accrued interest and

111



--------------------------------------------------------------------------------



 




senior subordinated debt securities or other indebtedness issued by MSW I, MSW
II and/or ARC LLC to redeem, refinance, replace, renew or extend any of the MSW
I Notes, the MSW II Notes and/or ARC Notes in full, in an amount of up to the
then aggregate outstanding principal amount of the MSW I Notes or the MSW II
Notes (in each case, for the avoidance of doubt, after giving effect to any
redemption, refinancing or replacement thereof pursuant to the Indebtedness
permitted under 6.1(n)(ii)), or ARC Notes, as applicable in each case, plus any
reasonable and customary transaction costs and fees and required premium and
debt service reserve requirements in connection therewith (any such debt
securities issued by MSW I and/or MSW II, the “MSW Refinancing Notes” and any
such debt securities issued by ARC LLC, the “ARC Refinancing Notes”) and
guaranties related thereto; provided that the proceeds thereof are used in each
case to prepay or redeem the MSW Notes and/or ARC Notes so redeemed, refinanced,
replaced, renewed or extended and reasonable and customary fees, commissions,
legal fees and other costs and expenses incurred in connection with such
issuance and redemption or prepayment; provided further that (A) (1) the terms
of such additional Indebtedness shall not contain any cross-default provisions
(other than for material non-payment, and may include a cross-acceleration
provision), (2) the terms of such additional Indebtedness shall not contain any
financial maintenance covenants, (3) such additional Indebtedness shall not be
secured by any asset of Company or any of its Subsidiaries (other than
restricted Cash or Cash Equivalents allocated from the funds representing such
Indebtedness securing principal and interest payments to the extent required
pursuant to the terms of such additional Indebtedness) that do not, in the case
of MSW Refinancing Notes, secure the MSW Notes and in the case of ARC
Refinancing Notes, secure the ARC Notes, (4) no portion of the principal of such
additional Indebtedness shall be scheduled to be redeemed, repurchased or
otherwise repaid or prepaid (other than as a result of a change of control,
asset sales, receipt of equity and indebtedness proceeds, condemnation and
eminent domain, change of control events, acceleration or such other provision
as shall be customary for comparable high-yield debt securities) prior to the
earlier of (x) the date on which the corresponding portion of the refinanced
Indebtedness would be payable under, for MSW Refinancing Notes, the MSW Notes,
or for ARC Refinancing Notes, the ARC Notes, and (y) the date that is six months
after the Term Loan Maturity Date, and (5) such Indebtedness shall otherwise,
taken as a whole, be on non-financial terms no less favorable to the obligors
thereon, in any material respects, than the terms of, for MSW Refinancing Notes,
the MSW Notes, or for ARC Refinancing Notes, the ARC Notes, taken as a whole
(considering the economic benefits and disadvantages of such refinancing,
replacement, renewal or extension); and (B) after giving effect to the
incurrence of such Indebtedness, (1) Company and its Subsidiaries shall be in
pro forma compliance with the financial covenants set forth in Section 6.8 and
(2) no Default or Event of Default shall exist or would result therefrom,
(ii) any debt securities issued by MSW I and/or MSW II to finance MSW
Put-Related Costs, in an aggregate amount up to $425,000,000, plus any
reasonable and customary transaction costs and fees and required premium in
connection therewith (the “New MSW Notes”); provided that the proceeds thereof
are used to pay MSW Put-Related Costs and reasonable and customary fees,
commissions, legal fees and other costs and expenses incurred in connection with
such issuance and payment; provided further that (A) (1) the terms of such
additional In debtedness shall not contain cross-default provisions to the MSW
Indentures, (2) such additional Indebtedness shall not be secured by any assets
(other than Cash or Cash Equivalents allocated from the funds representing such
Indebtedness securing principal and interest payments to the extent required
pursuant to the terms of such additional Indebtedness)

112



--------------------------------------------------------------------------------



 



that do not secure the MSW Notes, and (3) no portion of the principal of such
additional Indebtedness shall be scheduled to be redeemed, repurchased or
otherwise repaid or prepaid (other than as a result of a change of control,
asset sales, receipt of equity and indebtedness proceeds, condemnation and
eminent domain, change of control events, acceleration or such other provision
as shall be customary for comparable high-yield debt securities) prior to the
earlier of (x) the date on which the corresponding portion of the Indebtedness
would be payable under the MSW Notes and (y) the date that is six months after
the Maturity Date; and (B) after giving effect to the incurrence of such
Indebtedness, (1) Company and its Subsidiaries shall be in pro forma compliance
with the financial covenants set forth in Section 6.8 and (2) no Default or
Event of Default shall exist or would result therefrom, and (iii) any debt
securities issued by ARC LLC to finance MSW Put-Related Costs, in an amount up
to $425,000,000, plus any reasonable and customary transaction costs and fees
and required premium in connection therewith (the “New ARC Notes”); provided
that the proceeds thereof are used to pay MSW Put-Related Costs and reasonable
and customary fees, commissions, legal fees and other costs and expenses
incurred in connection with such issuance and payment; provided further that (A)
(1) the terms of such additional Indebtedness shall not contain cross-default
provisions to the ARC Indenture, (2) such additional Indebtedness shall not be
secured by any assets (other than Cash or Cash Equivalents allocated from the
funds representing such Indebtedness securing principal and interest payments to
the extent required pursuant to the terms of such additional Indebtedness) that
do not secure the ARC Notes, and (3) no portion of the principal of such
additional Indebtedness shall be scheduled to be redeemed, repurchased or
otherwise repaid or prepaid (other than as a result of a change of control,
asset sales, receipt of equity and indebtedness proceeds, condemnation and
eminent domain, change of control events, acceleration or such other provision
as shall be customary for comparable high-yield debt securities) prior to the
earlier of (x) the date on which the corresponding portion of the Indebtedness
would be payable under the ARC Notes and (y) the date that is six months after
the Maturity Date; and (B) after giving effect to the incurrence of such
Indebtedness, (1) Company and its Subsidiaries shall be in pro forma compliance
with the financial covenants set forth in Section 6.8 and (2) no Default or
Event of Default shall exist or would result therefrom;
          (o) the Second Lien Term Loans owed under the Second Lien Credit
Agreement in an aggregate principal amount not to exceed $400,000,000 minus,
following the Delayed Draw Term Loan Credit Date, the principal amount of the
Delayed Draw Term Loan and the Second Lien Notes owed under the Second Lien
Notes Indenture in an aggregate principal amount not to exceed $400,000,000
minus, following the Delayed Draw Term Loan Credit Date, the principal amount of
the Delayed Draw Term Loan plus any accrued interest, and guaranties related
thereto, and any Indebtedness incurred to refinance, renew, extend or replace
such Indebtedness in whole or in part at the then-prevailing market rates, and
guaranties related thereto; provided that, (i) the non-economic terms and
conditions of such Indebtedness, taken as a whole (considering the economic
benefits and disadvantages of such refinancing, replacement, renewal or
extension), are no less favorable in any material respect to the obligors
thereon than the Second Lien Credit Agreement or Second Lien Notes Indenture, as
applicable, (ii) such refinancing, renewal, extension or replacement is incurred
only by the Person who is the obligor on the Second Lien Term Loans or Second
Lien Notes, as applicable, being refinanced, renewed, extended or replaced and
guaranties related thereto and (iii) the average life to maturity thereof is
greater than or equal to that of the Second Lien Term Loans and Second Lien
Notes, as applicable;

113



--------------------------------------------------------------------------------



 



          (p) to the extent no Default or Event of Default shall have occurred
and be continuing or shall be caused thereby at the time of the incurrence
thereof, Limited Recourse Debt, the proceeds of which are applied to make
Expansions, incurred after the Closing Date in an aggregate amount not to exceed
the greater of (i) $60,000,000 and (ii) 50% of the principal amount of Limited
Recourse Debt of Subsidiaries of Company outstanding as of the Closing Date
which has been permanently repaid (and not otherwise renewed, refinanced,
replaced or extended pursuant to Section 6.1(l) or otherwise) since the Closing
Date (up to a maximum principal amount under this clause (p) of $250,000,000;
          (q) Company and its Subsidiaries may become and remain liable with
respect to their obligations to pay for services rendered by Holding to them
under and in accordance with the Corporate Services Reimbursement Agreement;
          (r) Company and its Subsidiaries may become and remain liable with
respect to usual and customary contingent obligations incurred in connection
with insurance deductibles or self-insurance retentions required by third party
insurers in connection with insurance arrangements entered into by Company and
its Subsidiaries with such insurers in compliance with Section 5.5;
          (s) Company and its Subsidiaries may become and remain liable with
respect to Performance Guaranties supporting Projects, provided, that (a) the
terms of any such Performance Guaranty shall be generally consistent with past
practice of Company and its Subsidiaries, (b) in no event shall any such
Performance Guaranty be secured by collateral, and (c) after the occurrence and
during the continuation of an Event of Default, neither Company nor any if its
Subsidiaries shall enter into any such Performance Guaranty or enter into a
contractual commitment to provide any such Performance Guaranty;
          (t) Indebtedness of any Covanta Warren Entity to Company or any of its
Subsidiaries to the extent the proceeds thereof are immediately used to make the
Restricted Junior Payment expressly permitted pursuant to Section 6.5(h) or to
make the payments contemplated under Section 6.7(l)(ii);
          (u) Company may become and remain liable with respect to Indebtedness
consisting solely of its obligations under Insurance Premium Financing
Arrangements, which obligations shall not exceed at any time $40,000,000 in the
aggregate;
          (v) Company and its Subsidiaries may become and remain liable with
respect to Hedge Agreements and with respect to long-term or forward purchase
contracts and option contracts to buy, sell or exchange commodities and similar
agreements or arrangements, so long as such contracts, agreements or
arrangements do not constitute Commodities Agreements;
          (w) Company and its Subsidiaries may become and remain liable with
respect to contingent obligations incurred in exchange (or in consideration) for
(a) the release of cash collateral pledged by Company or its Subsidiaries or
(b) the return and cancellation of undrawn letters of credit for which Company
or its Subsidiaries are liable for reimbursement;

114



--------------------------------------------------------------------------------



 



          (x) Indebtedness of any Subsidiary of Company to Company reflecting
non-cash intercompany allocations of overhead and other parent-level costs in
accordance with its customary allocation practices;
          (y) Limited Recourse Debt of any Subsidiary of Company assumed in
connection with a Permitted Acquisition of such Subsidiary existing at the time
such Permitted Acquisition was consummated provided that such Limited Recourse
Debt was not incurred in connection with or in anticipation of such Permitted
Acquisition in an aggregate amount not to exceed at any time $50,000,000; and
          (z) Additional unsecured Indebtedness of Company and its Guarantor
Subsidiaries in an amount not to exceed $10,000,000 in the aggregate since the
Closing Date.
     To the extent that the creation, incurrence or assumption of any
Indebtedness could be attributable to more than one subsection of this
Section 6.1, Company may allocate such Indebtedness to any one or more of such
subsections and in no event shall the same portion of Indebtedness be deemed to
utilize or be attributable to more than one item.
     6.2. Liens. Neither Company nor any Guarantor Subsidiary shall, and shall
not permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, except:
          (a) Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
          (b) Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;
          (c) statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section 401
(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of ten days) are being diligently contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts;
          (d) Liens incurred and deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety, performance, bid, payment and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money) so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof and
Liens securing, or arising in connection with the establishment of, required
debt service reserve funds, provided that in the case of Liens securing debt
service reserve funds, completion obligations and similar accounts

115



--------------------------------------------------------------------------------



 




and obligations (other than Indebtedness) of Subsidiaries of Company to Persons
other than Company and its Subsidiaries and their respective Affiliates, so long
as (a) each such obligation is associated with a Project, (b) such Lien is
limited to (1) assets associated with such Project (which in any event shall not
include assets held by Company or any of its Subsidiaries other than a
Subsidiary whose sole business is the ownership and/or operation of such Project
and substantially all of whose assets are associated with such Project) and/or
(2) the equity interests in such Subsidiary, but in the case of clause (2) only
if such Subsidiary’s sole business is the ownership and/or operation of such
Project and substantially all of such Subsidiary’s assets are associated with
such Project, and (c) such obligation is otherwise permitted under this
Agreement;
          (e) easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere with the ordinary conduct of the business of Company or any of its
Subsidiaries;
          (f) any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;
          (g) Liens solely on any cash earnest money deposits made by Company or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
          (h) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
          (i) Lien on Cash or Cash Equivalents to the extent used to secure
principal and interest payments to the extent required pursuant to indentures
otherwise permitted hereunder and funded with the proceeds of the issuance of
notes thereunder;
          (j) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (k) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property, in each case which do not and will not interfere with or affect in any
material respect the use, value or operations of any Closing Date Mortgaged
Property or Material Real Estate Asset or the ordinary conduct of the business
of Company or any of its Subsidiaries;
          (l) licenses of patents, trademarks and other intellectual property
rights granted by Company or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Company or such Subsidiary;
          (m) Liens described in Schedule 6.2 or on a Title Policy delivered
pursuant to Section 3.1(h)(iv);
          (n) Liens (i) arising under Capital Leases entered into after the
Closing Date and (ii) securing purchase money Indebtedness in an aggregate
amount in the case of (i) and (ii)

116



--------------------------------------------------------------------------------



 




together not to exceed at any time $15,000,000; provided, any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness;
          (o) Liens on the Collateral securing obligations under the Second Lien
Credit Agreement and/or Second Lien Notes and all collateral documents related
to either of them including permitted refinancings, renewals, extensions,
refundings and replacements thereof; provided that such Liens are subordinated
to the Liens securing the Obligations in accordance with the terms of the
Intercreditor Agreement;
          (p) Liens on assets of any Subsidiary of Company and/or on the stock
or other equity interests of such Subsidiary, in each case to the extent such
Liens secure Limited Recourse Debt of such Subsidiary permitted by
Section 6.1(p) and Liens on assets of any Foreign Subsidiary of Company
constituting equity interests in a Joint Venture to the extent such Liens secure
Indebtedness of such Joint Venture in respect of a Project;
          (q) Liens created pursuant to Insurance Premium Financing Arrangements
otherwise permitted under this Agreement, so long as such Liens attach only to
gross unearned premiums for the insurance policies and related rights;
          (r) Liens securing refinancing Indebtedness permitted by
Section 6.1(l), provided that in each case the Liens securing such refinancing
Indebtedness shall attach only to the assets that were subject to Liens securing
the Indebtedness so refinanced;
          (s) Liens securing Indebtedness permitted by Section 6.1(m)(i) and
Section 6.1(m)(ii) and Liens secured only by the asset acquired in connection
with the incurrence of such Indebtedness permitted by Section 6.1(y);
          (t) rights and claims of creditors of Company and its Subsidiaries to
the bankruptcy reserve funds established in connection with the plan of
reorganization in the bankruptcy cases of Company and its Subsidiaries that
became effective on March 10, 2004 (the “Plan of Reorganization”) and held in
the designated account permitted under Section 5.17 and indicated on
Schedule 5.15 and paid into such account prior to the Closing Date pursuant to
such plan of reorganizations);
          (u) Liens on cash collateral of Company and its Subsidiaries securing
insurance deductibles or self-insurance retentions required by third party
insurers in connection with (i) workers’ compensation insurance arrangements
entered into by Company and its Subsidiaries with such insurers and (ii) other
insurance arrangements entered into by Company and its Subsidiaries with such
insurers in an amount not to exceed $2,000,000 in the aggregate;
          (v) Liens on assets acquired (or on the assets of Persons acquired) in
a Permitted Acquisition that existed at the time of such acquisition and that
were not created in contemplation of such acquisition; and
          (w) other Liens on assets other than the Collateral securing
Indebtedness in an aggregate amount not to exceed $2,500,000 at any time
outstanding.
     6.3. [Intentionally left blank].

117



--------------------------------------------------------------------------------



 



     6.4. No Further Negative Pledges. Except with respect to (a) property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to an asset sale permitted hereunder,
(b) restrictions contained in the MSW Indentures, (c) restrictions contained in
leases and licenses that relate only to the property or rights leased or
licensed thereunder, (d) restrictions contained in the MSW Refinancing Indenture
or the New MSW Indentures and in any documents, instruments or agreements
pursuant to which the MSW Refinancing Notes or New MSW Notes may be refinanced
or replaced that are no more restrictive than those contained in the MSW
Indentures or the New MSW Indentures, as applicable, (e) restrictions contained
in the Second Lien Credit Agreement and all collateral documents related thereto
as of the Closing Date and in Second Lien Notes Indenture, (f) restrictions
contained in any documents, instruments or agreements pursuant to which the
Second Lien Notes or Second Lien Term Loans may be refinanced or replaced that
are no more restrictive than those contained in the Second Lien Credit Agreement
or the Second Lien Notes Indenture as applicable, (g) restrictions contained in
the ARC Indenture, (h) restrictions contained in any documents, instruments or
agreements pursuant to which the ARC Notes or the New ARC Notes may be
refinanced or replaced (including any ARC Refinancing Indenture) that are no
more restrictive than those contained in the ARC Indenture, (i) restrictions
contained in any instrument, document or agreement to which any Person acquired
by Company or a Subsidiary in a Permitted Acquisition is a party, provided that
such restrictions (A) were not created in contemplation of such acquisition and
(B) are not applicable to any Person, property or assets other than the Persons
so acquired (and its Subsidiaries), (j) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be) and (k) provisions in the principal
lease, service and operating agreements pertaining to Projects or the
partnership and financing agreements relating to Projects, or any extension,
renewal or replacement thereof so long as in each case such lease, service,
operating, partnership or financing agreement is in effect as of the Closing
Date, is otherwise permitted to be entered into hereunder and, in the case of
any extension, renewal or replacement, such agreement contains no more
restrictive provisions relating to prohibiting the creation or assumption of any
Lien upon the properties or assets of the relevant Subsidiary than the lease,
service, operating, partnership or financing agreement so extended, renewed or
replaced, Company and its Subsidiaries shall not, and shall not permit any of
their Subsidiaries to, enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.
     6.5. Restricted Junior Payments. Neither Company nor any Guarantor
Subsidiary shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment except that (a) MSW I, MSW II and ARC LLC may make regularly
scheduled payments of interest in respect of the MSW Notes, any MSW Refinancing
Notes, the ARC Notes, any ARC Refinancing Notes, the New MSW Notes, the New ARC
Notes and any instrument or agreement in respect of any permitted refinancing
thereof, and may make regularly scheduled payments of principal, mandatory
prepayments and redemptions (including payment of premium) of, or repay at
maturity, the MSW Notes, the ARC Notes, the New MSW Notes, the ARC Refinancing
Notes, the New ARC Notes and any instrument or agreement in respect of any
permitted refinancing thereof, all in accordance with

118



--------------------------------------------------------------------------------



 



the terms of, and only to the extent required by, and subject to the
subordination provisions, if any, contained in the MSW Indentures, MSW
Refinancing Indentures, the ARC Indentures, the ARC Refinancing Indentures, the
New MSW Indentures, the New ARC Indenture and any instrument or agreement in
respect of any permitted refinancing thereof; (b) Company may make required
payments of principal and interest in respect of the Indebtedness incurred under
the Second Lien Credit Agreement and Second Lien Notes Indenture and any
refinancing thereof permitted hereunder and thereunder and pursuant to the
Intercreditor Agreement and Company may make a voluntary prepayment of the
Indebtedness incurred under the Second Lien Credit Agreement on the Delayed Draw
Term Loan Credit Date in an amount not to exceed the amount of the Delayed Draw
Term Loan Commitment; (c) so long as no Event of Default pursuant to
Section 8.1(a) shall have occurred and be continuing, Company may make payments
to Holding to the extent required under the Corporate Services Reimbursement
Agreement and Company may reimburse Holding for the fees and reasonable costs
and expenses paid or payable by Holding within 180 days of the Closing Date in
connection with the Transactions and the Related Transactions; (d) Company and
its Subsidiaries may make payments required under the Holding Tax Sharing
Agreement; provided, that in no event shall the amount paid by Company and its
Subsidiaries exceed the lesser of (i) the consolidated tax liabilities that
would be payable if Company and its Subsidiaries filed a consolidated tax return
with Company as the parent company and (ii) the consolidated tax liabilities of
Holding and its Subsidiaries; (e) Company may make Restricted Junior Payments to
Holding in order to allow Holding to fund regulatory capital or other
requirements relating to the Insurance Subsidiaries of Holding in an aggregate
amount not to exceed $3,000,000 in any Fiscal Year; provided that (i) no Default
or Event of Default shall have occurred and be continuing or shall be caused
thereby and (ii) Company and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.8 on a pro forma basis after giving
effect to such payment as of the last day of the Fiscal Quarter most recently
ended; (f) so long as no Default or Event of Default shall have occurred and be
continuing or would be caused thereby, Company may make additional Restricted
Junior Payments to Holding, the proceeds of which may be utilized by Holding to
make additional Restricted Junior Payments, in an aggregate amount not to exceed
$10,000,000; provided, that notwithstanding the foregoing, until (i) such time
as the Company Leverage Ratio determined on a pro forma basis is less than
4.25:1.00 at any date of determination, (ii) no Default or Event of Default
shall have occurred and be continuing or shall be caused thereby, (iii) Company
and its Subsidiaries shall be in compliance with the financial covenants set
forth in Section 6.8 on a pro forma basis after giving effect to such payment as
of the last day of the Fiscal Quarter most recently ended and (iv) at the time
of such payment and after giving effect thereto, the sum of (y) the amount, if
any, by which (i) the Revolving Commitment exceeds (ii) the sum of the Total
Utilization of Revolving Commitments plus (z) the aggregate amount of
unrestricted Cash and Cash Equivalents of Company at such time, shall not be
less than $50,000,000; (g) so long as no Event of Default shall have occurred
and be continuing, Subsidiaries of Company may and (with respect to Second Lien
Credit Agreement, the Second Lien Notes Indenture and any refinancing thereof
permitted thereunder) Company may, at the time Indebtedness is refinanced or
replaced as permitted under Section 6.1 by other Indebtedness permitted under
such section, pay principal, accrued interest and other amounts owing on the
Indebtedness being refinanced at such time, provided, that such payments may be
made with respect to Limited Recourse Debt during the continuance of an Event of
Default so long as such payments are from the proceeds of Limited Recourse Debt
permitted to be incurred hereunder and such proceeds are required to be applied

119



--------------------------------------------------------------------------------



 



to make such payments under a binding Contractual Obligation to a third party
and ARC LLC may make regularly scheduled payments of interest in respect of the
notes issued under the ARC Indenture and under any Indebtedness incurred to
refinance the same and in respect of principal of such notes only mandatorily
prepay or redeem (including payment of any premium) or repay at maturity, all in
accordance with the terms of the ARC Indenture and any Indebtedness incurred to
refinance the same, and only to the extent required by the ARC Indenture or
terms of such refinancing Indebtedness; and (h) so long as no Event of Default
shall have occurred and be continuing, Company or any of its Subsidiaries may
repay the outstanding Covanta Warren Debt pursuant to a confirmed plan of
reorganization up to an aggregate amount not to exceed $18,000,000; provided
that each Covanta Warren Entity immediately thereafter ceases to be an Affected
Entity, becomes a Guarantor hereunder and a Grantor under the Pledge and
Security Agreement and complies with Section 5.10.
     6.6. Restrictions on Subsidiary Distributions. Except as provided herein,
in the Second Lien Credit Agreement, the Second Lien Notes Indenture, the ARC
Indentures, the ARC Refinancing Indenture, the New ARC Indenture, the MSW
Indentures, MSW Refinancing Indentures or the New MSW Indentures or any
document, instrument or agreement entered into in connection with a replacement
or refinancing of any of the foregoing permitted hereunder, neither Company nor
any Guarantor Subsidiary shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company other than restrictions (i) in agreements
evidencing Indebtedness permitted by Sections 6.1(j) or (m) that impose
restrictions on the property so acquired, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements, (iii) by reason of
provisions in the principal lease, service or operating agreements, partnership
agreements and financing agreements pertaining to Projects, so long as such
lease, service or operating agreements, partnership agreements and financing
agreements are extensions, renewals or replacements of such agreements are in
effect as of the Closing Date, are otherwise permitted to be entered into
hereunder and, in each case of any extensions, renewals or replacements, contain
no more restrictive provisions relating to the ability of the relevant
Subsidiary to take the actions described in clauses (a) through (d) than the
agreement so extended, renewed or replaced, (iv) that are or were created by
virtue of any transfer of, agreement to transfer or option or right with respect
to any property, assets or Capital Stock not otherwise prohibited under this
Agreement (v) that are of the type set forth in clause (d) above contained in
agreements relating to an asset sale permitted hereunder (or to which Requisite
Lenders have consented) (provided that such restrictions only apply to the
assets that are the subject of such a sale), (vi) that are of the type set forth
in clauses (a) through (d) above contained in agreements relating the sale or
disposition of all of the equity interests of a Subsidiary permitted hereunder
(or to which the Requisite Lenders have consented) (provided that such
restrictions only apply to the Subsidiary being sold or disposed of and its
Subsidiaries), and (vii) by reason of provisions in any instrument, document or
agreement to which any Person acquired by Company or a Subsidiary in a Permitted
Acquisition is a party, provided that such restrictions (A) were not created in

120



--------------------------------------------------------------------------------



 



contemplation of such acquisition and (B) are not applicable to any Person,
property or assets other than the Person (and such Person’s Subsidiaries) so
acquired and their respective properties and assets. No Credit Party shall, nor
shall it permit any of its Subsidiaries, to enter into any immaterial
Contractual Obligation on or after the Closing Date which would prohibit a
Subsidiary of Company becoming a Credit Party.
     6.7. Investments. Neither Company nor any Guarantor Subsidiary shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, make or own
any Investment in any Person, including without limitation any Joint Venture,
except:
          (a) Investments in Cash and Cash Equivalents and, to the extent made
in connection therewith, Investments permitted or imposed under the terms of any
cash collateral or debt service reserve agreement (including pursuant to the
terms of any Project bond indenture and the MSW Indentures) permitted hereunder;
          (b) equity Investments owned as of the Closing Date in any Subsidiary
and Investments made after the Closing Date in any wholly-owned Guarantor
Subsidiaries of Company;
          (c) Investments (i) in any Securities or instruments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors, (ii) received in settlement of disputes or as consideration in any
asset sale or other disposition permitted hereunder and (iii) constituting
deposits, prepayments and other credits to suppliers made in the ordinary course
of business consistent with the past practices of Company and its Subsidiaries;
          (d) intercompany loans and advances to the extent permitted under
Section 6.1(b), (c), (d), (e), (f) or (k);
          (e) Investments by a Subsidiary of Company constituting Consolidated
Capital Expenditures by such Subsidiary permitted by Section 6.8(d);
          (f) Investments made in connection with Permitted Acquisitions
permitted pursuant to Section 6.9;
          (g) Investments described in Schedule 6.7;
          (h) Company and its Subsidiaries may become and remain liable with
respect to contingent obligations consisting of long-term or forward purchase
contracts and option contracts to buy, sell or exchange commodities and similar
agreements or arrangements, so long as such contracts, agreements or
arrangements do not constitute Commodities Agreements;
          (i) Foreign Subsidiaries may make equity Investments in other Foreign
Subsidiaries (including without limitation, Investments made in connection with
the Foreign Subsidiary restructuring as expressly set forth in Schedule 6.9-B)
and Excluded Subsidiaries may make equity Investments in other Excluded
Subsidiaries which are their direct or indirect Subsidiaries;

121



--------------------------------------------------------------------------------



 



          (j) to the extent no Default or Event of Default shall have occurred
and be continuing at the time the same are made or shall be caused thereby,
(i) equity Investments in Foreign Subsidiaries and Excluded Subsidiaries by
Company or any Guarantor Subsidiary to provide such Subsidiary with equity
capitalization necessary or advisable in connection with an Expansion of a
Project of such Subsidiary in an amount not to exceed 30% of the amount of
Limited Recourse Debt that such Subsidiary is permitted to incur under (or has
already incurred in reliance on) Section 6.1(p) and (ii) equity Investments in
Subsidiaries by Company or any Subsidiary to provide such Subsidiary with equity
capitalization necessary or advisable in connection with the making of Permitted
Acquisitions substantially contemporaneously with such equity Investment;
          (k) Investments of Persons acquired in a Permitted Acquisition that
existed at the time of such acquisition;
          (l) (i) for so long as the Covanta Warren Entities remain Affected
Entities, loans and advances by Company to the Covanta Warren Entities in an
aggregate principal amount not to exceed $3,000,000 pursuant to
debtor-in-possession financing provided to the Covanta Warren Entities by
Company and (ii) Investments made by Company in the Covanta Warren Entities, in
an amount not exceed $18,000,000 when aggregated with payments permitted under
Section 6.5(h), on or after the effective date of the confirmation of a plan of
reorganization of the Covanta Warren Entities in connection with such
reorganization;
          (m) equity investments arising from or as a part of (i) the Foreign
Subsidiary Restructuring as expressly set forth in Schedule 6.9-B and (ii) the
cancellation of intercompany indebtedness described in clause (b) of the second
proviso to Section 6.1(e)(v);
          (n) equity Investments in MSW I and/or MSW II; provided that such
Investments shall be made from
     (i) the proceeds of the Put-Related Equity Offering (less the amount of any
intercompany loans made pursuant to Section 6.1(e)(i)(B)),
     (ii) Cash and Cash Equivalents from Company’s operations; provided that
after giving effect to such Investment and any Indebtedness incurred pursuant to
Section 6.1(e)(i)(C) unrestricted Cash and Cash Equivalents of Company and the
Acquired Business shall not be less than $50,000,000 (provided further that for
the purposes of calculating such amount, no more than $5,000,000 of Marketable
Securities shall be included in such calculation), and
     (iii) the proceeds of an equity contribution from Holding to Company to
occur with 120 days of the Closing Date in an aggregate amount not to exceed
$25,000,000 (less the amount of any intercompany loans made pursuant to
Section 6.1(e)(i)(D));
provided further that Investments in MSW I and/or MSW II pursuant to clauses
(i) through (iii) immediately above shall be used to solely pay MSW Put-Related
Costs and when added to Indebtedness on-lent pursuant to Section 6.1(e)(i) shall
not exceed in the aggregate the amount set forth on the certificate delivered
pursuant to Section 5.1(k);

122



--------------------------------------------------------------------------------



 



          (o) a one-time Investment in Covanta ARC Holdings Inc. in an aggregate
amount not to exceed the difference between (x) $740,000,000 and (y) the amount
paid in Cash by Company to purchase the Acquired Business; provided that such
Investment will be used solely to pay transition costs of the type set out on
Schedule 1.1(f) incurred in connection with integration of the Acquired
Business; and
          (p) other Investments in an aggregate amount not to exceed at any time
$5,000,000.
     Notwithstanding the foregoing, in no event shall any of Company or any of
its Subsidiaries make any Investment which results in or facilitates in any
manner any Restricted Junior Payment not otherwise permitted under the terms of
Section 6.5.
     To the extent that the making of any Investment could be deemed a use of
more than one subsection of this Section 6.7, Company may select the subsection
to which such Investment will be deemed a use and in no event shall the same
portion of an Investment be deemed a use of more than one subsection.
     6.8. Financial Covenants.
          (a) Cash Flow Coverage Ratio. Company shall not permit the Cash Flow
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending September 30, 2005, to be less than the correlative ratio
indicated:

              Cash Flow Fiscal Quarter   Coverage Ratio
September 30, 2005
    1.5:1.00    
December 31, 2005
    1.5:1.00    
March 31, 2006
    1.5:1.00    
June 30, 2006
    1.5:1.00    
September 30, 2006
    1.5:1.00    
December 31, 2006
    1.5:1.00  

123



--------------------------------------------------------------------------------



 



              Cash Flow Fiscal Quarter   Coverage Ratio
March 31, 2007
    1.55:1.00    
June 30, 2007
    1.55:1.00    
September 30, 2007
    1.55:1.00    
December 31, 2007
    1.55:1.00    
March 31, 2008
    1.55:1.00    
June 30, 2008
    1.55:1.00    
September 30, 2008
    1.55:1.00    
December 31, 2008
    1.55:1.00    
March 31, 2009
    1.7:1.00    
June 30, 2009
    1.7:1.00    
September 30, 2009
    1.7:1.00    
December 31, 2009
    1.7:1.00    
March 31, 2010
    1.7:1.00    
June 30, 2010
    1.7:1.00  

124



--------------------------------------------------------------------------------



 



              Cash Flow Fiscal Quarter   Coverage Ratio
September 30, 2010
    1.7:1.00    
December 31, 2010
    1.7:1.00    
March 31, 2011
    1.7:1.00    
June 30, 2011
    1.7:1.00    
September 30, 2011
    1.7:1.00    
December 31, 2011
    1.7:1.00    
Thereafter
    2.00:1.00  

          (b) Company Leverage Ratio. Company shall not permit the Company
Leverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending September 30, 2005, to exceed the correlative ratio
indicated:

              Company Leverage Fiscal Quarter   Ratio
September 30, 2005
    6.00:1.00    
December 31, 2005
    6.00:1.00    
March 31, 2006
    6.00:1.00    
June 30, 2006
    6.00:1.00  

125



--------------------------------------------------------------------------------



 



              Company Leverage Fiscal Quarter   Ratio
September 30, 2006
    6.00:1.00    
December 31, 2006
    6.00:1.00    
March 31, 2007
    5.50:1.00    
June 30, 2007
    5.50:1.00    
September 30, 2007
    5.50:1.00    
December 31, 2007
    5.50:1.00    
March 31, 2008
    5.25:1.00    
June 30, 2008
    5.25:1.00    
September 30, 2008
    5.25:1.00    
December 31, 2008
    5.25:1.00    
March 31, 2009
    5.00:1.00    
June 30, 2009
    5.00:1.00    
September 30, 2009
    5.00:1.00    
December 31, 2009
    5.00:1.00  

126



--------------------------------------------------------------------------------



 



              Company Leverage Fiscal Quarter   Ratio
March 31, 2010
    4.75:1.00    
June 30, 2010
    4.75:1.00    
September 30, 2010
    4.75:1.00    
December 31, 2010
    4.75:1.00    
March 31, 2011
    4.75:1.00    
June 30, 2011
    4.75:1.00    
September 30, 2011
    4.75:1.00    
December 31, 2011
    4.75:1.00    
Thereafter
    4.00:1.00  

          (c) Consolidated Adjusted EBITDA. Company shall not permit the
Consolidated Adjusted EBITDA as at the end of any Fiscal Quarter, beginning with
the Fiscal Quarter ending September 30, 2005, for the four Fiscal Quarter period
then ended, taken as a single accounting period, to be less than the correlative
amount indicated:

              Consolidated Adjusted Fiscal Quarter   EBITDA
September 30, 2005
  $ 425,000,000    
December 31, 2005
  $ 425,000,000  

127



--------------------------------------------------------------------------------



 



              Consolidated Adjusted Fiscal Quarter   EBITDA
March 31, 2006
  $ 425,000,000    
June 30, 2006
  $ 425,000,000    
September 30, 2006
  $ 425,000,000    
December 31, 2006
  $ 425,000,000    
March 31, 2007
  $ 425,000,000    
June 30, 2007
  $ 425,000,000    
September 30, 2007
  $ 425,000,000    
December 31, 2007
  $ 425,000,000    
March 31, 2008
  $ 425,000,000    
June 30, 2008
  $ 425,000,000    
September 30, 2008
  $ 425,000,000    
December 31, 2008
  $ 425,000,000    
March 31, 2009
  $ 425,000,000    
June 30, 2009
  $ 425,000,000  

128



--------------------------------------------------------------------------------



 



              Consolidated Adjusted Fiscal Quarter   EBITDA
September 30, 2009
  $ 425,000,000    
December 31, 2009
  $ 425,000,000    
March 31, 2010
  $ 425,000,000    
June 30, 2010
  $ 425,000,000    
September 30, 2010
  $ 425,000,000    
December 31, 2010
  $ 425,000,000    
March 31, 2011
  $ 425,000,000    
June 30, 2011
  $ 425,000,000    
September 30, 2011
  $ 425,000,000    
December 31, 2011
  $ 425,000,000    
Thereafter
  $ 425,000,000  

          (d) Maximum Consolidated Capital Expenditures. Company shall not make
or incur any Consolidated Capital Expenditures at all after the Closing Date,
and shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures, in any Fiscal Year indicated below, in an aggregate amount for
Subsidiaries of Company in excess of the corresponding amount set forth below
opposite such Fiscal Year; provided, such amount for any Fiscal Year shall be
increased by an amount (up to a maximum amount of $65,000,000), equal to 50% of
the excess, if any, of such amount for the previous Fiscal Year (after giving
effect to any adjustment in accordance with this proviso) over the actual amount
of Consolidated Capital Expenditures for such previous Fiscal Year:

129



--------------------------------------------------------------------------------



 



              Consolidated Capital Fiscal Year   Expenditures
2005
  $ 65,000,000    
2006
  $ 65,000,000    
2007
  $ 65,000,000    
2008
  $ 65,000,000    
2009
  $ 65,000,000    
2010
  $ 65,000,000    
2011
  $ 65,000,000    
Thereafter
  $ 65,000,000  

     6.9. Fundamental Changes; Disposition of Assets; Acquisitions. Neither
Company nor any Guarantor Subsidiary shall, nor shall it permit any of its
Subsidiaries to, enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment and Consolidated Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:
     (a) any Subsidiary of Company may be merged with or into Company or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person. In addition, any Subsidiary of Company that is
not a Guarantor may be merged with or into any other Subsidiary of Company that
is not a Guarantor which is its

130



--------------------------------------------------------------------------------



 



direct parent or Subsidiary, or all or any part of its business, property or
assets may be conveyed, sold, leased, transferred or otherwise disposed of, in
one transaction or a series of transactions, to any other Subsidiary of Company
that is not a Guarantor and which is its direct parent or Subsidiary;
          (b) sales or other dispositions of assets that do not constitute Asset
Sales; and
          (c) Asset Sales, the Net Asset Sale Proceeds of which when aggregated
with the proceeds of all other Asset Sales made within the same Fiscal Year, do
not exceed $7,500,000 and the sale or other dispositions of those assets
identified on Schedule 6.9-A; provided (1) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Company or the relevant
Subsidiary (or similar governing body)), (2) no less than 80% thereof shall be
paid in Cash (which limitation shall not apply to the sale or offer disposition
of assets identified on Schedule 6.9-A), and (3) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.14(a) to the extent required
thereby;
          (d) Excluded Asset Sales;
          (e) (i) Permitted Acquisitions to the extent the consideration does
not exceed $75,000,000 in the aggregate plus the amount of any Acquisition
Holding Contributions from the Closing Date to the date of determination and
(ii) acquisitions by Company of assets contributed to it by Holding as equity
capital contributions;
          (f) acquisitions of real property that is contiguous to real property
owned by Company or its Subsidiaries at such time; so long as such acquisition
is either (i) by Company or any Guarantor Subsidiary, or (ii) if not within
clause (i) of this provision, is either (A) financed with the proceeds of
Limited Recourse Debt and/or the proceeds of an Investment pursuant to
Section 6.7(j) or (B) consummated for consideration in an aggregate amount
(together with any other acquisitions made in reliance on this
Section 6.9(f)(ii)(B) following the Closing Date) not to exceed $3,000,000;
          (g) acquisitions and the Foreign Subsidiary restructuring in each case
to the extent expressly identified on Schedule 6.9-B; and
          (h) Investments permitted under Section 6.7.
     6.10. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, and except as provided in the Second Lien Credit
Agreement or the Second Lien Notes Indenture and related documentation
(including permitted refinancings thereof), neither Company nor any Guarantor
Subsidiary shall, nor shall it permit any of its Subsidiaries to, (a) directly
or indirectly sell, assign, pledge or otherwise encumber or dispose of any
Capital Stock of any of its Guarantor Subsidiaries, except to qualify directors
if required by applicable law; or (b) directly or indirectly to sell or
otherwise dispose of any Capital Stock of any of its Subsidiaries, except to
Company or Guarantor Subsidiary (subject to the restrictions on such disposition
otherwise imposed hereunder), or to qualify directors if required by applicable
law. Notwithstanding the foregoing, (a) Excluded Subsidiaries may transfer
Capital Stock in any of its Subsidiaries to

131



--------------------------------------------------------------------------------



 



other wholly-owned Excluded Subsidiaries, (b) Foreign Subsidiaries may transfer
Capital Stock in any of its Subsidiaries to other wholly-owned Foreign
Subsidiaries and (c) Company and its Subsidiaries may consummate the Foreign
Subsidiary restructuring identified on Schedule 6.9-B.
     6.11. Prohibition on Sales and Lease-Backs. Neither Company nor any
Guarantor Subsidiary shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, which any of Company or its
Subsidiaries has sold or transferred or is to sell or to transfer to any other
Person (other than Company or any of its Subsidiaries).
     6.12. Transactions with Shareholders and Affiliates. Neither Company nor
any Guarantor Subsidiary shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, on terms that are less favorable to Company or that
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not an Affiliate; provided, the foregoing restriction shall
not apply to (a) any transaction between Company and any Guarantor Subsidiary;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Company and its Subsidiaries; (c) compensation
arrangements for officers and other employees of Company and its Subsidiaries
entered into in the ordinary course of business; (d) payments (and other
transactions) made in accordance with the terms of the Holding Tax Sharing
Agreement, and the Corporate Services Reimbursement Agreement; (e) the Rights
Offering; (f) the Put-Related Equity Offering; (g) transactions described in
Schedule 6.12; (h) the Foreign Subsidiary restructuring identified on
Schedule 6.9-B and any Indebtedness, Investments, dispositions of assets and
other transactions permitted hereunder among Company and its Subsidiaries or
among Subsidiaries of Company and (i) reasonable and customary indemnifications
and insurance arrangements for the benefit of Persons that are officers or
members of the boards of directors (or similar governing bodies) of Company and
its Subsidiaries, whether such Persons are current or former officers or members
at the time such indemnifications or arrangements are entered into, provided
that such indemnifications and arrangements are entered into at arms’ length and
on terms that are no less favorable to Company or that Subsidiary, as the case
may be, than those that would have been obtained at the relevant time from
Persons who are not Affiliates.
     6.13. Conduct of Business. From and after the Closing Date, neither Company
nor any Guarantor Subsidiary shall, nor shall it permit any of its Subsidiaries
to, engage in any business other than (i) the businesses engaged in by Company
or such Subsidiary on the Closing Date and similar or related businesses
(including the establishment, construction, acquisition and operation of
Projects and ash recycling, scrap metal processing, waste haulings collection
and landfills in connection therewith) and (ii) such other lines of business as
may be consented to by Requisite Lenders.
     6.14. Amendments or Waivers of Certain Related Agreements. Except as set
forth in Section 6.15 and Section 6.16, neither Company nor any Guarantor
Subsidiary shall, nor shall it permit any of its Subsidiaries to, agree to any
material amendment, restatement, supplement or other modification to, or waiver
of, any of its material rights under any (i) Related Agreement or

132



--------------------------------------------------------------------------------



 



(ii) the principal documents relating to Limited Recourse Debt with respect to a
Project after the Closing Date if such amendment, restatement, modification or
waiver under clauses (i) or (ii), together with all other amendments,
restatements, modifications and waivers made, would reasonably be expected to
have a Material Adverse Effect; without in each case obtaining the prior written
consent of Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.
     6.15. Amendments or Waivers with respect to MSW Notes, MSW Refinancing
Notes, ARC Notes, ARC Refinancing Notes, New MSW Notes and New ARC Notes.
Company and its Subsidiaries shall not, and shall not permit any of their
Subsidiaries to, amend or otherwise change the terms of any MSW Notes, MSW
Refinancing Notes, ARC Notes, ARC Refinancing Notes, New MSW Notes or New ARC
Notes, or make any payment consistent with an amendment thereof or change
thereto, if the effect of such amendment or change is to increase the interest
rate on such MSW Notes, MSW Refinancing Notes, ARC Notes, ARC Refinancing Notes,
New MSW Notes or New ARC Notes, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof or
otherwise make such event of default or condition less restrictive or burdensome
on Company, or if the effect of such amendment or change, together with all
other amendments or changes made, is to increase materially the obligations of
the obligor thereunder or to confer any additional rights on the holders of such
MSW Notes, MSW Refinancing Notes, ARC Notes, ARC Refinancing Notes, New MSW
Notes or New ARC Notes (or a trustee or other representative on their behalf)
which would be adverse to any Credit Party or Lenders; provided however, that
for the avoidance of doubt this Section 6.15 shall not prohibit the initial
issuance of any of the MSW Refinancing Notes, ARC Refinancing Notes, New MSW
Notes or New ARC Notes, each in accordance with the terms and conditions of
Section 6.1(n).
     6.16. Amendments or Waivers of the Second Lien Credit Agreement and Second
Lien Notes Indenture. Company and its Subsidiaries shall not, and shall not
permit any of their Subsidiaries to, amend or otherwise change the terms of the
Second Lien Credit Agreement or Second Lien Notes Indenture or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate applicable thereto, change
(to earlier dates) any dates upon which payments of principal or interest are
due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto or otherwise make such event of
default or condition less restrictive or burdensome on Company), change the
prepayment provisions thereof, or change any collateral therefor (other than to
release such collateral), or if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
lenders under the Second Lien Credit Agreement or Second Lien Notes Indenture,
as applicable, (or a representative on their behalf) which would be adverse to
any Credit Party or Lenders, in each case except as otherwise expressly
permitted by the Intercreditor Agreement.
     6.17. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from December 31.

133



--------------------------------------------------------------------------------



 



SECTION 7. GUARANTY
     7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).
     7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.
     7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the

134



--------------------------------------------------------------------------------



 



failure of Company to pay any of the Guaranteed Obligations when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon demand pay, or
cause to be paid, in Cash, to Administrative Agent for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for Company’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against Company
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.
     7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
          (a) this Guaranty is a guaranty of payment when due and not of
collectibility. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
          (b) Administrative Agent may enforce this Guaranty upon the occurrence
and during the continuance of an Event of Default notwithstanding the existence
of any dispute between Company and any Beneficiary with respect to the existence
of such Event of Default;
          (c) the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;
          (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
          (e) any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with

135



--------------------------------------------------------------------------------



 



respect to, or substitutions for, the Guaranteed Obligations or any agreement
relating thereto and/or subordinate the payment of the same to the payment of
any other obligations; (iii) request and accept other guaranties of the
Guaranteed Obligations and take and hold security for the payment hereof or the
Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Company or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or the Hedge Agreements;
and
          (f) this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or the Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedge Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Credit Document,
such Hedge Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for Indebtedness other than the
Guaranteed Obligations) to the payment of Indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Holding or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Company may allege or assert against any Beneficiary

136



--------------------------------------------------------------------------------



 



in respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
     7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Company or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedge Agreements
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to Company and notices of any of the
matters referred to in Section 7.4 and any right to consent to any thereof; and
(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
     7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments and Delayed Draw Term Loan Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against Company or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Company with respect to the Guaranteed Obligations, (b)

137



--------------------------------------------------------------------------------



 



any right to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Company, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full and the Revolving Commitments and Delayed
Draw Term Loan Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Company, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
     7.7. Subordination of Other Obligations. Any Indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after receipt
of notice of an Event of Default (which has occurred and is continuing) by
Administrative Agent shall be held in trust for Administrative Agent on behalf
of Beneficiaries and shall forthwith be paid over to Administrative Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.
     7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments and Delayed Draw Term Loan Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled.
Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.
     7.9. Authority of Guarantors or Company. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
     7.10. Financial Condition of Company. Any Credit Extension may be made to
Company or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the

138



--------------------------------------------------------------------------------



 



financial or other condition of Company at the time of any such grant or
continuation or at the time such Hedge Agreement is entered into, as the case
may be. No Beneficiary shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of Company. Each Guarantor has adequate means to obtain information
from Company on a continuing basis concerning the financial condition of Company
and its ability to perform its obligations under the Credit Documents and the
Hedge Agreements, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of Company and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of Company now known or hereafter known by any Beneficiary.
     7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any involuntary bankruptcy,
reorganization or insolvency case or proceeding of or against Company or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Company or any other
Guarantor or by any defense which Company or any other Guarantor may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
          (b) Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above against Company (or, if
interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve Company of any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay
Administrative Agent, or allow the claim of Administrative Agent in respect of,
any such interest accruing after the date on which such case or proceeding is
commenced.
          (c) In the event that all or any portion of the Guaranteed Obligations
are paid by Company, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
     7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the

139



--------------------------------------------------------------------------------



 



Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
sale or disposition.
SECTION 8. EVENTS OF DEFAULT
     8.1. Events of Default. If any one or more of the following conditions or
events shall occur:
          (a) Failure to Make Payments When Due. Failure by Company to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to an Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five days after the
date due; or
          (b) Default in Other Agreements. (i) Failure of any of Company or its
Subsidiaries or Holding to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a) and other than Limited Recourse Debt
permitted to be incurred hereunder and incurred in connection with one or more
Projects to which less than $5,000,000 in the aggregate of the operating income
of Company and its Subsidiaries (on a consolidated basis) is attributable for
the 12-month period immediately preceding the failure to pay such interest,
principal or other amounts) in an individual principal amount of $10,000,000 or
more or with an aggregate principal amount of $10,000,000 or more, in each case
beyond the grace period, if any, provided therefor; or (ii) breach or default by
any of Company or its Subsidiaries or Holding with respect to any other material
term of (1) one or more items of Indebtedness in the individual or aggregate
principal amounts referred to in clause (i) above or (2) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness,
in each case beyond the grace period, if any, provided therefor, if the effect
of such breach or default is to cause, or to permit the holder or holders of
that Indebtedness (or a trustee on behalf of such holder or holders), to cause,
that Indebtedness to become or be declared due and payable (or redeemable), or
to require the prepayment, redemption, repurchase or defeasance of, or to cause
Company or any of its Subsidiaries or Holding to make any offer to prepay,
redeem, repurchase or defease that Indebtedness (other than an offer under the
MSW Notes, MSW Refinancing Notes or the New MSW Notes or as required under the
ARC Indenture, the ARC Refinancing Indenture or the New ARC Indenture with the
proceeds of asset sales, debt and equity insurances and insurance casualty and
condemnation and to the extent required in connection with changes in control
directly resulting from the Acquisition), prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or (iii) any
Event of Default (under and as defined in the MSW I Indenture, MSW II Indenture,
MSW Refinancing Indentures, New MSW I Indenture, New MSW II Indenture, ARC
Indenture, ARC Refinancing Indenture or the New ARC Indenture), shall occur; or
(iv) any Event of Default (as defined in the Second Lien Credit Agreement and
the Second Lien Notes) shall occur; or

140



--------------------------------------------------------------------------------



 



          (c) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6,
Section 5.2, Section 5.15, Section 5.16 or Section 6; or
          (d) Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
          (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other provision of this Section 8.1, and such default shall not have been
remedied or waived within thirty days after the earlier of (i) an Authorized
Officer becoming aware of such default or (ii) receipt by Company of notice from
Administrative Agent or any Lender of such default; or
          (f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Holding, Company or any of its Material Subsidiaries in an involuntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, which decree or order is not stayed;
or any other similar relief shall be granted under any applicable federal or
state law; or (ii) an involuntary case shall be commenced against Holding,
Company or any of its Material Subsidiaries under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over Holding, Company or any of its Material
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Holding, Company or any of its Material
Subsidiaries for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of Holding, Company or any of its Material
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty days without having been dismissed, bonded or discharged; or
          (g) Voluntary Bankruptcy; Appointment of Receiver, etc.. (i) Holding,
any Company or any of its Material Subsidiaries shall have an order for relief
entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Holding, Company or any of its Material
Subsidiaries shall make any assignment for the benefit of creditors; or (ii)
Holding, Company or any of its Material Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body of
Holding, Company or any of its Material

141



--------------------------------------------------------------------------------



 




Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f); or
          (h) Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $5,000,000 or (ii) in the aggregate at any time an amount in excess of
$10,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has not denied coverage)
shall be entered or filed against Company or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or
          (i) Dissolution. Any order, judgment or decree shall be entered
against any Material Subsidiary of Company decreeing the dissolution or split up
of such Material Subsidiary and such order shall remain undischarged or unstayed
for a period in excess of thirty days; or
          (j) Employee Benefit Plans. (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Company, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $10,000,000 during the term
hereof; or
          (k) Change of Control. A Change of Control shall occur; or
          (l) Net Operating Losses. If, based on (A) a final, non-appealable
determination by a court, (B) a closing agreement between Holding and/or any of
its Subsidiaries and the Internal Revenue Service or (C) a transaction or event
occurring after the Closing Date (e.g., ownership change or deconsolidation),
the net operating losses available to Holding or Company to offset taxable
income are less than $315,000,000 (which amount shall be reduced by net
operating losses used by Holding to reduce taxable income of Holding or Company
after December 31, 2004); provided, that in determining the amount of net
operating losses available or used for purposes of this default, the principles
applied in any final determination or closing agreement shall be applied to any
similar items in other open tax years that were not the subject of such
determination or closing agreement solely as a result of not being included in
the tax years at issue; or
          (m) Guaranties, Collateral Documents and other Credit Documents. At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any de minimis portion of the Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured

142



--------------------------------------------------------------------------------



 




Party to take any action within its control, or (iii) any Credit Party shall
contest the validity or enforceability of any Credit Document in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Credit Document to which it is a party, or (iv)
the Loans shall cease to constitute First Priority secured Indebtedness under
the intercreditor provisions of the Second Lien Term Loans or Second Lien Notes
or the Intercreditor Agreement or, in any case, such intercreditor provisions
shall be invalidated or otherwise cease to be legal, valid and binding
obligations of the parties thereto, enforceable in accordance with their terms.
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and
continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Company by Administrative Agent,
(A) the Revolving Commitments, if any, of each Lender having such Revolving
Commitments, the obligation of an Issuing Bank to issue any Revolving Letter of
Credit or Funded Letter of Credit and the Delayed Draw Term Loan Commitments, if
any, of each Lender having such Delayed Draw Term Loan Commitments shall
immediately terminate; (B) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations;
provided, the foregoing shall not affect in any way the obligations of Lenders
under Section 2.3(b)(iv) or Section 2.4(e); (C) Administrative Agent may cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (D) Administrative Agent shall direct
Company to pay (and Company hereby agrees upon receipt of such notice, or upon
the occurrence and continuance of any Event of Default specified in
Section 8.1(f) and (g)(i) to pay) to Administrative Agent such additional
amounts of cash, to be held as security for Company’s reimbursement Obligations
in respect of Revolving Letters of Credit then outstanding, equal to the
Revolving Letter of Credit Usage at such time.
SECTION 9. AGENTS
     9.1. Appointment of Agents. GSCP is hereby appointed Syndication Agent on
the Effective Date and at all times thereafter, and each Lender hereby
authorizes Syndication Agent to act as its agent in accordance with the terms
hereof and the other Credit Documents. GSCP is hereby appointed Administrative
Agent hereunder and under the other Credit Documents and each Lender hereby
authorizes Administrative Agent to act as its agent in accordance with the terms
hereof and the other Credit Documents. GSCP is hereby appointed Collateral Agent
hereunder and under the other Credit Documents and each Lender hereby authorizes
Collateral Agent to act as its agent in accordance with the terms hereof and the
other Credit Documents. Each of JPMC, UBS and Calyon is hereby appointed
Co-Documentation Agent hereunder, and each Lender hereby authorizes
Co-Documentation Agent to act as its agent in accordance with the terms hereof
and the other Credit Documents. Each Agent hereby agrees to act upon the

143



--------------------------------------------------------------------------------



 



express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Credit Parties. Syndication
Agent, without consent of or notice to any party hereto, may assign any and all
of its rights or obligations hereunder to any of its Affiliates. As of the
Effective Date, GSCP, in its capacity as a Syndication Agent, shall not have any
obligations but shall be entitled to all benefits of this Section 9.
     9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.
     9.3. General Immunity.
          (a) No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party, to any Agent or any Lender in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of any Credit Party or any other Person liable for the payment
of any Obligations, nor shall any Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Credit Documents or as to the
use of the proceeds of the Loans or as to the existence or possible existence of
any Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or Letters of Credit or the component amounts
thereof.
          (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent, in the case of any Agent other

144



--------------------------------------------------------------------------------



 




than Collateral Agent, shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) or, in the case of Collateral Agent, in
accordance with the Pledge and Security Agreement, Intercreditor Agreement or
other applicable Collateral Document, and, upon receipt of such instructions
from Requisite Lenders (or such other Lenders, as the case may be), or in
accordance with the Pledge and Security Agreement, Intercreditor Agreement or
other applicable Collateral Document, as the case may be, such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Credit Parties), accountants, experts
and other professional advisors selected by it; and (ii) no Lender shall have
any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents, in the case of any Agent other than Collateral Agent, in
accordance with the instructions of Requisite Lenders (or such other Lenders as
may be required to give such instructions under Section 10.5) or, in the case of
the Collateral Agent, in accordance with the Pledge and Security Agreement,
Intercreditor Agreement or other applicable Collateral Document.
          (c) Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

145



--------------------------------------------------------------------------------



 



     9.4. Agents Entitled to Act as Lender. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Credit Parties or any of their Affiliates as if it were
not performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection herewith and otherwise
without having to account for the same to Lenders.
     9.5. Lenders’ Representations, Warranties and Acknowledgment.
          (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of the Credit
Parties in connection with Credit Extensions hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of the Credit
Parties. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
          (b) Each Lender, by delivering its signature page to this Agreement or
a Lender Consent Letter (and funding (or having been deemed to have funded) its
Tranche C Term Loan or New Credit Linked Deposit on the Effective Date) shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Effective Date.
     9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct. If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment,

146



--------------------------------------------------------------------------------



 



suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.
     9.7. Successor Administrative Agent and Swing Line Lender Administrative
Agent may resign at any time by giving thirty days’ prior written notice thereof
to Lenders and Company, and Administrative Agent may be removed at any time with
or without cause by an instrument or concurrent instruments in writing delivered
to Company and Administrative Agent and signed by Requisite Lenders. Upon any
such notice of resignation or any such removal, Requisite Lenders shall have the
right, upon five Business Days’ notice to Company; provided that Company shall
have the right to approve (such approval not to be unreasonably withheld) any
such successor Administrative Agent unless an Event of Default then exists, to
appoint a successor Administrative Agent. Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder. Any resignation or removal of GSCP
or its successor as Administrative Agent pursuant to this Section shall also
constitute the resignation or removal of GSCP or its successor as Swing Line
Lender, and any successor Administrative Agent appointed pursuant to this
Section shall, upon its acceptance of such appointment, become the successor
Swing Line Lender for all purposes hereunder. In such event (a) Company shall
prepay any outstanding Swing Line Loans made by the retiring or removed
Administrative Agent in its capacity as Swing Line Lender, (b) upon such
prepayment, the retiring or removed Administrative Agent and Swing Line Lender
shall surrender any Swing Line Note held by it to Company for cancellation, and
(c) Company shall issue, if so requested by successor Administrative Agent and
Swing Line Loan Lender, a new Swing Line Note to the successor Administrative
Agent and Swing Line Lender, in the principal amount of the Swing Line Sublimit
then in effect and with other appropriate insertions.
     9.8. Collateral Documents and Guaranty.
          (a) Agents under Collateral Documents and Guaranty. Each Lender hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Lenders, to (i) be the agent for and
representative of Lenders with respect to the Guaranty, the Collateral and the
Collateral Documents and (ii) enter into the Intercreditor

147



--------------------------------------------------------------------------------



 




Agreement, and each Lender agrees to be bound by the terms of the Intercreditor
Agreement. Subject to Section 10.5, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented.
          (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Company, Administrative Agent, Collateral Agent and each Lender hereby agree
that (i) no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by Administrative
Agent, on behalf of Lenders in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.
SECTION 10. MISCELLANEOUS
     10.1. Notices.
          (a) Generally. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to a
Credit Party, the Syndication Agent, Collateral Agent, Administrative Agent,
Swing Line Lender, or an Issuing Bank, shall be sent to such Person’s address as
set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing (which, in the case of any Notice, shall include notice by electronic
mail or other electronic means agreed to between Company and Administrative
Agent) and may be personally served, telexed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent; provided further, any such notice or other communication shall at
the request of Administrative Agent be provided to any sub-agent appointed
pursuant to Section 9.3(c) hereto as designated by Administrative Agent from
time to time.

148



--------------------------------------------------------------------------------



 



          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Banks pursuant
to Section 2 if such Lender or the Issuing Banks, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     10.2. Expenses. Whether or not the transactions contemplated hereby shall
be consummated, Company agrees to pay promptly (a) all the actual and reasonable
costs and expenses incurred by each Agent of preparation of the Credit Documents
and any consents, amendments, waivers or other modifications thereto; (b) all
the costs of furnishing all opinions by counsel for Company and the other Credit
Parties; (c) the reasonable fees, expenses and disbursements of counsel to
Administrative Agent and Collateral Agent, and JPMC in its capacity as a Funded
LC Issuing Bank and a Lender, in connection with the negotiation, preparation,
execution and administration of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by Company; (d) all the actual costs and reasonable expenses
of creating and perfecting Liens in favor of Collateral Agent, for the benefit
of Secured Parties, including filing and recording fees, expenses and taxes,
stamp or documentary taxes, search fees, title insurance premiums and reasonable
fees, expenses and disbursements of counsel to each Agent and of counsel
providing any opinions required hereunder; (e) all the actual costs and
reasonable fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers (prior to any Default or Event of Default subject to
the consent of Company); (f) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other actual and reasonable costs and expenses incurred by
each Agent in connection with the syndication of the Loans and Commitments; and
(h) after the occurrence of an Event of Default and during its continuance, all
costs and expenses, including reasonable attorneys’ fees costs of settlement,
incurred by any Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Event of Default (including in connection
with the sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or

149



--------------------------------------------------------------------------------



 



bankruptcy cases or proceedings. The agreements in this Section 10.2 shall
survive repayment of the Loans and all other amounts payable hereunder and the
return of the New Credit Linked Deposits to the applicable Lenders.
     10.3. Indemnity.
          (a) In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent, Lender and Issuing Bank and the
officers, partners, directors, trustees, employees, agents, sub-agents and
Affiliates of each Agent, each Lender and each Issuing Bank (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
no Credit Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence, bad faith or willful misconduct of
that Indemnitee and, provided further, that neither Credit Suisse nor any of its
officers, partners, directors, trustees, employees, agents, sub-Agents or
Affiliates shall be entitled to any indemnification or contribution hereunder
except to the extent of losses, claims, damages or liabilities suffered as a
result of Credit Suisse acting as a Lender hereunder. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.
          (b) To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against Lenders, Agents,
Issuing Banks and their respective Affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, arising
out of, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor provided,
that Credit Suisse and it officers, partners, directors, trustees, employees,
agents, sub-agents and Affiliates shall be entitled to the benefits of this
paragraph for claims arising out of the Credit Documents or its acting as a
Lender hereunder.
     The agreements in this Section 10.3 shall survive repayment of the Loans
and all other amounts payable hereunder and the return of the New Credit Linked
Deposits to the applicable Lenders.
     10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender and
each Funded LC Issuing Bank is hereby authorized by each Credit Party at any
time or from time to time subject to the consent of Administrative Agent

150



--------------------------------------------------------------------------------



 



(such consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender or
Funded LC Issuing Bank to or for the credit or the account of any Credit Party
(other than Holding) against and on account of the obligations and liabilities
of any Credit Party to such Lender or Funded LC Issuing Bank hereunder, the
Letters of Credit and participations therein and under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto, the Letters of Credit and participations therein or with any
other Credit Document, irrespective of whether or not (a) such Lender or Funded
LC Issuing Bank shall have made any demand hereunder or (b) the principal of or
the interest on the Loans or any amounts in respect of the Letters of Credit or
any other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured. The Funded LC Issuing Banks agree that payments from
the New Credit Linked Deposits shall be made only to the extent expressly
provided for under this Agreement.
     10.5. Amendments and Waivers.
          (a) Requisite Lenders’ Consent. Subject to Section 10.5(b) and
10.5(c), no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall in any event be effective without the written concurrence of the Requisite
Lenders.
          (b) Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender) that would be directly affected thereby,
no amendment, modification, termination, or consent shall be effective if the
effect thereof would:
          (i) extend the scheduled final maturity of any Loan or Note of such
Lender;
          (ii) extend the date on which the Funded LC Participation Interests
must be repurchased in full from such Lender or any Lender’s Pro Rate Share of
the New Credit Linked Deposits is required to be paid to such Lender in full (it
being acknowledged that any such repurchase or payment is subject to the express
provisions of Section 2.4);
          (iii) waive, reduce or postpone any scheduled repayment of principal
on the Term Loans under Section 2.12 due such Lender (but not prepayment);
          (iv) extend the stated expiration date of any Revolving Letter of
Credit beyond the Revolving Commitment Termination Date;
          (v) extend the stated expiration date of any Funded Letter of Credit
beyond the Funded Letter of Credit Termination Date;
          (vi) reduce the rate of interest on any Loan of such Lender (other
than any waiver of any increase in the interest rate applicable to any Loan
pursuant to Section 2.10) or

151



--------------------------------------------------------------------------------



 



any fee or other payment obligations (including without limitation with respect
to Funded LC Participation Interests) payable hereunder to such Lender;
          (vii) extend the time for payment of any such interest or fees to such
Lender;
          (viii) reduce the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit due to such Lender or (except as
expressly provided for herein) any New Credit Linked Deposit funded by such
Lender;
          (ix) amend, modify, terminate or waive any provision of this
Section 10.5(b) or Section 10.5(c);
          (x) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Tranche C Term Loan
Commitments, the Tranche C Term Loan, the Revolving Commitments, the Revolving
Loans, the Funded Letter of Credit Commitments, the Funded Letters of Credit,
the Delayed Draw Term Loans and the Delayed Draw Term Loan Commitments are
included on the Effective Date;
          (xi) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or
          (xii) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document.
          (c) Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
          (i) increase any Revolving Commitment or Delayed Draw Term Loan
Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender; provided, no amendment, modification or waiver of any
condition precedent, covenant, Default or Event of Default shall constitute an
increase in any Revolving Commitment or Delayed Draw Term Loan Commitment of any
Lender;
          (ii) amend, modify, terminate or waive any provision hereof relating
to the Swing Line Sublimit or the Swing Line Loans without the consent of Swing
Line Lender;
          (iii) amend the definition of “Requisite Class Lenders” without the
consent of Requisite Class Lenders of each Class; provided, with the consent of
the Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such “Requisite Class Lenders” on substantially
the same basis as the Tranche C Term Loan Commitments, the Tranche C Term Loans,
the Revolving Commitments, the Revolving Loans, the Funded Letter of Credit
Commitments, the Funded Letters of Credit, the Delayed Draw Term Loans and the
Delayed Draw Term Loan Commitments are included on the Effective Date;

152



--------------------------------------------------------------------------------



 



          (iv) alter the required application of any repayments or prepayments
as between Classes pursuant to Section 2.15 without the consent of Requisite
Class Lenders of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided, Requisite Lenders may waive, in whole
or in part, any prepayment so long as the application, as between Classes, of
any portion of such prepayment which is still required to be made is not
altered;
          (v) amend, modify, terminate or waive any obligation of Lenders or
Company (as the same applies to its obligation to any Funded LC Issuing Bank) or
any Funded LC Issuing Bank as provided in Section 2.4 directly relating to
Funded Letters of Credit and the New Credit Linked Deposits (and definitions
used in Section 2.4 that relate specifically to Funded Letters of Credit and New
Credit Linked Deposits) without the written consent of Company, Administrative
Agent and each Funded LC Issuing Bank;
          (vi) amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent;
          (vii) amend, modify or waive any condition precedent in Section 3.2 to
the making of any Revolving Loan without the consent of Requisite Class Lenders
having Revolving Credit Exposure (it being understood that no waiver of any
Default or Event of Default by Requisite Lenders, nor any waiver or amendment of
any covenant, representation, or other provision not in Section 3.2 shall
constitute an amendment, modification or waiver); or
          (viii) amend, modify or waive any condition precedent in Section 3.2
to the making of any Delayed Draw Term Loan without the consent of Requisite
Class Lenders having Delayed Draw Term Loan Exposure (it being understood that
no waiver of any Default or Event of Default by Requisite Lenders, nor any
waiver or amendment of any covenant, representation, or other provision not in
Section 3.2 shall constitute an amendment, modification or waiver).
          (d) Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
     10.6. Successors and Assigns; Participations.
          (a) Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written

153



--------------------------------------------------------------------------------



 



consent of all Lenders. No Lender may assign, sell, participate or otherwise
transfer any of its rights under the Credit Documents except as set forth in
this Section 10.6 and the penultimate sentence of Section 2.23. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
          (b) Register. Company, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments, Loans and Funded Letter of Credit Participations
listed therein for all purposes hereof, and no assignment or transfer of any
such Commitment or Loan shall be effective, in each case, unless and until
recorded in the Register following receipt of an Assignment Agreement effecting
the assignment or transfer thereof, in each case, as provided in
Section 10.6(d). Each assignment shall be recorded in the Register on the
Business Day the Assignment Agreement is received by Administrative Agent, if
received by 12:00 p.m. (New York City time), and on the following Business Day
if received after such time, prompt notice thereof shall be provided to Company
and a copy of such Assignment Agreement shall be maintained, as applicable. The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.” Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.
          (c) Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment, Funded Letter of Credit Participations or Loans owing to it or other
Obligation (provided, however, that each such assignment shall be of a uniform,
and not varying, percentage of all rights and obligations under and in respect
of any Funded Letter of Credit Participations, Loan and any related
Commitments):
          (i) to any Person meeting the criteria of clause (i) of the definition
of the term of “Eligible Assignee” upon the giving of notice to Company and
Administrative Agent; and
          (ii) to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee”, consented to by each of Company
and Administrative Agent (such consent not to be (x) unreasonably withheld or
delayed or, (y) in the case of Company, required at any time an Event of Default
shall have occurred and then be continuing); provided, further each such
assignment pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount
of not less than (A) $5,000,000 (or such lesser amount as may be agreed to by
Company and Administrative Agent (it being agreed that Company shall not
unreasonably withhold its consent to assignments in an amount of not less than
$2,500,000) or as shall constitute the aggregate amount of the Revolving
Commitments and Revolving Loans of the assigning Lender) with respect to the
assignment of the Revolving Commitments and Revolving Loans, (B) $1,000,000 (or
such lesser amount as may be agreed to by Company and Administrative Agent or as
shall constitute the aggregate amount of the Funded Letter of

154



--------------------------------------------------------------------------------



 



Credit Commitments and Funded Letter of Credit Participations of the assigning
Lender) with respect to the assignment of the Funded Letter of Credit
Commitments and Funded Letter of Credit Participations, and (C) $1,000,000 (or
such lesser amount as may be agreed to by Company and Administrative Agent or as
shall constitute the aggregate amount of the Term Loan of the assigning Lender)
with respect to the assignment of Term Loans.
Anything in the foregoing to the contrary notwithstanding, no assignment of any
Revolving Commitment (except in the case of an assignment to a Revolving Lender
or an Affiliate thereof) shall be effective unless and until consented to in
writing by the Revolving Issuing Bank (such consent not to be unreasonably
withheld)
          (d) Mechanics. Assignments and assumptions of Loans, Commitments and
New Credit Linked Deposits shall only be effected by manual execution and
delivery to Administrative Agent of an Assignment Agreement. Assignments made
pursuant to the foregoing provision shall be effective as of the Assignment
Effective Date. In connection with all assignments there shall be delivered to
Administrative Agent and Company such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver pursuant to
Section 2.20(c). Without the consent of Company (which consent shall not be
unreasonably withheld), each Funded LC Issuing Bank and Administrative Agent, no
New Credit Linked Deposit shall be released in connection with any assignment by
a Funded Letter of Credit Participant, but the Funded LC Participation Interests
shall instead be purchased by the relevant assignee and the New Credit Linked
Deposits continue to be held by the Funded LC Issuing Banks for application (to
the extent not already applied) in accordance with Sections 2.4(f) and (h).
          (e) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Effective Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments, New Credit Linked
Deposits or Loans, as the case may be; and (iii) it will make or invest in, as
the case may be, its Commitments, Funded Letter of Credit Participations or
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Commitments, Funded Letter of Credit Participations
or Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Revolving Commitments, Delayed Draw
Term Loan Commitments, Funded Letter of Credit Participations or Loans or any
interests therein shall at all times remain within its exclusive control).
          (f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder

155



--------------------------------------------------------------------------------



 



(and, in the case of an assignment covering all or the remaining portion of an
assigning Lender’s rights and obligations hereunder, such Lender shall cease to
be a party hereto on the Assignment Effective Date; provided, anything contained
in any of the Credit Documents to the contrary notwithstanding, (y) an assigning
Issuing Bank shall continue to have all rights and obligations thereof with
respect to such Letters of Credit until the cancellation or expiration of such
Letters of Credit and the reimbursement of any amounts drawn thereunder and
(z) such assigning Lender shall continue to be entitled to the benefit of all
indemnities hereunder as specified herein with respect to matters arising out of
the prior involvement of such assigning Lender as a Lender hereunder to the
extent provided hereunder); (iii) the Commitments shall be modified to reflect
the Commitment of such assignee and any Revolving Commitment or Delayed Draw
Term Loan Commitment of such assigning Lender, if any; and (iv) if any such
assignment occurs after the issuance of any Note hereunder, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to Administrative Agent for
cancellation, and thereupon Company, at its expense, shall issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Revolving Commitments, Delayed Draw Term Loan Commitments and/or outstanding
Loans of the assignee and/or the assigning Lender.
          (g) Participations. Each Lender shall have the right at any time to
sell one or more participations to any Person (other than Holding, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Funded Letter of Credit Participations, Loans or in any other Obligation. The
holder of any such participation, other than an Affiliate of the Lender granting
such participation, shall not be entitled to require such Lender to take or omit
to take any action hereunder except with respect to any amendment, modification
or waiver that would (i) extend the final scheduled maturity of any Loan, Note
or Letter of Credit (unless such Letter of Credit is not extended beyond the
Revolving Commitment Termination Date, Delayed Draw Term Loan Commitment
Termination Date or the Funded Letter of Credit Termination Date, as applicable)
in which such participant is participating, or reduce the rate or extend the
time of payment of interest or fees thereon (except in connection with a waiver
of applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment, Funded Letter of Credit Participations or
Loan shall be permitted without the consent of any participant if the
participant’s participation is not increased as a result thereof), (ii) consent
to the assignment or transfer by any Credit Party of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under the Collateral Documents (except as expressly provided in
the Credit Documents) supporting the Loans and Funded Letter of Credit
Participations hereunder in which such participant is participating. Company
agrees that each participant shall be entitled to the benefits of Sections
2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (c) of this Section;
provided, (i) a participant shall not be entitled to receive any greater payment
under Sections 2.18(c), 2.19 or 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such participant,
unless the sale of the participation to such participant is made with Company’s
prior written consent and (ii) a participant that would be a Non-US Lender (or
that would otherwise be

156



--------------------------------------------------------------------------------



 



required to deliver a form referred to in Section 2.20(c) to avoid deduction or
withholding of United States federal income tax with respect to payments made by
a Credit Party under any of the Credit Documents) if it were a Lender shall not
be entitled to the benefits of Section 2.20 unless Company is notified of the
participation sold to such participant and such participant agrees, for the
benefit of Company, to be subject to Section 2.20 as though it were a Lender. To
the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17 as though it were a Lender.
          (h) Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.6, any Lender may assign and/or pledge all
or any portion of its Loans, Funded Letter of Credit Participations, the other
Obligations owed by or to such Lender, and its Notes (excluding in all instances
the New Credit Linked Deposits, which shall be held as the property of the
Funded LC Issuing Banks as provided for in Section 2.4), if any, to secure
obligations of such Lender including, without limitation, any Federal Reserve
Bank or any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender as collateral security for such obligations or
securities, or to any trustee for, or any other representative of, such holders
as collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any operating circular issued by such Federal Reserve
Bank; provided, no Lender, as between Company and such Lender, shall be relieved
of any of its obligations hereunder as a result of any such assignment and
pledge, and provided further, in no event shall the applicable Federal Reserve
Bank, pledgee or trustee be considered to be a “Lender” or be entitled to
require the assigning Lender to take or omit to take any action hereunder.
     10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
     10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit, the reimbursement of any amounts drawn thereunder, the
final payment made to Lenders pursuant to Section 2.4(j)(iv), and the
termination hereof.
     10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of

157



--------------------------------------------------------------------------------



 



any statute or rule of law or in any of the other Credit Documents. Any
forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.
     10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
     10.11. Severability. In case any provision in or obligation hereunder or
any Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.8(b), each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.
     10.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
     10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT

158



--------------------------------------------------------------------------------



 



JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (e) AGREES AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
     10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY THE PARTY AGAINST WHICH ENFORCEMENT IS SOUGHT), AND THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

159



--------------------------------------------------------------------------------



 



     10.17. Confidentiality. Each Lender shall hold all non-public information
regarding Company and its Subsidiaries and their businesses identified as such
by Company and obtained by such Lender pursuant to the requirements hereof in
accordance with such Lender’s customary procedures for handling confidential
information of such nature and in accordance with sound industry practice, it
being understood and agreed by Company that, in any event, a Lender may make
(i) disclosures of such information to Affiliates of such Lender and to their
agents, employees, officers, directors, trustees, attorneys, accountants and
advisors (and to other persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.17), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by such Lender of any Loans or any participations
therein or by any direct or indirect contractual counterparties (or the
professional advisors thereto) in Hedge Agreements (provided, such bona fide or
potential assignee, transferee or Participant and counterparties and advisors
are advised of and agree to be bound by the provisions of this Section 10.17),
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Credit Parties
received by it from any of the Agents or any Lender, and (iv) disclosures
required or requested by any governmental agency or representative thereof or by
the NAIC or pursuant to legal or judicial process; provided, unless specifically
prohibited by applicable law or court order, each Lender shall make reasonable
efforts to notify Company of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. Notwithstanding anything to
the contrary set forth herein, each party (and each of their respective
employees, representatives or other agents) may disclose to any and all persons,
without limitations of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement and all materials of any kind
(including opinions and other tax analyses) that are provided to any such party
relating to such tax treatment and tax structure. However, any information
relating to the tax treatment or tax structure shall remain subject to the
confidentiality provisions hereof (and the foregoing sentence shall not apply)
to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates’ directors and
employees to comply with applicable securities laws. For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates.
     10.18. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due

160



--------------------------------------------------------------------------------



 



hereunder (taking into account the increase provided for above) is less than the
total amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of Lenders
and Company to conform strictly to any applicable usury laws. Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans made hereunder or be
refunded to Company.
     10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
     10.20. Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and Administrative Agent of written, electronic or telephonic
notification of such execution and authorization of delivery thereof.
     10.21. Patriot Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Company that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Company, which information includes the name and address of
Company and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Company in accordance with the Act.
     10.22. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.23. Amendment and Restatement. It is the intention of each of the
parties hereto that the Existing Credit Agreement be amended and restated so as
to preserve the perfection and priority of all security interests securing
indebtedness and obligations under the Existing Credit Agreement and that all
Indebtedness and Obligations of Company and its Subsidiaries hereunder and
thereunder shall be secured by the Collateral Documents and that this Agreement
does not constitute a novation of the obligations and liabilities existing under
the Existing Credit Agreement. The parties hereto further acknowledge and agree
that this Agreement constitutes an amendment of the Existing Credit Agreement
made under and in accordance with the terms of Section 10.5 of the Existing
Credit Agreement. In addition, unless specifically amended hereby, each of the
Credit Documents, the Exhibits and Schedules to the Existing Credit Agreement
shall

161



--------------------------------------------------------------------------------



 



continue in full force and effect and that, from and after the Effective Date,
all references to the “Credit Agreement” contained therein shall be deemed to
refer to this Agreement.
     10.24. Reaffirmation and Grant of Security Interests. Each (i) Guarantor
has guarantied the Obligations and (ii) Credit Party has created Liens in favor
of Lenders on certain Collateral to secure its obligations hereunder, under
Article Seven hereof and the Pledge and Security Agreement, respectively. Each
Credit Party hereby acknowledges that it has reviewed the terms and provisions
of this Agreement and consents to the amendment and restatement of the Existing
Credit Agreement effected pursuant to this Agreement. Each Credit Party hereby
(i) confirms that each Credit Document to which it is a party or is otherwise
bound and all Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents, the payment and performance of the Obligations, as the
case may be, including without limitation the payment and performance of all
such Obligations which are joint and several obligations of each grantor now or
hereafter existing, and (ii) grants to the Collateral Agent for the benefit of
the Lenders a continuing lien on and security interest in and to such Credit
Party’s right, title and interest in, to and under all Collateral (as defined in
the Pledge and Security Agreement) and all other Collateral as collateral
security for the prompt payment and performance in full when due of the
Obligations (whether at stated maturity, by acceleration or otherwise).
          Each Credit Party acknowledges and agrees that any of the Credit
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the amendment and restatement of the Existing Credit Agreement.
Each Credit Party represents and warrants that all representations and
warranties contained in the Credit Documents to which it is a party or otherwise
bound are true, correct and complete in all material respects on and as of the
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.
[Remainder of page intentionally left blank]

162



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            COVANTA ENERGY CORPORATION, A
DELAWARE CORPORATION, AND EACH OF ITS
SUBSIDIARIES LISTED ON EXHIBIT A HERETO
      By:   /s/ Anthony Orlando        Name:   Anthony Orlando       
Title: President       COVANTA HOLDING CORPORATION, A
DELAWARE CORPORATION
      By:   /s/ Anthony Orlando        Name:   Anthony Orlando       
Title: Chief Executive Officer and President    

APPENDIX A-1



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Sole Lead Arranger, Sole Book Runner, Sole
Syndication Agent, Administrative Agent, Collateral
Agent, and a Lender
      By:   /s/ Bruce H. Mendelsohn                         Authorized
Signatory     

S-2



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
as Co-Documentation Agent, Revolving Issuing
Bank and a Funded LC Issuing Bank
      By:   /s/ Curtis Reed        Name:   Curtis Reed        Title:   Vice
President     

S-3



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH,
as a Funded LC Issuing Bank
      By:   /s/ Richard L. Tavrow        Name:   Richard L. Tavrow       
Title:   Director, Banking Products Services, US              By:   /s/ Irja R.
Otsa        Name:   Irja R. Otsa        Title:   Associate Director Banking
Products Services, US     

S-4



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH,
as Co-Documentation Agent
      By:   /s/ Alexander Averbukh        Name:   Alexander Averbukh       
Title:   Director              By:   /s/ Arme Le Goulven        Name:   Arme Le
Goulven        Title:   Director     

S-5



--------------------------------------------------------------------------------



 



EXHIBIT A
Subsidiaries

          Name
2.
  8309 Tujunga Avenue Corp., a California corporation
 
   
3.
  Amor 14 Corporation, a Delaware corporation
 
   
4.
  Burney Mountain Power, a California corporation
 
   
5.
  Covanta Acquisition, Inc., a Delaware corporation
 
   
6.
  Covanta Bessemer, Inc., a Delaware corporation
 
   
7.
  Covanta Cunningham Environmental Support, Inc., a New York corporation
 
   
8.
  Covanta Energy Americas, Inc., a Delaware corporation
 
   
9.
  Covanta Energy Construction, Inc.,a Delaware corporation
 
   
10.
  Covanta Energy Group, Inc., a Delaware corporation
 
   
11.
  Covanta Energy International, Inc.,a Delaware corporation
 
   
12.
  Covanta Energy Resource Corp., a Delaware corporation
 
   
13.
  Covanta Energy Services, Inc., a Delaware corporation
 
   
14.
  Covanta Energy West, Inc., a Delaware corporation
 
   
15.
  Covanta Engineering Services, Inc., a New Jersey corporation
 
   
16.
  Covanta Geothermal Operations Holdings, Inc., a Delaware corporation
 
   
17.
  Covanta Geothermal Operations, Inc., a Delaware corporation
 
   
18.
  Covanta Haverhill Properties, Inc., a Massachusetts corporation
 
   
19.
  Covanta Heber Field Energy, Inc., a Delaware corporation
 
   
20.
  Covanta Hennepin Energy Resource Co., Limited Partnership, a Delaware limited
partnership
     By: Covanta Energy Resource Corp., its General Partner

APPENDIX A-6



--------------------------------------------------------------------------------



 



          Name
21.
  Covanta Hillsborough, Inc., a Florida corporation
 
   
22.
  Covanta Honolulu Resource Recovery Venture, a Hawaii General Partnership
     By: Covanta Oahu Waste Energy Recovery, Inc.,
            its General Partner
     By: Covanta Projects of Hawaii, Inc., its General Partner
 
   
23.
  Covanta Huntsville, Inc., an Alabama corporation
 
   
24.
  Covanta Hydro Energy, Inc., a Delaware corporation
 
   
25.
  Covanta Hydro Operations West, Inc., Delaware corporation
 
   
26.
  Covanta Hydro Operations, Inc., a Tennessee corporation
 
   
27.
  Covanta Imperial Power Services, Inc., a California corporation
 
   
28.
  Covanta Kent, Inc.,a Michigan corporation
 
   
29.
  Covanta Lancaster, Inc., a Pennsylvania corporation
 
   
30.
  Covanta Lee, Inc., a Florida corporation
 
   
31.
  Covanta Long Island, Inc., a Delaware corporation
 
   
32.
  Covanta Marion Land Corp., an Oregon corporation
 
   
33.
  Covanta Marion, Inc., an Oregon corporation
 
   
34.
  Covanta Mid-Conn, Inc., a Connecticut corporation
 
   
35.
  Covanta Montgomery, Inc., Maryland corporation
 
   
36.
  Covanta New Martinsville Hydroelectric Corporation, a Delaware corporation
 
   
37.
  Covanta New Martinsville Hydro-Operations Corporation, a West Virginia
corporation
 
   
38.
  Covanta Oahu Waste Energy Recovery, Inc., a California corporation
 
   
39.
  Covanta Onondaga Operations, Inc., a Delaware corporation
 
   
40.
  Covanta Operations of Union, LLC, a New Jersey limited liability company
 
   
41.
  Covanta OPW Associates, Inc., a Connecticut corporation

APPENDIX A-7



--------------------------------------------------------------------------------



 



          Name
42.
  Covanta OPWH, Inc., a Delaware corporation
 
   
43.
  Covanta Otay 3 Company, a California corporation
 
   
44.
  Covanta Pasco, Inc., a Florida corporation
 
   
45.
  Covanta Plant Services of New Jersey, Inc., a New Jersey corporation
 
   
46.
  Covanta Power Equity Corporation, a Delaware corporation
 
   
47.
  Covanta Power International Holdings, Inc., a Delaware corporation
 
   
48.
  Covanta Power Pacific, Inc., a California corporation
 
   
49.
  Covanta Power Plant Operations, a California corporation
 
   
50.
  Covanta Projects of Hawaii, Inc., a Hawaii corporation
 
   
51.
  Covanta Projects, Inc., a Delaware corporation
 
   
52.
  Covanta RRS Holdings, Inc., a Delaware corporation
 
   
53.
  Covanta Secure Services, LLC, a Delaware limited liability company
 
   
54.
  Covanta SIGC Energy II, Inc., a California corporation
 
   
55.
  Covanta SIGC Energy, Inc., a Delaware corporation
 
   
56.
  Covanta SIGC Geothermal Operations, Inc., a California corporation
 
   
57.
  Covanta Systems, LLC, a Delaware limited liability company
 
   
58.
  Covanta Tampa Bay, Inc., a Florida corporation
 
   
59.
  Covanta Tampa Construction, Inc., a Delaware corporation
 
   
60.
  Covanta Wallingford Associates, Inc., a Connecticut corporation
 
   
61.
  Covanta Warren Energy Resources Co. Limited Partnership, a Delaware limited
partnership (DE)
 
   
62.
  Covanta Warren Holdings I, Inc., a Virginia corporation
 
   
63.
  Covanta Warren Holdings II, Inc., a California corporation
 
   
64.
  Covanta Waste to Energy, LLC, a Delaware limited liability company

APPENDIX A-8



--------------------------------------------------------------------------------



 



          Name
65.
  Covanta Water Holdings, Inc., a Delaware corporation
 
   
66.
  Covanta Water Systems, Inc., a Delaware corporation
 
   
67.
  Covanta Water Treatment Services, Inc., a Delaware corporation
 
   
68.
  DSS Environmental, Inc., a New York corporation
 
   
69.
  ERC Energy II, Inc., a Delaware corporation
 
   
70.
  ERC Energy, Inc., a Delaware corporation
 
   
71.
  Generating Resources Recovery Partners, L.P., a California limited partnership
 
   
72.
  Heber Field Energy II, Inc., a Delaware corporation
 
   
73.
  Heber Loan Partners, a California general partnership
By: ERC Energy, Inc., its General Partner
By: ERC Energy II, Inc., its General Partner
 
   
74.
  LMI, Inc., a Massachusetts corporation
 
   
75.
  Mammoth Geothermal Company, a California corporation
 
   
76.
  Mammoth Power Company, a California corporation
 
   
77.
  Michigan Waste Energy, Inc., a Delaware corporation
 
   
78.
  Mt. Lassen Power, a California corporation
 
   
79.
  Pacific Energy Operating Group, L.P., a California limited partnership
 
   
80.
  Pacific Geothermal Company, a California corporation
 
   
81.
  Pacific Oroville Power, Inc., a California corporation
 
   
82.
  Pacific Recovery Corporation, a California corporation
 
   
83.
  Pacific Wood Fuels Company, a California corporation
 
   
84.
  Three Mountain Operations, Inc., a Delaware corporation
 
   
85.
  Three Mountain Power, LLC, a Delaware corporation
 
   
86.
  Covanta ARC Holdings Inc., a Delaware corporation

APPENDIX A-9



--------------------------------------------------------------------------------



 



          Name
87.
  Covanta Ref-Fuel Corp. (f/k/a Ref-Fuel Corp.), a Delaware corporation
 
   
88.
  Covanta Ref-Fuel LLC (f/k/a Ref-Fuel LLC), a Delaware limited liability
company
 
   
89.
  UAH Management Corp., a New York corporation

APPENDIX A-10



--------------------------------------------------------------------------------



 



APPENDIX A-1
TO CREDIT AND GUARANTY AGREEMENT
Tranche C Term Loan Commitments

                      Tranche C Term Loan   Pro Lender   Commitment   Rata Share
Goldman Sachs Credit Partners L.P.
  $ [_____]            
Total
  $ 229,312,500.00       100.0 %

APPENDIX A-2
TO CREDIT AND GUARANTY AGREEMENT
Delayed Draw Term Loan Commitments

                      Delayed Draw Term Loan   Pro Lender   Commitment   Rata
Share
Goldman Sachs Credit Partners L.P.
  $ 140,000,000.00          
Total
  $ 140,000,000.00       100.0 %

APPENDIX A-11





--------------------------------------------------------------------------------



 



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses

      COVANTA ENERGY CORPORATION
 
  40 Lane Road
 
  Fairfield, New Jersey 07004
 
  Attention: Chief Financial Officer
 
  CC: General Counsel
 
  Telecopier: (973) 882-7357
 
    COVANTA HOLDING CORPORATION
 
  40 Lane Road
 
  Fairfield, New Jersey 07004
 
  Attention: Chief Financial Officer
 
  CC: General Counsel
 
  Telecopier: (973) 882-7357
 
    CERTAIN SUBSIDIARIES OF COVANTA ENERGY
CORPORATION, AS GUARANTORS:
 
  Care of: Covanta Energy Corporation
 
  40 Lane Road
 
  Fairfield, New Jersey 07004
 
  Attention: Chief Financial Officer
 
  CC: General Counsel
 
  Telecopier: (973) 882-7357
 
    GOLDMAN SACHS CREDIT PARTNERS L.P., as Sole Lead Arranger, Sole Book Runner,
Sole Syndication Agent Administrative Agent, Collateral Agent and a Lender
 
  Goldman Sachs Credit Partners L.P.
 
  85 Broad Street
 
  New York, New York 10004
 
  Attention: Pedro Ramirez
 
  Telecopier: (917) 343-8319
 
    Administrative Agent’s Principal Office:
 
  Goldman Sachs Credit Partners L.P.
 
  85 Broad Street
 
  New York, New York 10004
 
  Attention: Lawrence Writer

Appendix B-1



--------------------------------------------------------------------------------



 



     
 
  Telecopier: (212) 902-7862   Swing Line Lender’s Principal Office:
 
  Goldman Sachs Credit Partners L.P.
 
  85 Broad Street
 
  New York, New York 10004
 
  Attention: Pedro Ramirez
 
  Telecopier: (917) 343-8319
 
    Administrative Agent’s Principal Office:
 
  Goldman Sachs Credit Partners L.P.
 
  85 Broad Street
 
  New York, New York 10004
 
  Attention: Lawrence Writer
 
  Telecopier: (212) 902-7862
 
    JPMORGAN CHASE BANK, as Revolving Issuing Bank and a Funded LC Issuing Bank
 
  JPMorgan Chase Bank
 
  120 S. LaSalle
 
  Chicago, IL 60603
 
  Attention: Douglas P. Boersma
 
  Telecopier: (312) 661-3566
 
    with a copy to:
 
  JPMorgan Chase Bank
 
  120 S. LaSalle
 
  Chicago, IL 60603
 
  Attention: Brady B. Bird
 
  Telecopier: (312) 661-3566
 
   
 
  JPMorgan Chase Bank
 
  120 S. LaSalle
 
  Chicago, IL 60603
 
  Attention: Christina M. Lowe
 
  Telecopier: (312) 661-1862
 
    UBS AG, STAMFORD BRANCH, as Funded LC Issuing Bank
 
  UBS AG, Stamford Branch
 
  677 Washington Boulevard
 
  Stamford, CT 06901
 
  Attention: Marie Haddad
 
  Telecopier: (203) 719-3888

Appendix B-2